


Execution Version










SERIES A PREFERRED UNIT
PURCHASE AGREEMENT
among
WESTERN GAS PARTNERS, LP
and
THE PURCHASERS PARTY HERETO




February 24, 2016





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
Article I. DEFINITIONS
 
1
 
Section 1.01
 
Definitions
 
1
 
Section 1.02
 
Accounting Procedures and Interpretation
 
6
 
 
 
 
 
 
Article II. AGREEMENT TO SELL AND PURCHASE
7
 
Section 2.01
 
Sale and Purchase
 
7
 
Section 2.02
 
Over-Allotment Option
 
7
 
Section 2.03
 
Closing
 
7
 
Section 2.04
 
Mutual Conditions
 
8
 
Section 2.05
 
Conditions to Each Purchaser’s Obligations
 
8
 
Section 2.06
 
Conditions to the Partnership’s Obligations
 
9
 
Section 2.07
 
Deliveries at the Closing.
 
9
 
Section 2.08
 
Independent Nature of Purchasers’ Obligations and Rights
 
11
 
Section 2.09
 
Further Assurances
 
11
 
 
 
 
 
 
Article III. REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP
 
11
 
Section 3.01
 
Existence.
11
 
Section 3.02
 
Capitalization and Valid Issuance of Units.
12
 
Section 3.03
 
Ownership of the Material Subsidiaries
13
 
Section 3.04
 
WES SEC Documents
14
 
Section 3.05
 
Financial Statements
14
 
Section 3.06
 
Independent Registered Public Accounting Firm
14
 
Section 3.07
 
No Material Adverse Change
14
 
Section 3.08
 
No Registration Required
14
 
Section 3.09
 
No Preemptive or Registration Rights
15
 
Section 3.10
 
Litigation
15
 
Section 3.11
 
No Default
15
 
Section 3.12
 
No Conflicts
15
 
Section 3.13
 
Authority: Enforceability
16
 
Section 3.14
 
Approvals
16
 
Section 3.15
 
Distribution Restrictions
16
 
Section 3.16
 
MLP Status
17
 
Section 3.17
 
Investment Company Status
17
 
Section 3.18
 
Certain Fees
17
 
Section 3.19
 
Labor and Employment Matters
17
 
Section 3.20
 
Insurance
18
 
Section 3.21
 
Third-Party Defaults
18
 
Section 3.22
 
Internal Controls
18
 
Section 3.23
 
Disclosure Controls
18


i

--------------------------------------------------------------------------------




 
Section 3.24
 
Sarbanes-Oxley
 
18
 
Section 3.25
 
Listing and Maintenance Requirements
 
19
 
Section 3.26
 
Environmental Compliance
 
19
 
Section 3.27
 
ERISA Compliance
 
19
 
Section 3.28
 
Tax Returns
 
20
 
Section 3.29
 
Permits
 
20
 
Section 3.30
 
Required Disclosures and Descriptions
 
20
 
Section 3.31
 
Title to Property
 
20
 
Section 3.32
 
Rights-of-Way
 
21
 
Section 3.33
 
FCPA
 
21
 
Section 3.34
 
Money Laundering Laws
 
21
 
Section 3.35
 
OFAC
 
21
 
Section 3.36
 
Related Party Transactions
 
21
 
 
 
 
 
 
Article IV. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS
 
22
 
Section 4.01
 
Existence
22
 
Section 4.02
 
Authorization, Enforceability
22
 
Section 4.03
 
No Breach
22
 
Section 4.04
 
Certain Fees
22
 
Section 4.05
 
Unregistered Securities
23
 
Section 4.06
 
Sufficient Funds
24
 
 
 
 
 
 
Article V. COVENANTS
24
 
Section 5.01
 
Conduct of Business
24
 
Section 5.02
 
Listing of Units
24
 
Section 5.03
 
Cooperation; Further Assurances
24
 
Section 5.04
 
Lock-up Agreement
25
 
Section 5.05
 
Tax Estimates
25
 
Section 5.06
 
Use of Proceeds
26
 
 
 
 
 
 
Article VI. INDEMNIFICATION, COSTS AND EXPENSES
26
 
Section 6.01
 
Indemnification by the Partnership
26
 
Section 6.02
 
Indemnification by the Purchasers
27
 
Section 6.03
 
Indemnification Procedure
27
 
Section 6.04
 
Tax Matters
28
 
 
 
 
 
 
Article VII. TERMINATION
29
 
Section 7.01
 
Termination
29
 
Section 7.02
 
Certain Effects of Termination
 
29
 
 
 
 
 
 
Article VIII. MISCELLANEOUS
29
 
Section 8.01
 
Expenses
30
 
Section 8.02
 
Interpretation
 
30


ii

--------------------------------------------------------------------------------




 
Section 8.03
 
Survival of Provisions
 
31
 
Section 8.04
 
No Waiver: Modifications in Writing.
31
 
Section 8.05
 
Binding Effect
32
 
Section 8.06
 
Non-Disclosure
32
 
Section 8.07
 
Communications
32
 
Section 8.08
 
Removal of Legend
33
 
Section 8.09
 
Entire Agreement
 
34
 
Section 8.10
 
Governing Law: Submission to Jurisdiction
 
34
 
Section 8.11
 
Waiver of Jury Trial
 
34
 
Section 8.12
 
Exclusive Remedy
 
35
 
Section 8.13
 
No Recourse Against Others
 
35
 
Section 8.14
 
No Third-Party Beneficiaries
 
36
 
Section 8.15
 
Execution in Counterparts
 
36



Exhibit A
- Form of Opinion of Vinson & Elkins L.L.P.
A-1
Exhibit B
- Form of Second A&R Limited Partnership Agreement
B-1
Exhibit C
- Form of Registration Rights Agreement
C-1
Exhibit D
- Form of Board Observation Agreement
D-1
Exhibit E
- Form of Joinder Agreement
E-1




iii

--------------------------------------------------------------------------------




SERIES A PREFERRED UNIT PURCHASE AGREEMENT
This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, dated as of February 24, 2016
(this “Agreement”), is entered into by and among WESTERN GAS PARTNERS, LP, a
Delaware limited partnership (the “Partnership”), and the purchasers set forth
in Schedule A hereto (the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Purchased Units (as
defined below), in accordance with the provisions of this Agreement; and
WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Conversion Units (as defined below)
underlying the Purchased Units acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Additional Closing” has the meaning set forth in Section 2.03.
“Additional Closing Date” has the meaning specified in Section 2.02.
“Additional Units” has the meaning specified in Section 2.02.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) WGP and the Partnership Entities, on
the one hand, and any Purchaser, on the other, shall not be considered
Affiliates and (b) any fund or account managed, advised or subadvised, directly
or indirectly, by a Purchaser or its Affiliates, shall be considered an
Affiliate of such Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Anadarko” means Anadarko Petroleum Corporation, a Delaware corporation, which
indirectly owns the general partner of WGP.

1

--------------------------------------------------------------------------------




“Board Observation Agreement” means the Board Observation Agreement, to be
entered into at the Closing, among WGP, the General Partner, the Partnership and
the Purchasers, substantially in the form attached hereto as Exhibit D.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.
“Class C Units” has the meaning specified in Section 3.02(a).
“Closing” has the meaning specified in Section 2.03.
“Closing Date” means the date on which the Closing occurs.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidentiality Agreements” means the Confidentiality Agreements, dated on or
about February 5, 2016, entered into by the Partnership and each of the
Purchasers or their Affiliates, as applicable, as may be amended from time to
time.
“Consent” has the meaning set forth in Section 3.14.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Contribution Agreement” means that certain Contribution Agreement, dated
February 24, 2016, by and among the Partnership, APC Midstream Holdings, LLC,
WGR Asset Holding Company LLC, Western Gas Operating, LLC and WGR Operating, LP.
“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Drop-Dead Date” means March 31, 2016; provided that if the only condition to
Closing that has not been satisfied is the concurrent closing of the
transactions contemplated by the Contribution Agreement due solely to a delay in
receiving necessary regulatory approvals pursuant to the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, then the Drop-Dead Date means
April 30, 2016.
“Environmental Law” means any and all Laws or other binding requirements
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources,

2

--------------------------------------------------------------------------------




including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials.
“Environmental Proceedings” has the meaning set forth in Section 3.26.
“ERISA” has the meaning set forth in Section 3.19.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Firm Units” has the meaning set forth in Section 2.01.
“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Purchase Price multiplied by the number of Purchased Units to be
purchased by such Purchaser on the Closing Date (or, in the case of the
Additional Closing, on the Additional Closing Date).
“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.
“General Partner” means Western Gas Holdings, LLC, a Delaware limited liability
company and the general partner of the Partnership.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership means a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.
“Hazardous Materials” means any material (including, without limitation,
pollutants, contaminants hazardous or toxic substances or wastes) that is
regulated by or may give rise to liability under any Environmental Law.
“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).
“Indemnified Party” has the meaning specified in Section 6.03(b).
“Indemnifying Party” has the meaning specified in Section 6.03(b).
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.
“Lien” means any lien, encumbrance, security interest charge or claim.

3

--------------------------------------------------------------------------------




“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had or would
reasonably be expected to have a material adverse effect on (a) the condition
(financial or otherwise), business, prospects, Properties, assets, net worth or
results of operations of the Western Gas Entities, taken as a whole or (b) the
ability of the Partnership or the General Partner to perform their obligations
under the Transaction Documents; provided, however, that a Material Adverse
Effect shall not include any adverse effect on the foregoing to the extent such
adverse effect results from, arises out of, or relates to (i) a general
deterioration in the economy or changes in the general state of the markets or
industries in which any of the Partnership Entities operates (including, for the
avoidance of doubt, adverse changes (A) in commodity prices, (B) in capital
spending by energy sector participants or their customers, (C) in production
profiles in oil and gas producing basins in North America and (D) otherwise
associated with the effects of current distress in the energy sector and the
resulting effect on the Partnership Entities, taken as a whole), except, with
respect to this clause (i), to the extent that such entities, taken as a whole,
are adversely affected in a disproportionate manner as compared to other
industry participants, (ii) any deterioration in the condition of the capital
markets or any inability on the part of the Western Gas Entities to access the
capital markets, (iii) the outbreak or escalation of hostilities involving the
United States, the declaration by the United States of a national emergency,
acts of war (whether or not declared) or the occurrence of any other calamity or
crisis, including acts of terrorism, hurricane, flood, tornado, earthquake or
other natural disaster, (iv) any change in accounting requirements or principles
imposed upon the Western Gas Entities or their respective businesses or any
change in applicable Law, or the interpretation thereof, other than a change
that would result in the Partnership being treated as a corporation for federal
tax purposes, (v) any change in the credit rating and/or outlook of Anadarko,
WGP or any of the Partnership Entities or any of their securities (except that
the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred), (vi) changes in the market
price or trading volume of the Common Units (except that the underlying causes
of any such changes may be considered in determining whether a Material Adverse
Effect has occurred) or (vii) any failure of the Partnership to meet any
internal or external projections, forecasts or estimates of revenue or earnings
for any period (except that the underlying causes of any such failures may be
considered in determining whether a Material Adverse Effect has occurred).
“Material Subsidiaries” means the subsidiaries of the Partnership listed on
Schedule B attached hereto.
“Money-Laundering Laws” has the meaning set forth in Section 3.34.
“NYSE” means the New York Stock Exchange.
“OFAC” has the meaning set forth in Section 3.35.
“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.
“Over-Allotment Option” has the meaning specified in Section 2.02.

4

--------------------------------------------------------------------------------




“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 14, 2008, as amended from time
to time in accordance with the terms thereof (including, as the context
requires, by the Second A&R LPA).
“Partnership Entities” means, collectively, the General Partner and the Western
Gas Entities.
“Partnership Related Parties” has the meaning specified in Section 6.02.
“Permits” has the meaning set forth in Section 3.29.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Purchase Price” has the meaning specified in Section 2.01.
“Purchased Units” means, collectively, the Firm Units and the Additional Units.
“Purchaser Related Parties” has the meaning specified in Section 6.01.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership and the Purchasers,
substantially in the form attached hereto as Exhibit C.
“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“Rights-of-Way” has the meaning specified in Section 3.32.
“Second A&R LPA” has the meaning specified in Section 2.07(a)(ii).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Series A Preferred Units” means the Partnership’s Series A Convertible
Preferred Units.
    

5

--------------------------------------------------------------------------------




“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
“Third-Party Claim” has the meaning specified in Section 6.03(b).
“Total Funding Obligation” means, in connection with the Closing or the
Additional Closing, the aggregate amount of Funding Obligations of all of the
Purchasers participating in such Closing or Additional Closing.
“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Second A&R LPA, the Board Observation Agreement, the
Contribution Agreement and any and all other agreements or instruments executed
and delivered to the Purchasers by the Partnership or the General Partner
hereunder or thereunder, as applicable.
“Transaction Fee” has the meaning specified in Section 8.01.
“WES SEC Documents” the Partnership’s forms, registration statements, reports,
schedules and statements filed by it under the Exchange Act or the Securities
Act, as applicable.
“Western Gas Parties” means, collectively, the General Partner and the
Partnership.
“Western Gas Entities” means, collectively, the Partnership and the
Partnership’s majority owned Subsidiaries.
“WGP” means Western Gas Equity Partners, LP, a Delaware limited partnership,
which owns a 100% membership interest in the General Partner.
Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

6

--------------------------------------------------------------------------------




ARTICLE II.
AGREEMENT TO SELL AND PURCHASE
Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof, at
the Closing, each Purchaser hereby agrees to purchase from the Partnership, and
the Partnership hereby agrees to issue and sell to each Purchaser, the number of
Series A Preferred Units under the “Firm Units” column set forth opposite such
Purchaser’s name on Schedule A (the “Firm Units”), for a cash purchase price of
$32.00 per Series A Preferred Unit (the “Purchase Price”).
Section 2.02 Over-Allotment Option. Upon the basis of the representations and
warranties and subject to the terms and conditions set forth herein, the
Partnership hereby grants to each of Kayne Anderson Capital Advisors, L.P., FR
XIII WES Holdings LLC and their respective designees the option (the
“Over-Allotment Option”) to purchase, severally and not jointly, from the
Partnership, up to an aggregate of 7,892,220 Series A Preferred Units (the
“Additional Units”) for a cash purchase price of $32.00 per Series A Preferred
Unit. The Over-Allotment Option may be exercised by delivery of written notice
signed by both Kayne Anderson Capital Advisors, L.P. and FR XIII WES Holdings
LLC at any single time on or before 5 P.M. Central Time on Friday, March 25,
2016. Such notice shall set forth the aggregate number of Additional Units as to
which the Over-Allotment Option is being exercised, the name of any additional
Purchasers and the date and time when the Additional Units are to be delivered
(such date and time being referred to herein as the “Additional Closing Date”);
provided, however, that the Additional Closing Date shall not be earlier than
the time of Closing nor earlier than the second Business Day after the date on
which the Over-Allotment Option shall have been exercised nor later than the
fifteenth Business Day after the date on which the Over-Allotment Option shall
have been exercised. If the Purchasers of the Additional Units include designees
of Kayne Anderson Capital Advisors, L.P. or FR XIII WES Holdings LLC Persons who
are not Purchasers as of the Closing Date, then each additional Purchaser shall
execute the Joinder Agreement attached hereto as Exhibit E.
The Partnership will deliver to the Purchasers on the Additional Closing Date,
and the obligation of the Purchasers to purchase the Additional Units shall be
conditioned upon receipt of, supplemental opinions and certificates confirming
as of the Additional Closing Date the opinions and certificates delivered on the
Closing Date.
Section 2.03 Closing. The consummation of the purchase and sale of the Firm
Units hereunder (the “Closing”) shall take place no earlier than March 11, 2016
and no later than the third Business Day following the day on which the last to
be satisfied or waived of the conditions set forth in Section 2.04, Section 2.05
and Section 2.06 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) shall be satisfied or waived in accordance with this Agreement or at
such other time and place as the Partnership and the Purchasers may agree. The
consummation of the purchase and sale of any Additional Units hereunder (the
“Additional Closing”) shall take place on the Additional Closing Date. The
Closing and the Additional Closing shall take place at the offices of Vinson &
Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 77002 (or such other
location as agreed to by the Partnership and the Purchasers participating in
such Closing or Additional Closing).

7

--------------------------------------------------------------------------------




Section 2.04 Mutual Conditions. The respective obligations of each party to
consummate the purchase and sale of the Firm Units at the Closing (or Additional
Units at the Additional Closing) shall be subject to the satisfaction, on or
prior to the Closing Date (or the Additional Closing Date), of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a)no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;
(b)there shall not be pending any suit, action or proceeding by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement; and
(c)the closing of the transactions contemplated by the Contribution Agreement
shall have occurred, or shall occur, concurrently with the Closing.
Section 2.05 Conditions to Each Purchaser’s Obligations. The obligation of a
Purchaser to consummate its purchase of Firm Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser in writing, in whole or in
part, to the extent permitted by applicable Law):
(a)the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Sections 3.01, 3.02, 3.03 and 3.16
or other representations and warranties that are qualified by materiality or
Material Adverse Effect, which, in each case, shall be true and correct in all
respects) when made and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only);
(b)the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
(c)the NYSE shall have authorized, upon official notice of issuance, the listing
of the Conversion Units;
(d)no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;
(e)there shall not have occurred a Material Adverse Effect; and
(f)the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliveries described in Section 2.07(a), as
applicable.

8

--------------------------------------------------------------------------------




Section 2.06 Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate the sale and issuance of the Firm Units to a Purchaser
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by the Partnership
in writing, in whole or in part, to the extent permitted by applicable Law):
(a)the representations and warranties of such Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only);
(b)such Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
and
(c)such Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries described in Section 2.07(b), as
applicable.
Section 2.07 Deliveries at the Closing.
(a)Deliveries of the Partnership. At the Closing and, other than the deliveries
under paragraphs (iii), (iv) and (x) of this Section 2.07(a), at the Additional
Closing, the Partnership shall deliver, or cause to be delivered, to the
Purchasers (or, in the case of the Additional Closing, the Purchasers
participating in the Additional Closing):
(i)An opinion from Vinson & Elkins L.L.P., counsel for the Partnership, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the Closing Date or, in the case of the Additional
Closing, the applicable Purchaser and dated the Additional Closing Date;
(ii)An executed copy of the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, substantially in the form attached hereto as
Exhibit B (the “Second A&R LPA”);
(iii)An executed copy of the Registration Rights Agreement;
(iv)A “Supplemental Listing Application” approving the Conversion Units for
listing by the NYSE, with such application including a reservation for the
Conversion Units resulting from the possible conversion to Common Units of any
Additional Units;
(v)Evidence of issuance of the Firm Units (or, in the case of the Additional
Closing, the Additional Units) credited to book-entry accounts maintained by the
Partnership, bearing a restrictive notation meeting the requirements of the
Partnership Agreement;
(vi)A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date or, in the case of
the Additional Closing,

9

--------------------------------------------------------------------------------




the Additional Closing Date, certifying as to and attaching (A) the certificate
of formation of the Partnership, (B) the Partnership Agreement, (C) board
resolutions authorizing the execution and delivery of the Transaction Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Units and the Conversion Units, and (D) the incumbency
of the officers authorized to execute the Transaction Documents on behalf of the
Partnership or the General Partner, as applicable, setting forth the name and
title and bearing the signatures of such officers;
(vii)A certificate of the Secretary of State of the State of Delaware, the
Secretary of State of the State of Colorado, the Secretary of State of the State
of Texas or the Secretary of State of the State of Wyoming, as applicable, dated
as of the Closing Date or, in the case of an Additional Closing, the Additional
Closing Date, or a recent date prior thereto with respect to the States of
Colorado and Wyoming as agreed by the Purchasers, to the effect that each of the
Partnership Entities is in good standing in its jurisdiction of formation;
(viii)A certificate of the Chief Executive Officer and the Chief Financial
Officer of the General Partner, on behalf of the Partnership, dated the Closing
Date or, in the case of the Additional Closing, the Additional Closing Date,
certifying, in their applicable capacities, to the effect that the conditions
set forth in Sections 2.05(a) and (b) have been satisfied;
(ix)A cross-receipt executed by the Partnership and delivered to the Purchasers
certifying that it has received from the Purchasers an amount in cash equal to
the Total Funding Obligation with respect to such Closing or Additional Closing
and that the Partnership has paid to the Purchasers the Transaction Fee (which
payment will be made by netting the Transaction Fee due to each Purchaser from
such Purchaser’s Funding Obligation);
(x)A copy of the Board Observation Agreement duly executed by WGP, the General
Partner and the Partnership; and
(xi)Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request.
(b)Deliveries of Each Purchaser. At the Closing and, other than the delivery
under paragraph (i) and, to the extent previously delivered, (v) of this Section
2.07(b), at the Additional Closing, each Purchaser (or, in the case of the
Additional Closing, the Purchaser participating in the Additional Closing) shall
deliver or cause to be delivered to the Partnership:
(i)In connection with the Closing, the Registration Rights Agreement, which
shall have been duly executed by such Purchaser;
(ii)A cross-receipt executed by such Purchaser and delivered to the Partnership
certifying that it has received from the Partnership the number of Series A
Preferred Units and the Transaction Fee, each to be received by such Purchaser
in connection with the Closing or the Additional Closing, as applicable;

10

--------------------------------------------------------------------------------




(iii)A certificate of an authorized officer of such Purchaser, dated the Closing
Date or, in the case of the Additional Closing, the Additional Closing Date, in
his or her applicable capacity, to the effect that the conditions set forth in
Sections 2.06(a) and (b) have been satisfied;
(iv)Payment of such Purchaser’s Funding Obligation (which payment, in the case
of the Closing, will be made by netting the Transaction Fee due to such
Purchaser from such Purchaser’s Funding Obligation) payable by wire transfer of
immediately available funds to an account designated in advance of the Closing
Date or, in the case of the Additional Closing, the Additional Closing Date, by
the Partnership;
(v)A properly executed Internal Revenue Service Form W-9 from such Purchaser;
and
(vi)Such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.
Section 2.08 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership such performance, under any Transaction
Document shall not excuse performance by any other Purchaser, and the waiver by
any Purchaser of performance of the Partnership under any Transaction Document
shall not excuse performance by the Partnership with respect to the other
Purchaser. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.
Section 2.09 Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and each Purchaser shall use
their commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP
The Partnership represents and warrants to and covenants with the Purchasers as
follows:
Section 3.01 Existence.

11

--------------------------------------------------------------------------------




(a)Each of the Partnership Entities has been duly formed and is validly existing
as a limited partnership or limited liability company, as the case may be, and
is in good standing under the laws of the State of Delaware, the State of Texas,
the State of Wyoming or the State of Colorado, as the case may be, with full
limited partnership or limited liability company power and authority to own,
lease and operate its Properties and to conduct its business as described in the
WES SEC Documents and (i) to execute and deliver this Agreement and the other
Transaction Documents to which such Partnership Entity is a party and consummate
the transactions contemplated hereby and thereby, (ii) in the case of the
Partnership, to issue, sell and deliver the Purchased Units and (iii) in the
case of the General Partner, to act as the general partner of the Partnership.
(b)Each of the Partnership Entities is duly qualified to do business as a
foreign limited partnership or limited liability company, as the case may be,
and is in good standing in each jurisdiction where the ownership or lease of its
Properties or the conduct of its business requires such qualification, except
for any failures to be so qualified and in good standing that would not,
individually or in the aggregate, (i) constitute a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.
(c)The partnership agreement or limited liability company agreement, as
applicable, of each of the Partnership, the General Partner and the Material
Subsidiaries has been duly authorized, executed and delivered by the General
Partner, WGP or any Western Gas Entity party thereto and is a valid and legally
binding agreement of WGP or the Partnership Entity party thereto, enforceable
against such party thereto in accordance with their respective terms; provided,
that, with respect to each such agreement, the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).
Section 3.02 Capitalization and Valid Issuance of Units.
(a)As of the date hereof, and immediately prior to the issuance and sale of the
Firm Units, the issued and outstanding limited partner interests of the
Partnership consist of 128,576,965 Common Units, 11,735,446 Class C units
representing limited partner interests in the Partnership (“Class C Units”) and
the incentive distribution rights (as defined in the Partnership Agreement, the
“Incentive Distribution Rights”). All outstanding Common Units, Class C Units,
Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
(b)The General Partner is the sole general partner of the Partnership, with a
1.8% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns such general partner interest free and
clear of all Liens, except for restrictions on transferability contained in the
Partnership Agreement or as otherwise described in the WES SEC Documents.

12

--------------------------------------------------------------------------------




(c)The Purchased Units and the limited partner interests represented thereby
will be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to the Closing and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities laws, (ii) such Liens as are created by
the Purchasers and (iii) such Liens as arise under the Partnership Agreement or
the Delaware LP Act.
(d)Except for any such preemptive rights that have been waived, there are no
persons entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units; and, except (i) for the Purchased Units to be
issued pursuant to this Agreement, (ii) for awards issued pursuant to the
Partnership’s long-term incentive plans or (iii) as disclosed in the WES SEC
Documents, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, partnership securities or ownership interests in the Partnership
are outstanding.
(e)Upon issuance in accordance with this Agreement and the Partnership
Agreement, the Conversion Units will be duly authorized, validly issued, fully
paid (to the extent required by the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than (i) restrictions on
transfer under the Partnership Agreement, this Agreement or applicable state and
federal securities laws, (ii) such Liens as are created by the Purchasers and
(iii) such Liens as arise under the Partnership Agreement or the Delaware LP
Act.
Section 3.03 Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
owned directly or indirectly by the Partnership (a) have been duly authorized
and validly issued (in accordance with the Organizational Documents of such
Material Subsidiary) as of the date of the purchase of such interest and as of
the date hereof, and are fully paid (in the case of an interest in a limited
partnership or limited liability company, to the extent required under the
Organizational Documents of such Material Subsidiary) and nonassessable (except
as such nonassessability may be affected by Sections 17-303, 17-607 and 17-804
of the Delaware LP Act, Sections 18-607 and 18-804 of the Delaware LLC Act,
Article 101.206 of the Texas Business Organizations Code, Sections 17-29-405 and
17-29-406 of the Wyoming Limited Liability Company Act and Section 7-80-606 of
the Colorado Limited Liability Company Act, as applicable), and (b) are owned,
directly or indirectly, by the Partnership, free and clear of all Liens. As of
the date hereof, the Subsidiaries other than the Material Subsidiaries would not
have, individually or in the aggregate, accounted for (i) more than 10% of the
total assets of the Western Gas Entities, taken as a whole, as of the most
recent fiscal year end or (ii) more than 10% of the net income of the Western
Gas Entities, taken as a whole, for the most recent fiscal year.    

13

--------------------------------------------------------------------------------




Section 3.04 WES SEC Documents. Since January 1, 2015, the Partnership’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act have been filed with the Commission on a timely
basis. The WES SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness), except to the extent
corrected by a subsequent WES SEC Document, (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made in the case of any such documents
other than a registration statement, not misleading and (b) complied as to form
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.
Section 3.05 Financial Statements. The historical financial statements
(including the related notes and supporting schedule) contained or incorporated
by reference in the WES SEC Documents, (a) comply in all material respects with
the applicable requirements under the Securities Act and the Exchange Act
(except that certain supporting schedules are omitted), (b) present fairly in
all material respects the financial position, results of operations and cash
flows of the entities purported to be shown thereby on the basis stated therein
at the respective dates or for the respective periods and (c) have been prepared
in accordance with GAAP consistently applied throughout the periods involved, in
each case except to the extent disclosed therein. The other financial
information of the General Partner and the Partnership and its subsidiaries,
including non-GAAP financial measures, if any, contained or incorporated by
reference in the WES SEC Documents has been derived from the accounting records
of the General Partner, the Partnership and its Subsidiaries, and fairly
presents the information purported to be shown thereby. Nothing has come to the
attention of the Partnership that has caused it to believe that the statistical
and market-related data included in the WES SEC Documents is not based on or
derived from sources that are reliable and accurate in all material respects.
Section 3.06 Independent Registered Public Accounting Firm. KPMG LLP, which has
audited the financial statements contained or incorporated by reference in the
WES SEC Documents, is an independent registered public accounting firm with
respect to the Partnership and the General Partner within the meaning of the
Securities Act and the applicable rules and regulations thereunder adopted by
the Commission and the Public Company Accounting Oversight Board (United
States).
Section 3.07 No Material Adverse Change. Since December 31, 2014, except as
described in the WES SEC Documents, there has not been (a) any Material Adverse
Effect, (b) any transaction that is material to the Partnership Entities (taken
as a whole), (c) any obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by any Partnership Entity that is
material to the Partnership Entities (taken as a whole), (d) any material change
in the capitalization, ownership or outstanding indebtedness of any Partnership
Entity or (e) any dividend or distribution of any kind declared, paid or made on
the equity securities of any Partnership Entity.
Section 3.08 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act,

14

--------------------------------------------------------------------------------




and the Partnership has not taken or will take any action hereafter that would
cause the loss of such exemption.
Section 3.09 No Preemptive or Registration Rights. Except as described in the
WES SEC Documents or has been otherwise waived or satisfied, there are no
preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any equity securities of the
Partnership. Except for such rights that have been waived or as expressly set
forth in the Registration Rights Agreement, neither the offering or sale of the
Purchased Units as contemplated by this Agreement gives rise to any rights for
or relating to the registration of any Purchased Units or other securities of
the Partnership.
Section 3.10 Litigation. Except as described in the WES SEC Documents, there are
no actions, suits, claims, investigations or proceedings pending or, to the
knowledge of the Western Gas Parties, threatened or contemplated, to which the
Partnership Entities or any of their respective directors or officers is or
would be a party or to which any of their respective Properties is or would be
subject at law or in equity, before or by any Governmental Authority, or before
or by any self-regulatory organization or other non-governmental regulatory
authority (including, without limitation, the NYSE), which would, individually
or in the aggregate, if resolved adversely to any Partnership Entity, constitute
a Material Adverse Effect, or which challenge the validity of any of the
Transaction Documents or the right of any of the Partnership or the General
Partner to enter into any of the Transaction Documents.
Section 3.11 No Default. No Partnership Entity is in breach or violation of or
in default under (nor has any event occurred which, with notice, lapse of time
or both, would result in any breach or violation of, constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under) (a) its formation, governing or other
Organizational Documents, (b) any indenture, mortgage, deed of trust, bank loan,
credit agreement or other evidence of indebtedness, or any license, lease,
Contract or other agreement or instrument to which it is a party or by which it
or any of its Properties may be bound or affected, (c) any federal, state, local
or foreign law, regulation or rule, (d) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NYSE), or
(e) any decree, judgment or order applicable to it or any of its Properties,
except in the case of clauses (b) through (e) for any such breaches, violations
or defaults that would not, individually or in the aggregate, constitute a
Material Adverse Effect.
Section 3.12 No Conflicts. The issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance of this Agreement and
the Transaction Documents and the consummation of the transactions contemplated
hereby and thereby will not conflict with, result in any breach or violation of,
constitute a default under (or constitute any event which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under), or result in the creation or
imposition of a Lien on any Property or assets of any Partnership Entity
pursuant to (a) the formation, governing or other Organizational Documents of
any of the Partnership

15

--------------------------------------------------------------------------------




Entities, (b) any Contract to which any of the Partnership Entities is a party
or by which any of the Partnership Entities or any of their respective
Properties may be bound or affected, (c) any federal, state, local or foreign
law, regulation or rule, (d) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the NYSE), or (e) any decree, judgment
or order applicable to any of the Partnership Entities or any of their
respective properties, except in the cases of clauses (b) through (e) for any
such conflicts, breaches, violations or defaults that would not, individually or
in the aggregate, constitute a Material Adverse Effect.
Section 3.13 Authority: Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. All
limited partnership and limited liability company action, as the case may be,
required to be taken by the Partnership Entities or any of their partners or
members for the authorization, issuance, sale and delivery of the Purchased
Units, the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby shall have been validly
taken. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units to the Purchasers. Each
of the Transaction Documents has been duly and validly authorized and has been
or, with respect to the Transaction Documents to be delivered at the Closing,
will be, validly executed and delivered by the Partnership or the General
Partner, as the case may be, and, to the knowledge of the Western Gas Parties,
the other parties thereto. Each of the Transaction Documents constitutes, or
will constitute, the legal, valid and binding obligations of the Partnership or
the General Partner, as the case may be, and, to the knowledge of the Western
Gas Parties, each of the parties thereto, in each case enforceable in accordance
with its terms; provided that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).
Section 3.14 Approvals. No approval, authorization, consent or order of or
filing with any Governmental Authority, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NYSE), or approval of the security holders of the Partnership
Entities (each, a “Consent”), is required in connection with the issuance and
sale of the Purchased Units by the Partnership, the execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Partnership Entities party hereto or thereto and the consummation by the
Partnership Entities of the transactions contemplated hereby or thereby, other
than Consents (a) required by the Commission in connection with the
Partnership’s obligations under the Registration Rights Agreement, (b) required
under the state securities or “Blue Sky” Laws, (c) that have been, or prior to
the Closing Date will be, obtained and (d) Consents, the absence or omission of
which would not, individually or in the aggregate, constitute a Material Adverse
Effect.
Section 3.15 Distribution Restrictions. No Partnership Entity is currently
prohibited, directly or indirectly, from making distributions with respect to
its equity securities, from repaying

16

--------------------------------------------------------------------------------




to any other Partnership Entity any loans or advances or from transferring any
property or assets to the Partnership or any other Partnership Entity, except
pursuant to the limited liability company agreement of Chipeta Processing LLC or
as described in or contemplated by the WES SEC Documents.
Section 3.16 MLP Status. The Partnership has, for each taxable year ending after
May 14, 2008, during which the Partnership was in existence, met the gross
income requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”). After giving effect to the transactions contemplated by
the Contribution Agreement, the Partnership expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for its taxable year ending
December 31, 2016.
Section 3.17 Investment Company Status. None of the Partnership Entities is, and
immediately after the sale of the Purchased Units hereunder and the application
of the net proceeds from such sale none of the Partnership Entities will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.
Section 3.18 Certain Fees. Except for fees to be paid by the Partnership (a) to
the Purchasers or their designee pursuant to this Agreement and (b) to the
financial advisor to the Special Committee of the General Partner’s Board of
Directors, no fees or commissions are or will be payable by the Partnership to
brokers, finders or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement or by the Contribution Agreement. The Partnership agrees that it will
indemnify and hold harmless the Purchasers from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Partnership or alleged to have been incurred by
the Partnership in connection with the sale of the Purchased Units or the
consummation of the transactions contemplated by this Agreement and the
Contribution Agreement.
Section 3.19 Labor and Employment Matters. No Partnership Entity is engaged in
any unfair labor practice, and no labor disputes with the employees of or
seconded to any Partnership Entity exist or, to the knowledge of the Western Gas
Parties, are imminent or threatened that would, individually or in the
aggregate, have a Material Adverse Effect. To the knowledge of the Western Gas
Parties: (i) there is (A) no unfair labor practice complaint pending or
threatened against any Partnership Entity before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or threatened against any Partnership
Entity and (C) no union representation dispute currently existing concerning the
employees of or seconded to any Partnership Entity, (ii) no union organizing
activities are currently taking place concerning the employees of or seconded to
any Partnership Entity and (iii) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules and regulations promulgated thereunder concerning the employees of or
seconded to any Partnership Entity.

17

--------------------------------------------------------------------------------




Section 3.20 Insurance. The Partnership Entities maintain insurance covering the
Properties, operations, personnel and businesses of the Partnership Entities as
such Partnership Entities reasonably deem adequate; such insurance insures
against losses and risks to an extent which is adequate, in accordance with
customary industry practice, to protect the Partnership Entities and their
respective businesses; all such insurance is fully in force on the date hereof;
and the Partnership Entities have no reason to believe that they will not be
able to renew such insurance as and when such insurance expires.
Section 3.21 Third-Party Defaults. To the knowledge of the Western Gas Parties,
no third party to any Contract to or by which any of the Partnership Entities is
a party or bound or to which their respective properties are subject is in
breach, default or violation under any such agreement (and no event has occurred
that, with notice or lapse of time or both, would constitute such an event),
which breach, default or violation would constitute a Material Adverse Effect.
Section 3.22 Internal Controls. The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Section 3.23 Disclosure Controls. The Partnership has established and will
maintain and evaluate “disclosure controls and procedures” (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Partnership is made known to
the General Partner’s Chief Executive Officer and its Chief Financial Officer,
and such disclosure controls and procedures are effective to perform the
functions for which they were established; the Partnership’s independent
auditors and the Audit Committee of the Board of Directors of the General
Partner have been advised of (a) all significant deficiencies, if any, in the
design or operation of internal control over financial reporting which could
adversely affect the Partnership’s ability to record, process, summarize and
report financial data and (b) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Partnership’s
internal control over financial reporting; all material weaknesses, if any, in
the Partnership’s internal control over financial reporting have been identified
to the Partnership’s independent auditors; and since the date of the most recent
evaluation of such disclosure controls and procedures and internal control over
financial reporting, except as described in the WES SEC Documents or as
described in the draft dated February 22, 2016 of the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2015, there have been no
significant changes in the Partnership’s internal control over financial
reporting or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
Section 3.24 Sarbanes-Oxley. The Partnership and, to the Partnership’s
knowledge, the General Partner’s directors or officers, in their capacities as
such, are in compliance in all material

18

--------------------------------------------------------------------------------




respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.
Section 3.25 Listing and Maintenance Requirements. The Common Units are listed
on the NYSE, and the Partnership has not received any notice of delisting. The
issuance and sale of the Purchased Units and issuance of Common Units upon
conversion of the Purchased Units does not contravene NYSE rules and
regulations.
Section 3.26 Environmental Compliance. Except as described in WES SEC Documents,
(a) each Partnership Entity and each of the Properties, assets and operations of
the Partnership Entities is in compliance with any and all Environmental Laws,
(b) each Partnership Entity has timely applied for or received and, to the
extent received, is in compliance with all permits, licenses, authorizations or
other approvals required under Environmental Laws to conduct its business as it
is currently being conducted, (c) no Partnership Entity has received written
notice of any, and to the knowledge of the Western Gas Parties, there are no
events, conditions or activities that could reasonably be expected to form the
basis for any, actual or potential liability under Environmental Laws for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and (d) no Partnership Entity
is subject to any pending or, to the knowledge of the Western Gas Parties,
threatened actions, suits, demands, orders or proceedings against any
Partnership Entity relating to any Environmental Laws (collectively,
“Environmental Proceedings”), except for any (i) failures to comply with
Environmental Laws or to timely apply for or receive, or to comply with,
permits, licenses, authorizations or other approvals required under
Environmental Laws, (ii) actual or potential liabilities under Environmental
Laws or (iii) Environmental Proceedings that would not, individually or in the
aggregate, constitute a Material Adverse Effect. Except as described in the WES
SEC Documents, no Partnership Entity has entered into any settlement agreement
relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below), except for any such agreements that
would not, individually or in the aggregate, constitute a Material Adverse
Effect. Except as described in the WES SEC Documents, no Partnership Entity is
currently named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.
Section 3.27 ERISA Compliance. None of the following events has occurred or
exists with respect to any of the Partnership Entities: (a) a failure to fulfil
the obligations, if any, under the minimum funding standards of Section 302 of
ERISA, and the regulations and published interpretations thereunder with respect
to any Plan (as defined below), determined without regard to any waiver of such
obligations or extension of any amortization period, (b) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees of or seconded to the Partnership Entities that would
constitute a Material Adverse Effect or (c) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees of or seconded to the
Partnership Entities by any such Partnership Entity that would constitute a
Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur with respect to any of the Partnership Entities: (w)
a

19

--------------------------------------------------------------------------------




material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year compared to the amount of such
contributions made by the Partnership Entities in the most recently completed
fiscal year, (x) a material increase in the Partnership Entities’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the most recently completed fiscal year, (y) any event or condition giving
rise to a liability under Title IV of ERISA that would constitute a Material
Adverse Effect or (z) the filing of a claim by one or more employees of, former
employees of, or employees seconded to the Partnership Entities related to its
or their employment that would constitute a Material Adverse Effect. For
purposes of this Section 3.27, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which any
Partnership Entity may have any liability.
Section 3.28 Tax Returns. All tax returns required to be filed by the
Partnership Entities have been timely filed, and all taxes and other assessments
of a similar nature (whether imposed directly or through withholding) including
any interest, additions to tax or penalties applicable thereto due or claimed to
be due from such entities have been timely paid, other than those (a) that are
being contested in good faith and for which adequate reserves have been provided
or (b) that, if not paid, would not, individually or in the aggregate,
constitute a Material Adverse Effect.
Section 3.29 Permits. Each of the Partnership Entities has all necessary
licenses, authorizations, consents and approvals (each, a “Permit”) and has made
all necessary filings required under any applicable law, regulation or rule, and
has obtained all necessary Permits from other persons, in order to conduct its
business, except for such Permits the absence or omission of which would not,
individually or in the aggregate, constitute a Material Adverse Effect; and no
Partnership Entity is in violation of or default under, or has received notice
of any proceedings relating to the revocation or modification of, any such
Permit or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to such Partnership Entity, except for any
such violations, defaults, revocations or modifications that would not,
individually or in the aggregate, constitute a Material Adverse Effect.
Section 3.30 Required Disclosures and Descriptions. There are no legal or
governmental proceedings pending or, to the knowledge of the Western Gas
Parties, threatened, against any of the Partnership Entities, or to which any of
the Partnership Entities is a party, or to which any of their respective
Properties is subject, that are required to be described in the WES SEC
Documents but are not described as required, and there are no Contracts that are
required to be described in the WES SEC Documents or to be filed as an exhibit
to the WES SEC Documents that are not described or filed as required by the
Securities Act or the Exchange Act.
Section 3.31 Title to Property. The Partnership Entities have good and
marketable title to all real property and good title to all personal property
described in the WES SEC Documents as being owned by any of them, free and clear
of all Liens, except for (a) Liens that do not materially affect the value of
such property and do not materially interfere with the use made or proposed to
be made of such property by the Partnership Entities and (b) Liens as are
described in the WES SEC Documents.

20

--------------------------------------------------------------------------------




Section 3.32 Rights-of-Way. Each Partnership Entity has such consents,
easements, rights-of-way or licenses from any Person (“Rights-of-Way”) as are
necessary to enable it to conduct its business in the manner described in the
WES SEC Documents, subject to such qualifications as may be set forth in the WES
SEC Documents, except for (a) qualifications, reservations and encumbrances that
would not, individually or in the aggregate, constitute a Material Adverse
Effect and (b) such Rights-of-Way the absence or omission of which would not,
individually or in the aggregate, constitute a Material Adverse Effect; and,
except as described in the WES SEC Documents or as would not interfere with the
consummation of the transactions contemplated hereby, none of such Rights-of-Way
contains any restriction that is materially burdensome to the Partnership
Entities, taken as a whole.
Section 3.33 FCPA. No Partnership Entity nor, to the knowledge of the Western
Gas Parties, any director, officer, agent, employee or affiliate of the
Partnership Entities has made any payment of funds of the Partnership Entities
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention is of a character required to be disclosed
in the WES SEC Documents.
Section 3.34 Money Laundering Laws. The operations of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or Governmental Authority or any
arbitrator or non-governmental authority involving the Partnership Entities with
respect to Money Laundering Laws is pending or, to the knowledge of the Western
Gas Parties, threatened.
Section 3.35 OFAC. No Partnership Entity nor, to the knowledge of the Western
Gas Parties, any director, officer, agent, employee or affiliate of the
Partnership Entities is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Partnership Entities will not directly or indirectly use the proceeds of
the transactions contemplated hereby, or lend, contribute or otherwise make
available such proceeds to any other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
Section 3.36 Related Party Transactions. No Partnership Entity has, directly or
indirectly (a) extended credit, arranged to extend credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the General Partner or its Affiliates, or to or for any
family member or Affiliate of any director or executive officer of the General
Partner or its Affiliates or (b) made any material modification to the term of
any personal loan to any director or executive officer of the General Partner or
its Affiliates, or any family member or Affiliate of any director or executive
officer of the General Partner or its Affiliates.

21

--------------------------------------------------------------------------------




ARTICLE IV.
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS
Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:
Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents to which it is a party. The execution, delivery
and performance of such Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. Each of the Transaction Documents
to which such Purchase is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes legal, valid and binding
obligations of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).
Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the case of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by such Transaction Documents.
Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement or by the Contribution Agreement, except for fees
or commissions for which the Partnership is not responsible. Each Purchaser
agrees that it will indemnify and hold harmless the Partnership from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by such Purchaser or alleged to
have been incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement or by the Contribution Agreement.

22

--------------------------------------------------------------------------------




Section 4.05 Unregistered Securities.
(a)Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units and the
Conversion Units. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.
(b)Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of the Purchased Units and Conversion Units that have been requested by
such Purchaser. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of the Partnership. Neither such inquiries nor any
other due diligence investigations conducted at any time by such Purchasers and
its Representatives shall modify, amend or affect such Purchasers’ right (i) to
rely on the Partnership’s representations and warranties contained in Article
III above or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Document. Such Purchaser understands that its purchase of the Purchased Units
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Units.
(c)Residency. Such Purchaser shall cooperate reasonably with the Partnership to
provide any information necessary for any applicable securities filings.
(d)Legends. Such Purchaser understands that, until such time as the Purchased
Units have been sold pursuant to an effective registration statement under the
Securities Act, or the Purchased Units are eligible for resale pursuant to Rule
144 promulgated under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Purchased Units will bear a restrictive legend as provided in the
Partnership Agreement. Each Purchaser understands that, until such time as the
Conversion Units have been sold pursuant to an effective registration statement
under the Securities Act, or the Conversion Units are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Conversion Units will bear a restrictive legend as
provided in the Partnership Agreement.
(e)Purchase Representation. Such Purchaser is purchasing the Purchased Units for
its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units nor the Conversion Units have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). Such Purchaser has been advised and
understands that the Partnership, in issuing the Purchased Units, is relying
upon, among other things, the representations and warranties of such Purchaser
contained in this Article

23

--------------------------------------------------------------------------------




IV in concluding that such issuance is a “private offering” and is exempt from
the registration provisions of the Securities Act.
(f)Rule 144. Such Purchaser understands that there is no public trading market
for the Purchased Units, that none is expected to develop and that the Purchased
Units must be held indefinitely unless and until the Conversion Units are
registered under the Securities Act or an exemption from registration is
available. Each Purchaser has been advised of and is aware of the provisions of
Rule 144 promulgated under the Securities Act.
(g)Reliance by the Partnership. Such Purchaser understands that the Purchased
Units are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the Conversion
Units issuable upon conversion thereof.
Section 4.06 Sufficient Funds. Such Purchaser will have available to it at the
Closing and the Additional Closing, as applicable, sufficient funds to enable
such Purchaser to pay in full at the Closing or the Additional Closing the
entire amount of such Purchaser’s Funding Obligation in immediately available
cash funds.
ARTICLE V.
COVENANTS
Section 5.01 Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will use commercially reasonable efforts to conduct its business in the ordinary
course of business, preserve intact its existence and business organization,
Permits, goodwill and present business relationships with all material
customers, suppliers, licensors, distributors and others having significant
business relationships with the Partnership Entities (or any of them), to the
extent the Partnership believes in its sole discretion that such relationships
are and continue to be beneficial to the Partnership Entities and their
businesses. Through the Closing, none of the Partnership Entities will modify or
amend in any material respect, or otherwise waive any material right under, the
Contribution Agreement without the prior written consent of the Purchasers
possessing the right to acquire not less than majority of the Purchased Units.
Section 5.02 Listing of Units. Prior to the Closing, the Partnership will use
its commercially reasonable efforts to obtain approval for listing, subject to
notice of issuance, of the Conversion Units on the NYSE.
Section 5.03 Cooperation; Further Assurances. Each of the Partnership and the
Purchasers shall use its respective commercially reasonable efforts to obtain
all approvals and consents required by or necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Each of the Partnership and the Purchasers agrees to execute and deliver all
such documents or instruments, to take all appropriate action and to do all
other

24

--------------------------------------------------------------------------------




things it determines to be necessary, proper or advisable under applicable Laws
and regulations or as otherwise reasonably requested by the other to consummate
the transactions contemplated by this Agreement.
Section 5.04 Lock-up Agreement. Without the prior written consent of the
Partnership, except as specifically provided in this Agreement, each Purchaser
and its Affiliates shall not, (a) during the period commencing on the Closing
Date and ending on the first anniversary of the Closing Date, offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any of the Purchased
Units, (b) during the period commencing on the date hereof and ending on the
second anniversary of the Closing Date, directly or indirectly engage in any
short sales or other derivative or hedging transactions with respect to the
Purchased Units, Common Units of the Partnership or common units representing
limited partner interests in WGP that are designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, any of
the economic consequences of ownership of any Purchased Units, (c) transfer any
Purchased Units to any non-U.S. resident individual, non-U.S. corporation or
partnership, or any other non-U.S. entity, including any foreign governmental
entity, including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Purchased Units, regardless of whether any
transaction described in clauses (a) through (c) above is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise, or (d) effect any transfer of Purchased Units or Conversion Units
in a manner that violates the terms of the Partnership Agreement; provided,
however, that such Purchaser may pledge all or any portion of its Purchased
Units to any holders of obligations owed by the Purchaser, including to the
trustee for, or Representative of, such holders; provided, further, that such
Purchaser may transfer any Purchased Units to an Affiliate of such Purchaser.
Notwithstanding the foregoing, any transferee receiving any Purchased Units
pursuant to this Section 5.04 shall (i) agree to the restrictions set forth in
this Section 5.04 and (ii) to the extent still applicable, take all actions
necessary to become a party to the Confidentiality Agreement between the
transferee of such Purchased Units and the Partnership. After the first
anniversary of the Closing Date, the Purchasers or other Holders of Purchased
Units may only transfer Purchased Units in an amount not less than $25 million
(or such lesser amount as the Purchaser or Holder holds), subject to compliance
with applicable securities laws.
Section 5.05 Tax Estimates. On or before April 1 of each year, the Partnership
shall provide each Purchaser that continues to own Purchased Units a good faith
estimate (and reasonable supporting calculations) of whether there was
sufficient Unrealized Gain attributable to the Partnership property as of
December 31 of the previous year such that, if any of such Purchaser’s Series A
Preferred Units were converted to Common Units and such Unrealized Gain was
allocated to such Purchaser pursuant to Section 6.1(d)(xiii) of the Second A&R
LPA (taking proper account of allocations of higher priority), such Purchaser’s
Capital Account in respect of its Common Units would be equal to the Per Unit
Capital Amount for an Initial Common Unit without any need for corrective
allocations under Section 6.2(g) of the Second A&R LPA.

25

--------------------------------------------------------------------------------




In addition, following receipt of a written request from Kayne Anderson Capital
Advisors, L.P. or FR XIII WES Holdings LLC, so long as such Purchaser or any of
its respective Affiliates continues to own Purchased Units, the Partnership
shall provide such Purchaser with a good faith estimate (and reasonable
supporting calculations) of whether there is sufficient Unrealized Gain
attributable to the Partnership property on the date of such request such that,
if any of such Purchaser’s Series A Preferred Units were converted to Common
Units and such Unrealized Gain was allocated to such Purchaser pursuant to
Section 6.1(d)(xiii) of the Second A&R LPA (taking proper account of allocations
of higher priority), such Purchaser’s Capital Account in respect of its Common
Units would be equal to the Per Unit Capital Amount for an Initial Common Unit
without any need for corrective allocations under Section 6.2(g) of the Second
A&R LPA. Each of Kayne Anderson Capital Advisors, L.P. and FR XIII WES Holdings
LLC shall be entitled to make such a request not more than once per calendar
year.
For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Second A&R LPA.
Section 5.06 Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Purchased Units, first, to fund the purchase of midstream assets
as contemplated by the Contribution Agreement and, then, to the extent there are
remaining proceeds from the offering of the Series A Preferred Units, for
general partnership purposes.
ARTICLE VI.
INDEMNIFICATION, COSTS AND EXPENSES
Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith,
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them), whether or not involving a Third-Party Claim, as a result
of, arising out of, or in any way related to (a) the failure of any of the
representations or warranties made by the Partnership contained herein to be
true and correct in all material respects as of the date made (except to the
extent any representation or warranty includes the word “material,” Material
Adverse Effect or words of similar import, with respect to which such
representation or warranty, or applicable portions thereof, must have been true
and correct) or (b) the breach of any covenants of the Partnership contained
herein; provided that, in the case of the immediately preceding clause (a), such
claim for indemnification is made prior to the expiration of the survival period
of such representation or warranty; and provided, further, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Purchaser Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Partnership shall constitute
the date upon which such claim has been made. No Purchaser Related Party shall
be entitled to recover special, indirect, exemplary,

26

--------------------------------------------------------------------------------




incidental, lost profits, speculative or punitive damages under this Section
6.01; provided, however, that such limitation shall not prevent any Purchaser
Related Party from recovering under this Section 6.01 for any such damages to
the extent that such damages are payable to a third party in connection with any
Third-Party Claims.
Section 6.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct) or (b) the breach
of any of the covenants of such Purchaser contained herein; provided that, in
the case of the immediately preceding clause (a), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of such representation or warranty; and
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Partnership Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to such Purchaser shall constitute the date upon which such
claim has been made; and provided, further, that the liability of such
Purchasers shall not be greater in amount than the sum of such Purchaser’s
Purchase Price plus any distributions paid to such Purchaser with respect to the
Purchased Units. No Partnership Related Party shall be entitled to recover
special, indirect, exemplary, incidental, lost profits, speculative or punitive
damages under this Section 6.02; provided, however, that such limitation shall
not prevent any Partnership Related Party from recovering under this Section
6.02 for any such damages to the extent that such damages are payable to a third
party in connection with any Third-Party Claims.
Section 6.03 Indemnification Procedure.
(a)A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification which it may claim in
accordance with this Article VI, except as otherwise provided in Section 6.01
and Section 6.02.
(b)Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified

27

--------------------------------------------------------------------------------




Party believes in good faith is an indemnifiable claim under this Agreement
(each a “Third-Party Claim”), the Indemnified Party shall give the indemnitor
hereunder (the “Indemnifying Party”) written notice of such Third-Party Claim,
but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such Third-Party Claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter. If
the Indemnifying Party undertakes to defend or settle, it shall promptly, and in
no event later than ten (10) days, notify the Indemnified Party of its intention
to do so, and the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in all commercially reasonable respects in the defense thereof
and the settlement thereof. Such cooperation shall include, but shall not be
limited to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third-Party
Claim, failed (1) to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party and (2) notify the Indemnified Party of such assumption
or (B) if the defendants in any such action include both the Indemnified Party
and the Indemnifying Party and counsel to the Indemnified Party shall have
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified Party.
The remedies provided for in this Section 6.03 are cumulative and are not
exclusive of any remedies that may be available to a party at law or in equity
or otherwise.
Section 6.04 Tax Matters. All indemnification payments under this Article VI
shall be adjustments to the Purchaser’s Purchase Price except as otherwise
required by applicable Law.

28

--------------------------------------------------------------------------------




ARTICLE VII.
TERMINATION
Section 7.01 Termination. This Agreement may be terminated at any time prior to
the Closing:
(a)by mutual written consent of the Partnership and the Purchasers possessing
the right to acquire not less than majority of the Purchased Units;
(b)by written notice from either the Partnership or the Purchasers possessing
the right to acquire not less than majority of the Purchased Units if any
Governmental Authority with lawful jurisdiction shall have issued a final order,
decree or ruling or taken any other final action restraining, enjoining or
otherwise prohibiting the transactions contemplated by the Transaction Documents
and such order, decree, ruling or other action is or shall have become final and
nonappealable;
(c)by written notice from either the Partnership or the Purchasers possessing
the right to acquire not less than majority of the Purchased Units if the
Contribution Agreement is terminated for any reason; or
(d)by written notice from the Partnership or a Purchaser, with respect to itself
but not any other Purchaser, if the Closing does not occur by 11:59 p.m. on the
Drop-Dead Date; provided, however, that no party may terminate this Agreement
pursuant to this Section 7.01(d) if such party is, at the time of providing such
written notice, in breach of any of its obligations under this Agreement.
Section 7.02 Certain Effects of Termination. In the event that this Agreement is
terminated pursuant to Section 7.01:
(a)except as set forth in Section 7.02(b), this Agreement shall become null and
void and have no further force or effect, but the parties shall not be released
from any liability arising from or in connection with any breach hereof
occurring prior to such termination;
(b)regardless of any purported termination of this Agreement, the provisions of
Article VI and all indemnification rights and obligations of the Partnership and
the Purchasers thereunder, this Section 7.02 and the provisions of Article VIII
shall remain operative and in full force and effect as between the Partnership
and the Purchasers, unless the Partnership and the Purchasers possessing the
right to acquire not less than majority of the Purchased Units execute a writing
that expressly (with specific references to the applicable Articles, Sections or
subsections of this Agreement) terminates such rights and obligations as between
the Partnership and the Purchasers; and
(c)each of the Confidentiality Agreements shall remain in effect until such
Confidentiality Agreement expires in accordance with its terms.
ARTICLE VIII.

29

--------------------------------------------------------------------------------




MISCELLANEOUS
Section 8.01 Expenses. Except as follows, all costs and expenses, including fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with the Transaction Documents and the transactions contemplated
thereby shall be paid by the party incurring such costs and expenses:
(a)Promptly following receipt of an invoice therefore containing reasonable
supporting detail, the Partnership shall reimburse the Purchasers for the
reasonable fees and expenses of Latham & Watkins LLP of up to $200,000 (with
legal fees and expenses of Latham & Watkins LLP in excess of $200,000 to be paid
pro rata by all the Purchasers in proportion to the aggregate number of
Purchased Units purchased by each); and
(b)The Partnership shall pay to the Purchasers a transaction fee equal to 2.0%
of the Total Funding Obligation with respect to the Closing and the Additional
Closing (the “Transaction Fee”), pro rata. The Transaction Fee will be paid by
netting such fee from each Purchaser’s Funding Obligation paid at the Closing or
the Additional Closing, as the case may be; provided that for United States
federal income tax purposes, payment of the Transaction Fee and the
reimbursements described in Section 8.01(a) are, and will be treated by the
parties as, adjustments to the Purchase Price paid by the Purchasers for the
Purchased Units.
Section 8.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Transaction
Documents is held to be illegal, invalid, not binding or unenforceable, (a) such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Transaction Documents, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify the Transaction Documents so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to the Transaction Documents, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is not a Business Day, the period in question shall

30

--------------------------------------------------------------------------------




end on the next succeeding Business Day. Any words imparting the singular number
only shall include the plural and vice versa. The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.
Section 8.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.16, Section 3.18, Section 4.01,
Section 4.02, Section 4.04, and Sections 4.05(a), (b) and (e) hereunder shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of
eighteen (18) months following the Closing Date, regardless of any investigation
made by or on behalf of the Partnership or the Purchasers. The covenants made in
this Agreement or any other Transaction Document shall survive the Closing and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment, conversion or repurchase
thereof. Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of the
Partnership and the Purchasers thereunder, and this Article VIII shall remain
operative and in full force and effect as between the Partnership and each
Purchaser, unless the Partnership and the applicable Purchaser execute a writing
that expressly (with specific references to the applicable Section or subsection
of this Agreement) terminates such rights and obligations as between the
Partnership and such Purchaser.
Section 8.04 No Waiver: Modifications in Writing.
(a)Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.
(b)Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to Article XIII thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

31

--------------------------------------------------------------------------------




Section 8.05 Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.
Section 8.06 Non-Disclosure.
(a)Notwithstanding the foregoing, this Agreement shall not impact the terms and
provisions of any of the Confidentiality Agreements. The Confidentiality
Agreements shall continue to be in full force and effect, pursuant to the terms
and conditions thereof.
(b)Other than filings made by the Partnership with the Commission, the
Partnership and any of its Representatives shall disclose the identity of, or
any other information concerning, the Purchasers or any of their respective
Affiliates only after providing the Purchasers a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure); provided, however,
that nothing in this Section 8.06 shall delay any required filing or other
disclosure with the Commission, the NYSE or any Governmental Authority or
otherwise hinder the Partnership Entities’ or their Representatives’ ability to
timely comply with all laws or rules and regulations of the Commission, the NYSE
or other Governmental Authority.
(c)Notwithstanding anything to the contrary in this Section 8.06, the
Partnership and the General Partner agree that the Purchasers may (i) publicize
their ownership in the Partnership, as well as the identity of the Partnership,
the size of the investment and its pricing terms with respect to the Series A
Preferred Units on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Partnership’s corporate logo in conjunction with any such
reference.
Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses
(a)If to the Purchasers, to the addresses set forth on Schedule A, with a copy
to (which shall not constitute notice):
Latham & Watkins LLP
811 Main St.
Suite 3700
Houston, Texas 77002
Attention: Sean T. Wheeler
Facsimile: (713) 546-5401
Email: sean.wheeler@lw.com
(b)If to the Partnership:

32

--------------------------------------------------------------------------------




Western Gas Partners, LP
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attention: Donald R. Sinclair, Chief Executive Officer
with a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760
Attention: David Oelman
Facsimile: (713) 615-5620
Email: doelman@velaw.com


or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.
Section 8.08 Removal of Legend. In connection with a sale of Purchased Units or
Conversion Units by a Purchaser in reliance on Rule 144 promulgated under the
Securities Act, the applicable Purchaser or its broker shall deliver to the
Partnership a broker representation letter providing to the Partnership any
information the Partnership deems necessary to determine that the sale of such
Units is made in compliance with Rule 144 promulgated under the Securities Act,
including, as may be appropriate, a certification that the Purchaser is not an
Affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act) and a certification as to the length of time the such units have
been held. Upon receipt of such representation letter, the Partnership shall
promptly remove the notation of a restrictive legend in such Purchaser’s
book-entry account maintained by the Partnership, including the legend referred
to in Section 4.05, and the Partnership shall bear all costs associated
therewith. At such time as the Purchased Units or Conversion Units have been
sold pursuant to an effective registration statement under the Securities Act or
have been held by any Purchaser for more than one year where such Purchaser is
not, and has not been in the preceding three months, an affiliate of the
Partnership (as defined in Rule 144 promulgated under the Securities Act), if
the book-entry account of such Purchaser still bears the notation of the
restrictive legend referred to in Section 4.05, the Partnership agrees, upon
request of the Purchaser or permitted assignee, to take all steps necessary to
promptly effect the removal of the legend described in Section 4.05, and the
Partnership shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state laws, including (if
there is no such registration statement) a certification that the holder is not
an Affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act), as well as a covenant to inform the Partnership if it should
thereafter become an affiliate (as

33

--------------------------------------------------------------------------------




defined in Rule 144 promulgated under the Securities Act) and to consent to the
notation of an appropriate restriction, and a certification as to the length of
time such units have been held. The Partnership shall cooperate with each
Purchaser to effect the removal of the legend referred to in Section 4.05 at any
time such legend is no longer appropriate.
Section 8.09 Entire Agreement. This Agreement, the other Transaction Documents,
the Confidentiality Agreements and the other agreements and documents referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement, the
other Transaction Documents or the Confidentiality Agreements with respect to
the rights granted by the Partnership or any of its Affiliates or the Purchasers
or any of their respective Affiliates. This Agreement, the other Transaction
Documents, the Confidentiality Agreements and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
among the parties with respect to such subject matter.
Section 8.10 Governing Law: Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.
Section 8.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS

34

--------------------------------------------------------------------------------




AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.12 Exclusive Remedy.
(a)Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Article VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.
(b)The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Article VI only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.12(a).
Section 8.13 No Recourse Against Others.
(a)All claims, obligations, liabilities or causes of action (whether in contract
or in tort, in law or in equity, or granted by statute) that may be based upon,
in respect of, arise under, out or by reason of, be connected with or relate in
any manner to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in, in connection
with, or as an inducement to, this Agreement), may be made only against (and are
expressly limited to) the Partnership and the Purchasers. No Person other than
the Partnership or the Purchasers, including no member, partner, stockholder,
Affiliate or Representative thereof, nor any member, partner, stockholder,
Affiliate or Representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations or liabilities arising under, out of,
in connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Partnership and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.
(b)Without limiting the foregoing, to the maximum extent permitted by Law, (i)
each of the Partnership and the Purchasers hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third
Person, whether granted by statute or based on theories of equity, agency,
control,

35

--------------------------------------------------------------------------------




instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization or otherwise; and (ii) each
of the Partnership and the Purchasers disclaims any reliance upon any third
Person with respect to the performance of this Agreement or any representation
or warranty made in, in connection with or as an inducement to this Agreement.
Section 8.14 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchasers and, for purposes of Section 8.13 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchasers, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
Section 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
[Signature Page to Follow.]



36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
WESTERN GAS PARTNERS, LP
 
By: Western Gas Holdings, LLC, its general partner
 
By: /s/ Benjamin M. Fink
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial Officer
and Treasurer




[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------






 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
By: KA Fund Advisors, LLC, as Manager
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Managing Director



 
KA WESTERN GAS HOLDINGS LLC
 
By: KA Fund Advisors, LLC, as Manager
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Managing Director



 
KAYNE PREFERRED FUND LLC
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Authorized Person



 
KAYNE ANDERSON MLP FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE SELECT MIDSTREAM RECOVERY FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel




[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------




 
KANTI (QP), L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
BELFER CAPITAL PARTNERS LP
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
FR XIII WES Holdings LLC
 
By: /s/ Gary Reaves
 
Name: Gary Reaves
Title: Authorized Person




[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------




Schedule A


Purchaser
 
Firm Units
 
Funding Obligation
KA Western Gas Holdings LLC
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
2,687,181
 
$85,989,792.00
 
 
 
 
 
Kayne Anderson Midstream Institutional Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
478,316
 
$15,306,112.00
 
 
 
 
 
Kayne Anderson MLP Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
478,316
 
$15,306,112.00
 
 
 
 
 
Massachusetts Mutual Life Insurance Company
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
398,597
 
$12,755,104.00
 
 
 
 
 
KANTI (QP), L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
351,084
 
$11,234,688.00
 
 
 
 
 
Belfer Capital Partners LP
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
318,878
 
$10,204,096.00
 
 
 
 
 


Exhibit A-1

--------------------------------------------------------------------------------




Kayne Preferred Fund LLC
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
182,717
 
$5,846,944.00
 
 
 
 
 
Kayne Anderson Non-Traditional Investments, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
127,232
 
$4,071,424.00
 
 
 
 
 
Kayne Select Midstream Recovery Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com
     jbaker@kaynecapital.com
 
79,719
 
$2,551,008.00
 
 
 
 
 
Total Kayne Anderson
 
5,102,040
 
$163,265,280.00
 
 
 
 
 
FR XIII WES Holdings LLC
600 Travis, Suite 6000
Houston, TX 77002
Attn: Gary Reaves
Email: greaves@firstreserve.com
 
8,928,571
 
$285,714,272.00
 
 
 
 
 
Total First Reserve
 
8,928,571
 
$285,714,272.00
 
 
 
 
 
TOTAL
 
14,030,611
 
$448,979,552.00




Exhibit A-2

--------------------------------------------------------------------------------




Schedule B


Material Subsidiaries


Western Gas Operating, LLC
 
WGR Operating, LP
 
Anadarko Gathering Company, LLC
 
MIGC LLC
 
Western Gas Wyoming, L.L.C.
 
Chipeta Processing LLC
 
Kerr-McGee Gathering LLC
 
Anadarko Wattenberg Company, LLC
 
Mountain Gas Resources, LLC
 
Mountain Gas Transportation LLC
 
GNB NGL Pipeline LLC
 
Overland Trail Transmission, LLC
 
DBM Crude Services, LLC
 
DBM Pipeline, LLC
 
Delaware Basin Midstream, LLC
 
Delaware Basin JV Gathering LLC
 




Schedule B-1

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF OPINION OF VINSON & ELKINS L.L.P.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred Unit Purchase Agreement (the “Purchase
Agreement”). The Partnership shall furnish to the Purchasers at the Closing an
opinion of Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the
Purchasers and dated the Closing Date in form satisfactory to the Purchasers,
stating that:
(i)Each of the Partnership, the General Partner and the subsidiaries of the
Partnership listed on Schedule I hereto (the “Domestic Subsidiaries”) is validly
existing and in good standing under the laws of its jurisdiction of formation.
Each of the Partnership, the General Partner and the Domestic Subsidiaries other
than Western Gas Wyoming, L.L.C. and Kerr-McGee Gathering LLC has all requisite
limited liability company or partnership power and authority, as applicable,
under the laws of its jurisdiction of formation necessary to own or lease its
properties and to conduct its business, in each case in all material respects as
described in the WES SEC Documents.
(ii)Except as have been waived or satisfied or as otherwise described in the WES
SEC Documents, there are no preemptive rights or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any equity
securities in the Partnership pursuant to the Organizational Documents of the
Partnership or any agreement filed as an exhibit to the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2015 or any Current Report
or Quarterly Report filed thereafter to which the Partnership is a party or by
which the Partnership may be bound.
(iii)The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).
(iv)The Conversion Units have been duly authorized by the General Partner on
behalf of the Partnership pursuant to the Partnership Agreement and, when issued
upon conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by applicable law and the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act).
(v)WGP is the sole member of the General Partner, with a 100% membership
interest in the General Partner; and WGP owns such membership interest free and
clear of all Liens in respect of which a financing statement under the Uniform
Commercial Code of the

Exhibit A-1

--------------------------------------------------------------------------------




State of Delaware naming WGP as debtor is on file in the office of the Secretary
of State of the State of Delaware.
(vi)The General Partner is the sole general partner of the Partnership and owns
of record a 1.8% general partner interest in the Partnership free and clear of
all Liens (except for restrictions on transferability contained in the
Partnership Agreement or as otherwise described in the WES SEC Documents) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the General Partner as debtor is on file in the office
of the Secretary of State of the State of Delaware.
(vii)The Partnership directly or indirectly owns of record all of the issued and
outstanding partnership interests and membership interests, as applicable, in
the Domestic Subsidiaries other than Chipeta Processing LLC, a Delaware limited
liability company (“Chipeta”), free and clear of all Liens in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership, WGR Operating, LP, a Delaware limited partnership (the
“Operating Partnership”) or Western Gas Operating, LLC, a Delaware limited
liability company, as debtor is on file in the office of the Secretary of State
of the State of Delaware.
(viii)The Operating Partnership owns of record a 75% membership interest in
Chipeta free and clear of all Liens (except for restrictions on transferability
contained in Chipeta’s limited liability company agreement) in respect of which
a financing statement under the Uniform Commercial Code of the State of Delaware
naming the Operating Partnership as debtor is on file in the office of the
Secretary of State of the State of Delaware.
(ix)No permit, consent, approval, authorization, registration, filing with or
order of any federal or Delaware court, Governmental Authority or body having
jurisdiction over the Partnership is required for the issuance and sale by the
Partnership of the Purchased Units, the execution , delivery and performance by
the Partnership of the Transaction Documents, or the consummation of the
transactions contemplated by the Transaction Documents, except (i) as may be
required in connection with the Partnership’s obligations under the Registration
Rights Agreement to register the resale of the Conversion Units under the
Securities Act, (ii) those that have been obtained or made, (iii) as may be
required under federal or state securities or “Blue Sky” laws, as to which we do
not express any opinion, or (iv) such that the failure to obtain would not
reasonably be expected to constitute a Material Adverse Effect.
(x)Assuming the accuracy of the representations and warranties of the Purchasers
and the Partnership contained in the Purchase Agreement, the offer, issuance and
sale of the Purchased Units by the Partnership to the Purchasers solely in the
manner contemplated by the Purchase Agreement are exempt from the registration
requirements of the Securities Act; provided, however, that no opinion is
expressed as to any subsequent sale or resale of the Purchased Units.
(xi)No Partnership Entity is, and after giving effect to the issuance and sale
of the Series A Preferred Units and the application of the proceeds therefrom,
none of the Partnership, the General Partner or the Domestic Subsidiaries will
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Exhibit A-2

--------------------------------------------------------------------------------




(xii)None of the offering, issuance or sale by the Partnership of the Purchased
Units or the execution, delivery and performance of the Transaction Documents
(other than the Contribution Agreement) by the Partnership, the General Partner,
or WGP, as the case may be, or the consummation of the transactions contemplated
thereby will result in a breach or violation of (A) the Organizational Documents
of the Partnership or the General Partner, as the case may be, (B) any agreement
filed as an exhibit to the Partnership’s Annual Report on Form 10-K for the year
ended December 31, 2015 or any Current Report or Quarterly Report filed
thereafter, or (C) the Delaware LP Act or U.S. federal law, which in the case of
clauses (B) or (C) would be reasonably expected to constitute a Material Adverse
Effect; provided, however, that we express no opinion pursuant to this paragraph
(xii) with respect to any securities or other anti-fraud law.
(xiii)Each of the Transaction Documents (other than the Contribution Agreement)
has been duly authorized and validly executed and delivered by the Partnership,
the General Partner or WGP, as the case may be, and each of the Second A&R LPA
and the Board Observation Agreement constitutes a valid and binding obligation
of the General Partner or WGP, as the case may be, enforceable against such
party in accordance with its terms, except insofar as the enforceability thereof
may be limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (B) public policy, applicable law relating to fiduciary duties
and indemnification and an implied covenant of good faith and fair dealing.



Exhibit A-3

--------------------------------------------------------------------------------




Schedule I


Domestic Subsidiaries


Western Gas Operating, LLC
WGR Operating, LP
Anadarko Gathering Company, LLC
MIGC LLC
Western Gas Wyoming, L.L.C.
Chipeta Processing LLC
Kerr-McGee Gathering LLC
Anadarko Wattenberg Company, LLC
Mountain Gas Resources, LLC
Mountain Gas Transportation LLC
GNB NGL Pipeline LLC
Overland Trail Transmission, LLC
DBM Crude Services, LLC
DBM Pipeline, LLC
Delaware Basin Midstream, LLC
Delaware Basin JV Gathering LLC




Exhibit A-4

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SECOND A&R LIMITED PARTNERSHIP AGREEMENT



Exhibit B-1

--------------------------------------------------------------------------------




Exhibit B











--------------------------------------------------------------------------------







SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
WESTERN GAS PARTNERS, LP





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
 
Section 1.1
 
Definitions
 
1
 
Section 1.2
 
Construction
 
30
 
 
 
 
 
 
ARTICLE II
ORGANIZATION
 
Section 2.1
 
Formation
 
30
 
Section 2.2
 
Name
 
30
 
Section 2.3
 
Registered Office; Registered Agent; Principal Office; Other Offices
 
31
 
Section 2.4
 
Purpose and Business
 
31
 
Section 2.5
 
Powers
 
31
 
Section 2.6
 
Power of Attorney
 
31
 
Section 2.7
 
Term
 
33
 
Section 2.8
 
Title to Partnership Assets
 
33
 
 
 
 
 
 
ARTICLE III
RIGHTS OF LIMITED PARTNERS
 
Section 3.1
 
Limitation of Liability
34
 
Section 3.2
 
Management of Business
34
 
Section 3.3
 
Outside Activities of the Limited Partners
34
 
Section 3.4
 
Rights of Limited Partners
34
 
 
 
 
 
 
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
 
Section 4.1
 
Certificates
 
35
 
Section 4.2
 
Mutilated, Destroyed, Lost or Stolen Certificates
 
36
 
Section 4.3
 
Record Holders.
 
37
 
Section 4.4
 
Transfer Generally
 
37
 
Section 4.5
 
Registration and Transfer of Limited Partner Interests
 
37
 
Section 4.6
 
Transfer of the General Partner’s General Partner Interest
 
38
 
Section 4.7
 
Transfer of Incentive Distribution Rights
39
 
Section 4.8
 
Restrictions on Transfers
39
 
Section 4.9
 
Citizenship Certificates; Non-citizen Assignees
41
 
Section 4.10
 
Redemption of Partnership Interests of Non-citizen Assignees
42
 
Section 4.11
 
Taxation Certifications; Ineligible Assignees
43


i

--------------------------------------------------------------------------------




 
Section 4.12
 
Redemption of Partnership Interests of Ineligible Assignees
44
 
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
Section 5.1
 
Organizational Contributions
45
 
Section 5.2
 
Contributions by the General Partner and its Affiliates
45
 
Section 5.3
 
Contributions by Initial Limited Partners
46
 
Section 5.4
 
Interest and Withdrawal
47
 
Section 5.5
 
Capital Accounts
47
 
Section 5.6
 
Issuances of Additional Partnership Securities
50
 
Section 5.7
 
[Reserved]
 
51
 
Section 5.8
 
Limited Preemptive Right
 
51
 
Section 5.9
 
Splits and Combinations
 
52
 
Section 5.10
 
Fully Paid and Non-Assessable Nature of Limited Partner Interests
 
53
 
Section 5.11
 
Issuance of Class B Units in Connection with Reset of Incentive Distribution
Rights
 
53
 
Section 5.12
 
Establishment of Class C Units
 
55
 
Section 5.13
 
Establishment of Series A Preferred Units
 
58
 
Section 5.14
 
Deemed Capital Contributions
 
71
 
 
 
 
 
 
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
 
Section 6.1
 
Allocations for Capital Account Purposes
71
 
Section 6.2
 
Allocations for Tax Purposes
84
 
Section 6.3
 
Requirement and Characterization of Distributions; Distributions to Record
Holders
86
 
Section 6.4
 
Distributions of Available Cash from Operating Surplus
87
 
Section 6.5
 
Distributions of Available Cash from Capital Surplus
 
88
 
Section 6.6
 
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels
 
88
 
Section 6.7
 
Special Provisions Relating to the Holders of Class B Units and Class C Units
 
88
 
Section 6.8
 
Special Provisions Relating to the Holders of Incentive Distribution Rights
 
89
 
Section 6.9
 
Entity-Level Taxation
 
90
 
Section 6.10
 
Special Distributions
 
90
 
 
 
 
 
 
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
 
Section 7.1
 
Management
93
 
Section 7.2
 
Certificate of Limited Partnership
 
95
 
Section 7.3
 
Restrictions on the General Partner’s Authority
 
95


ii

--------------------------------------------------------------------------------




 
Section 7.4
 
Reimbursement of the General Partner
 
96
 
Section 7.5
 
Outside Activities
 
96
 
Section 7.6
 
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
 
98
 
Section 7.7
 
Indemnification
 
98
 
Section 7.8
 
Liability of Indemnitees
 
100
 
Section 7.9
 
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
 
101
 
Section 7.10
 
Other Matters Concerning the General Partner
 
103
 
Section 7.11
 
Purchase or Sale of Partnership Securities
 
103
 
Section 7.12
 
Registration Rights of the General Partner and its Affiliates
 
103
 
Section 7.13
 
Reliance by Third Parties
 
106
 
 
 
 
 
 
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
Section 8.1
 
Records and Accounting
107
 
Section 8.2
 
Fiscal Year
 
107
 
Section 8.3
 
Reports
 
107
 
 
 
 
 
 
ARTICLE IX
TAX MATTERS
 
Section 9.1
 
Tax Returns and Information
108
 
Section 9.2
 
Tax Elections
108
 
Section 9.3
 
Tax Controversies
109
 
Section 9.4
 
Withholding
109
 
 
 
 
 
 
ARTICLE X
ADMISSION OF PARTNERS
 
Section 10.1
 
Admission of Limited Partners
 
109
 
Section 10.2
 
Admission of Successor General Partner
 
110
 
Section 10.3
 
Amendment of Agreement and Certificate of Limited Partnership
 
110
 
 
 
 
 
 
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
 
Section 11.1
 
Withdrawal of the General Partner
 
111
 
Section 11.2
 
Removal of the General Partner
 
112
 
Section 11.3
 
Interest of Departing General Partner and Successor General Partner
 
113
 
Section 11.4
 
Removal of the General Partner Not for Cause
 
114
 
Section 11.5
 
Withdrawal of Limited Partners
 
115
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------




ARTICLE XII
DISSOLUTION AND LIQUIDATION
 
Section 12.1
 
Dissolution
 
115
 
Section 12.2
 
Continuation of the Business of the Partnership After Dissolution
 
115
 
Section 12.3
 
Liquidator
 
116
 
Section 12.4
 
Liquidation
 
117
 
Section 12.5
 
Cancellation of Certificate of Limited Partnership
 
117
 
Section 12.6
 
Return of Contributions
 
118
 
Section 12.7
 
Waiver of Partition
 
118
 
Section 12.8
 
Capital Account Restoration
 
118
 
 
 
 
 
 
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
Section 13.1
 
Amendments to be Adopted Solely by the General Partner
 
118
 
Section 13.2
 
Amendment Procedures
 
120
 
Section 13.3
 
Amendment Requirements
 
120
 
Section 13.4
 
Special Meetings
 
121
 
Section 13.5
 
Notice of a Meeting
 
121
 
Section 13.6
 
Record Date
 
121
 
Section 13.7
 
Adjournment
 
122
 
Section 13.8
 
Waiver of Notice; Approval of Meeting; Approval of Minutes
 
122
 
Section 13.9
 
Quorum and Voting
 
122
 
Section 13.10
 
Conduct of a Meeting
 
123
 
Section 13.11
 
Action Without a Meeting
 
123
 
Section 13.12
 
Right to Vote and Related Matters
 
124
 
 
 
 
 
 
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
 
Section 14.1
 
Authority
 
124
 
Section 14.2
 
Procedure for Merger, Consolidation or Conversion
 
124
 
Section 14.3
 
Approval by Limited Partners
 
126
 
Section 14.4
 
Certificate of Merger
 
128
 
Section 14.5
 
Effect of Merger, Consolidation or Conversion
 
128
 
 
 
 
 
 
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
Section 15.1
 
Right to Acquire Limited Partner Interests
 
129
 
 
 
 
 
 
ARTICLE XVI
GENERAL PROVISIONS


iv

--------------------------------------------------------------------------------




 
Section 16.1
 
Addresses and Notices; Written Communications
 
131
 
Section 16.2
 
Further Action
 
131
 
Section 16.3
 
Binding Effect
 
131
 
Section 16.4
 
Integration
 
132
 
Section 16.5
 
Creditors
 
132
 
Section 16.6
 
Waiver
 
132
 
Section 16.7
 
Third-Party Beneficiaries
 
132
 
Section 16.8
 
Counterparts
 
132
 
Section 16.9
 
Applicable Law
 
132
 
Section 16.10
 
Invalidity of Provisions
 
132
 
Section 16.11
 
Consent of Partners
 
132
 
Section 16.12
 
Facsimile Signatures
 
133




v

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF WESTERN GAS PARTNERS, LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF WESTERN GAS
PARTNERS, LP dated as of March [●], 2016, is entered into by and among Western
Gas Holdings, LLC, a Delaware limited liability company, as the General Partner,
together with any other Persons who are or become Partners in the Partnership or
parties hereto as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of May 14, 2008 (the “2008 Agreement”);
WHEREAS, the General Partner effected several amendments to the 2008 Agreement;
and
WHEREAS, the General Partner desires to amend and restate the 2008 Agreement in
its entirety to reflect each such amendment together with such other changes as
the General Partner has determined are necessary and appropriate.
NOW, THEREFORE, the General Partner does hereby amend and restate the 2008
Agreement to provide, in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“2008 Agreement” has the meaning set forth in the recitals of this Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing for a period exceeding the short-term the
operating capacity or operating income of the Partnership Group from the
operating capacity or operating income of the Partnership Group existing
immediately prior to such transaction. For purposes of this definition, the
short-term generally refers to a period not exceeding 12 months.
“Additional Book Basis” means, with respect to any Adjusted Property, the
portion of the Carrying Value of such Adjusted Property that is attributable to
positive adjustments made to such Carrying Value, as determined in accordance
with the provisions set forth below in this definition of Additional Book Basis.
For purposes of determining the extent to which Carrying Value constitutes
Additional Book Basis:

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
1



--------------------------------------------------------------------------------




(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event.
(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event (an “Additional Book Basis Reduction”) and the
Carrying Value of other property is increased as a result of such Book-Down
Event (a “Carrying Value Increase”), then any such Carrying Value Increase shall
be treated as Additional Book Basis in an amount equal to the lesser of (i) the
amount of such Carrying Value Increase and (ii) the amount determined by
proportionately allocating to the Carrying Value Increases resulting from such
Book-Down Event by the lesser of (A) the aggregate Additional Book Basis
Reductions resulting from such Book-Down Event and (B) the amount by which the
Aggregate Remaining Net Positive Adjustments after such Book-Down Event exceeds
the remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property; provided that the provisions
of the immediately preceding sentence shall apply to the determination of the
Additional Book Basis Derivative Items attributable to Disposed of Adjusted
Property.
“Additional Book Basis Reduction” has the meaning set forth in the definition of
“Net Termination Gain.”
“Additional Closing Date” has the meaning assigned to such term in the Series A
Purchase Agreement.
“Additional Units” has the meaning assigned to such term in the Series A
Purchase Agreement.
“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account at the end of each taxable period of the
Partnership, after giving effect to the following adjustments:
(a) Credit to such Capital Account any amounts that such Partner is obligated to
restore under the standards set by Treasury Regulation
Section 1.704-1(b)(2)(ii)(c), including any amount

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
2



--------------------------------------------------------------------------------




that such Partner is deemed obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(b) Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The “Adjusted Capital Account” of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.
“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period; (b) less (i) any net increase in
Working Capital Borrowings with respect to that period; and (ii) any net
decrease in cash reserves for Operating Expenditures with respect to such period
not relating to an Operating Expenditure made with respect to such period; and
(c) plus (i) any net decrease in Working Capital Borrowings with respect to that
period; and (ii) any net increase in cash reserves for Operating Expenditures
with respect to such period required by any debt instrument for the repayment of
principal, interest or premium. Adjusted Operating Surplus does not include that
portion of Operating Surplus included in clause (a)(i) of the definition of
Operating Surplus.
“Adjusted Percentage Interest” means as of any date of determination (a) as to
any Unitholder holding Units other than the Class C Units, the product obtained
by multiplying (i) 100% less the General Partner’s Percentage Interest less the
percentage applicable to subclause (b) below, by (ii) the quotient obtained by
dividing (A) the number of Units held by such Unitholder or assignee by (B) the
total number of all Outstanding Units and (b) as to the holders of additional
Partnership Securities issued by the Partnership in accordance with Section 5.6,
the percentage established as a part of such issuance. In calculating the number
of Units in subclauses (A) and (B) above, the applicable number of Units shall
include Outstanding Common Units and the Common Units that would be issued if
all Series A Preferred Units were converted to Common Units on such date of
determination. The Adjusted Percentage Interest with respect to an Incentive
Distribution Right shall at all times be zero, and the Adjusted Percentage
Interest with respect to a Series A Preferred Unit shall only be defined by
reference to the Adjusted Percentage Interest attributable to the Common Units
into which such Series A Preferred Unit would be converted if conversion took
place on such date of determination.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
3



--------------------------------------------------------------------------------




“Aggregate Quantity of Class B Units” is defined in Section 5.11.
“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the Revaluation Event as described in 5.5(d)(1), in both cases as
determined by the General Partner. In making such determination, the General
Partner shall use such method as it determines to be appropriate to allocate the
aggregate Agreed Value of Adjusted Properties or Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each such
property.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Western Gas Partners, LP, as it may be amended, supplemented or
restated from time to time.
“AMH” means APC Midstream Holdings, LLC, a Delaware limited liability company.
“Anadarko” means Anadarko Petroleum Corporation, a Delaware corporation.
“Asset HoldCo” means WGR Asset Holding Company LLC, a Delaware limited liability
company, and any successors thereto.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of (i) all cash and cash equivalents of the Partnership Group (or
the Partnership’s proportionate share of cash and cash equivalents in the case
of Subsidiaries that are not wholly owned) on hand at the end of such Quarter,
and (ii) if the General Partner so determines, all or any portion of any
additional cash and cash equivalents of the Partnership Group on hand on the
date of determination of Available Cash with respect to such Quarter resulting
from Working Capital Borrowings made subsequent to the end of such Quarter, less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to (i) provide for the proper conduct of
the business of the Partnership Group (including

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
4



--------------------------------------------------------------------------------




reserves for future capital expenditures and for anticipated future credit needs
of the Partnership Group) subsequent to such Quarter, (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 6.4 or 6.5 in respect of any one or more of the next
four Quarters;
provided, however, that the General Partner may not establish cash reserves
pursuant to clause (iii) above if the effect of such reserves would be that the
Partnership is unable to distribute the Minimum Quarterly Distribution on all
Common Units with respect to such Quarter; and provided, further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or managers, as applicable, if a
corporation or limited liability company, or if a limited partnership, the board
of directors or board of managers of the general partner of the General Partner.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
“Book-Down Event” means a Revaluation Event that gives rise to a Revaluation
Loss.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.
“Book-Up Event” means a Revaluation Event that gives rise to a Revaluation Gain.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
5



--------------------------------------------------------------------------------




the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.
“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership.
“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets (including, without limitation, crude oil or natural gas gathering
systems, natural gas treatment or processing plants, natural gas liquids
fractionation facilities, storage facilities, pipeline systems or other
midstream assets or facilities) or (c) capital contributions by a Group Member
to a Person that is not a Subsidiary in which a Group Member has an equity
interest to fund such Group Member’s pro rata share of the cost of the
acquisition of existing, or the construction of new or the improvement or
replacement of existing, capital assets (including, without limitation, crude
oil or natural gas gathering systems, natural gas treatment or processing
plants, natural gas liquids fractionation facilities, storage facilities,
pipeline systems or other midstream assets or facilities) by such Person, in
each case if such addition, improvement, acquisition or construction is made to
increase for a period longer than the short-term the operating capacity or
operating income of the Partnership Group, in the case of clauses (a) and (b),
or such Person, in the case of clause (c), from the operating capacity or
operating income of the Partnership Group or such Person, as the case may be,
existing immediately prior to such addition, improvement, replacement,
acquisition or construction; provided, however, that any such addition,
improvement, replacement, acquisition or construction that is made solely for
investment purposes shall not constitute a Capital Improvement under this
Agreement. For purposes of this definition, the short-term generally refers to a
period not exceeding 12 months.
“Capital Surplus” is defined in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or an Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners’ Capital Accounts in respect of such property, and (b) with respect to
any other Partnership property, the adjusted basis of such property for U.S.
federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Section 5.5(d) and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Carrying Value Increase” has the meaning set forth in the definition of “Net
Termination Gain.”
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement with respect to the Common Units or Exhibit B to this
Agreement with respect to the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
6



--------------------------------------------------------------------------------




Series A Preferred Units, (ii) issued in global form in accordance with the
rules and regulations of the Depositary or (iii) in such other form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Common Units or Series A Preferred Units or (b) a certificate, in
such form as may be adopted by the General Partner, issued by the Partnership
evidencing ownership of one or more other Partnership Securities.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.
“claim” (as used in Section 7.12(d)) is defined in Section 7.12(d).
“Class B Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class B Units in this Agreement.
“Class C Conversion Date” means the date that is the earlier of (i) December 31,
2017, unless extended by Anadarko in its sole discretion, and (ii) the date on
which the Partnership delivers notice to the holders of the Class C Units that
the Class C Units have converted, which notice shall be delivered upon the
determination of the General Partner.
“Class C Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class C Units in this Agreement. A Class C
Unit that is convertible into a Common Unit shall not constitute a Common Unit
until such conversion occurs.
“Class C Unit Distribution” means a distribution payable to each Class C Unit,
determined in accordance with Section 5.12(d)(i).
“Closing Date” means the first date on which Common Units were sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.
“Closing Price” is defined in Section 15.1(a).
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” is defined in Section 11.3(a).

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
7



--------------------------------------------------------------------------------




“Commences Commercial Service” shall mean the date a Capital Improvement is
first put into commercial service following completion of construction and
testing.
“Commission” means the United States Securities and Exchange Commission.
“Commodity Hedge Contract” means any commodity exchange, swap, forward, cap,
floor, collar or other similar agreement or arrangement that is entered into for
the purpose of hedging the Partnership Group’s exposure to fluctuations in the
price of hydrocarbons in their operations and not for speculative purposes.
“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not include a Series A Preferred Unit, Class B Unit
or Class C Unit prior to its conversion into a Common Unit pursuant to the terms
hereof; provided that, notwithstanding the foregoing, each Class C Unit and
Series A Preferred Unit shall be deemed a Common Unit (whether converted or not)
with respect to any voting, approval or consent rights conferred upon Common
Units in this Agreement including pursuant to Sections 4.6, 4.7, 7.9(a),
11.1(b), 11.2, and 12.3 (i.e., Common Units, Class C Units and Series A
Preferred Units shall vote together as a single class, except that Class C Units
and Series A Preferred Units shall be entitled to vote as a separate class on
any matter on which Unitholders are entitled to vote that adversely affects the
rights or preferences of the Class C Units or Series A Preferred Unit,
respectively, in relation to other classes of Partnership Interests in any
material respect or as required by law). Notwithstanding the foregoing, Class C
Units owned by the General Partner and its Affiliates shall not be entitled to
vote, approve or consent on matters if Common Units owned by the General Partner
and its Affiliates are excluded from voting, approving or consenting on such
matters.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, Anadarko, Holdings, the Operating Partnership and certain other
parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder, as such may be amended, supplemented or
restated from time to time.
“Converted Class B Units” is defined in Section 5.11(g).
“Converted Class C Units” has the meaning assigned to such term in Section
6.1(d)(x)(B).
“Credit Agreement” means that certain Second Amended and Restated Revolving
Credit Agreement, dated as of February 26, 2014, by and among the Partnership,
Wells Fargo Bank National Association, as the administrative agent, and the
lenders party thereto.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
8



--------------------------------------------------------------------------------




“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).
“Current Market Price” is defined in Section 15.1(a).
“Deferred Issuance and Distribution” means both (a) the issuance by the
Partnership of a number of additional Common Units that is equal to the excess,
if any, of (x) 2,812,500 over (y) the aggregate number, if any, of Common Units
actually purchased by and issued to the Underwriters pursuant to the
Over-Allotment Option on the Option Closing Date(s), and (b) a reimbursement of
preformation capital expenditures in an amount equal to the aggregate amount of
cash, if any, contributed by the Underwriters to the Partnership on the Option
Closing Date(s) with respect to Common Units issued by the Partnership upon each
exercise of the Over-Allotment Option in accordance with Section 5.3(b), if any.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
“Derivative Instruments” means options, right, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments relating
to, convertible into or exchangeable for Partnership Interests.
“Disposed of Adjusted Property” has the meaning assigned to such term in Section
6.1(d)(xv)(B).
“Distribution Amount” has the meaning assigned to such term in Section
5.12(d)(i).
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.
“Eligible Holder” means any (a) individual who is a U.S. citizen or U.S.
resident alien, (b) corporation (or other entity taxable as a corporation for
U.S. federal income tax purposes) that was created or organized in or under the
laws of the United States, any state thereof or the District of Columbia, (c)
estate whose income is subject to U.S. federal income taxation regardless of its
source,

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
9



--------------------------------------------------------------------------------




(d) trust that (1) is subject to the primary supervision of a court within the
United States and that has one or more U.S. persons with authority to control
all substantial decisions of the trust or (2) has a valid election in effect
under applicable Treasury Regulations to be treated as a U.S. person, (e) any
other entity that was created or organized in or under the laws of the United
States, any state thereof or the District of Columbia but is not subject to U.S.
federal income taxation on the income generated from the Partnership; provided
that all of its beneficial owners are otherwise qualified as an Eligible Holder
under alternative (a), (b), (c), or (d) hereof.
“Estimated Incremental Quarterly Tax Amount” is defined in Section 6.9.
“Estimated Maintenance Capital Expenditures” means an estimate made in good
faith by the Board of Directors of the General Partner (with the concurrence of
the Special Committee) of the average quarterly Maintenance Capital Expenditures
that the Partnership will need to incur over the long term to maintain the
operating capacity or operating income of the Partnership Group existing at the
time the estimate is made. The Board of Directors of the General Partner (with
the concurrence of the Special Committee) will be permitted to make such
estimate in any manner it determines reasonable. The estimate will be made at
least annually and whenever an event occurs that is likely to result in a
material adjustment to the amount of future Estimated Maintenance Capital
Expenditures. The Partnership shall disclose to its Partners any change in the
amount of Estimated Maintenance Capital Expenditures in its reports made in
accordance with Section 8.3 to the extent not previously disclosed. Any
adjustments to Estimated Maintenance Capital Expenditures shall be prospective
only.
“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units (before deduction for any underwriters’ discounts and
commissions), or (ii) in the case of any other Revaluation Event, the Closing
Price of the Common Units on the date of such Revaluation Event or, if the
General Partner determines that a value for the Common Unit other than such
Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.
“Event of Withdrawal” is defined in Section 11.1(a).
“Excess Additional Book Basis” has the meaning given such term in the definition
of “Additional Book Basis Derivative Items.”
“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii)(A).
“Excess Distribution Unit” has the meaning given such term in
Section 6.1(d)(iii)(A).
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred and distributions on equity issued
(including incremental Incentive Distributions in respect of newly issued
equity), in each case, to finance the construction of a Capital Improvement and
paid during the period beginning on the date that the Partnership enters into a
binding obligation

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
10



--------------------------------------------------------------------------------




to commence construction of a Capital Improvement and ending on the earlier to
occur of the date that such Capital Improvement Commences Commercial Service and
the date that such Capital Improvement is abandoned or disposed of. Debt
incurred or equity issued to fund such construction period interest payments or
such construction period distributions on equity paid during such period
(including incremental Incentive Distributions in respect of the newly issued
equity), shall also be deemed to be debt incurred or equity issued, as the case
may be, to finance the construction of a Capital Improvement. Where capital
expenditures are made in part for Expansion Capital Expenditures and in part for
other purposes, the General Partner, with the concurrence of the Special
Committee, shall determine the allocation between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Notice” means the giving of notice by the Partnership to the Limited
Partners in the manner specified in Section 16.1 that the Partnership is
implementing procedures pursuant to this Agreement to require a Limited Partner
or a transferee of a Limited Partner Interest to certify that such Person is a
Eligible Holder.
“Firm Units” has the meaning assigned to such term in the Series A Purchase
Agreement.
“First Liquidation Target Amount” is defined in Section 6.1(c)(i)(E).
“First Target Distribution” means $0.3450 per Unit per Quarter (or, with respect
to the period commencing on the Closing Date and ending on June 30, 2008, it
means the product of $0.3450 multiplied by a fraction of the numerator is the
number of days in such period, and of which the denominator is 91), subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.
“General Partner” means Western Gas Holdings, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).
“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it), which is evidenced by General Partner
Units, and includes any and all benefits to which the General Partner is
entitled as provided in this Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of this Agreement.
“General Partner Unit” means a fractional part of the General Partner Interest
having the rights and obligations specified with respect to the General Partner
Interest. A General Partner Unit is not a Unit.
“GP Contribution Interest” shall have the meaning assigned to it in the
Contribution Agreement.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
11



--------------------------------------------------------------------------------




“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Holder” as used in Section 7.12, is defined in Section 7.12(a).
“Holdings” means WGR Holdings, LLC, a Delaware limited liability company.
“IDR Reset Election” is defined in Section 5.11(a).
“Incentive Distribution Right” means a non-voting Limited Partner Interest
issued to the General Partner in connection with the transfer of the GP
Contribution Interest to the Partnership pursuant to the Contribution Agreement,
which Limited Partner Interest will confer upon the holder thereof only the
rights and obligations specifically provided in this Agreement with respect to
Incentive Distribution Rights (and no other rights otherwise available to or
other obligations of a holder of a Partnership Interest). Notwithstanding
anything in this Agreement to the contrary, the holder of an Incentive
Distribution Right shall not be entitled to vote such Incentive Distribution
Right on any Partnership matter except as may otherwise be required by law.
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections 6.4(c), (d) and (e).
“Incremental Income Taxes” is defined in Section 6.9.
“Indemnified Persons” is defined in Section 7.12(d).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, manager,
partner, director, officer, fiduciary or trustee of any Group

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
12



--------------------------------------------------------------------------------




Member, the General Partner or any Departing General Partner or any Affiliate of
any Group Member, the General Partner or any Departing General Partner, (e) any
Person who is or was serving at the request of the General Partner or any
Departing General Partner or any Affiliate of the General Partner or any
Departing General Partner as an officer, director, member, manager, partner,
fiduciary or trustee of another Person; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services, and (f) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement.
“Ineligible Assignee” means a Person whom the General Partner has determined is
not an Eligible Holder.
“Initial Common Units” means the Common Units sold in the Initial Offering.
“Initial Limited Partners” means Holdings (with respect to the Common Units,
subordinated units of the Partnership and Incentive Distribution Rights received
by it pursuant to Section 5.2) and the Underwriters, in each case upon being
admitted to the Partnership in accordance with Section 10.1 of this Agreement.
“Initial Loan” means the loan made by the Partnership with the net proceeds from
the Initial Offering of $260.0 million to Anadarko in exchange for a 30-year
note bearing interest at a fixed annual rate of 6.5%.
“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.
“Initial Unit Price” means (a) with respect to the Common Units and the
subordinated units of the Partnership, the initial public offering price per
Common Unit at which the Underwriters offered the Common Units to the public for
sale as set forth on the cover page of the prospectus included as part of the
Registration Statement and first issued at or after the time the Registration
Statement first became effective or (b) with respect to any other class or
series of Units, the price per Unit at which such class or series of Units is
initially sold by the Partnership, as determined by the General Partner, in each
case adjusted as the General Partner determines to be appropriate to give effect
to any distribution, subdivision or combination of Units.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account in the ordinary course of business) by any Group
Member and sales of debt securities of any Group Member; (b) sales of equity
interests of any Group Member (including the Common Units sold to the
Underwriters pursuant to the exercise of the Over-Allotment Option); (c) sales
or other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal retirements or replacements; (d) the
termination of Commodity Hedge Contracts and interest rate swap agreements prior
to their respective specified termination dates; (e) capital contributions
received; and (f) corporate reorganizations or restructurings.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
13



--------------------------------------------------------------------------------




“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.
“Issuance Test” is defined in Section 5.13(b)(iv).
“Issue Price” means the price at which a Unit is purchased from the Partnership,
net of any sales commission or underwriting discount charged to the Partnership.
Each PIK C Unit shall have an Issue Price equal to the net amount deemed
contributed to the Partnership in exchange for the PIK C Unit in accordance with
Section 5.12(d)(iv).
“Limited Partner” means, unless the context otherwise requires, Asset HoldCo
prior to its contribution of its Limited Partner Interest to Holdings, Holdings
prior to its withdrawal from the Partnership, each Initial Limited Partner, each
additional Person that becomes a Limited Partner pursuant to the terms of this
Agreement and any Departing General Partner upon the change of its status from
General Partner to Limited Partner pursuant to Section 11.3, in each case, in
such Person’s capacity as limited partner of the Partnership; provided, however,
that when the term “Limited Partner” is used herein in the context of any vote
or other approval, including Articles XIII and XIV, such term shall not, solely
for such purpose, include any holder of an Incentive Distribution Right (solely
with respect to its Incentive Distribution Rights and not with respect to any
other Limited Partner Interest held by such Person) except as may otherwise be
required by law.
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Series A Preferred
Units, Class B Units, Class C Units, Incentive Distribution Rights or other
Partnership Securities or a combination thereof or interest therein, and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner to comply with the terms and provisions of this Agreement; provided,
however, that when the term “Limited Partner Interest” is used herein in the
context of any vote or other approval, including Articles XIII and XIV, such
term shall not, solely for such purpose, include any Incentive Distribution
Right except as may otherwise be required by law.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
“Liquidation Gain” has the meaning set forth in the definition of “Net
Termination Gain.”
“Liquidation Loss” has the meaning set forth in the definition of “Net
Termination Loss.”
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
14



--------------------------------------------------------------------------------




“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by any Group Member or for the acquisition of existing, or the
construction or development of new, capital assets, including, without
limitation, gas gathering systems, natural gas treatment or processing
facilities, natural gas liquids fractionation facilities, storage facilities,
pipeline systems or other midstream assets or facilities and other related or
similar midstream assets or other assets that are expected to generate
“qualifying income” as defined by Section 7704 of the Code) if such expenditures
are made to maintain, including for a period longer than the short-term, the
operating capacity or operating income of the Partnership Group. Maintenance
Capital Expenditures shall not include (a) Expansion Capital Expenditures or (b)
Investment Capital Expenditures. Maintenance Capital Expenditures shall include
interest (and related fees) on debt incurred and distributions on equity issued
(including incremental Incentive Distributions in respect of the newly issued
equity), in each case, to finance the construction or development of a
replacement asset and paid during the period beginning on the date that the
Partnership enters into a binding obligation to commence constructing or
developing a replacement asset and ending on the earlier to occur of the date
that such replacement asset Commences Commercial Service and the date that such
replacement asset is abandoned or disposed of. Debt incurred to pay or equity
issued to fund construction or development period interest payments, or such
construction or development period distributions on equity (including
incremental Incentive Distributions in respect of the newly issued equity),
shall also be deemed to be debt or equity, as the case may be, incurred to
finance the construction or development of a replacement asset. For purposes of
this definition, the short-term generally refers to a period not exceeding 12
months.
“Merger Agreement” is defined in Section 14.1.
“Minimum Quarterly Distribution” means $0.3000 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on June 30,
2008, it means the product of $0.3000 multiplied by a fraction of the numerator
is the number of days in such period, and of which the denominator is 91),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act, and any successor to such
statute, or the Nasdaq Stock Market or any successor thereto.
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such Contributed Property reduced by any Liabilities either
assumed by the Partnership upon such contribution or to which such Contributed
Property is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property (as adjusted pursuant to Section 5.5(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution, and (c) in the case of a contribution of Common Units by the
General Partner to the Partnership as a Capital Contribution pursuant to Section
5.2(b), an amount per Common Unit contributed equal to the Current Market Price
per Common Unit as of the date of the contribution.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
15



--------------------------------------------------------------------------------




“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made without regard to any reversal of such items
under Section 6.1(d)(xv).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) but shall not
include any items specially allocated under Section 6.1(d); provided that the
determination of the items that have been specially allocated under Section
6.1(d) shall be made without regard to any reversal of such items under Section
6.1(d)(xv).
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, as applicable, (a) the sum, if positive, of all
items of income, gain, loss or deduction (determined in accordance with Section
5.5) that are recognized (i) after the Liquidation Date (“Liquidation Gain”) or
(ii) upon the sale, exchange or other disposition of all or substantially all of
the assets of the Partnership Group, taken as a whole, in a single transaction
or a series of related transactions (excluding any disposition to a member of
the Partnership Group) (“Sale Gain”), or (b) the excess, if any, of the
aggregate amount of Unrealized Gain over the aggregate amount of Unrealized Loss
deemed recognized by the Partnership pursuant to Section 5.5(d) on the date of a
Revaluation Event (“Revaluation Gain”); provided, however, the items included in
the determination of Net Termination Gain shall not include any items of income,
gain or loss specially allocated under Section 6.1(d); and provided, further,
that Sale Gain and Revaluation Gain shall not include any items of income, gain,
loss or deduction that are recognized during any portion of the taxable period
during which such Sale Gain or Revaluation Gain occurs.
“Net Termination Loss” means, as applicable, (a) the sum, if negative, of all
items of income, gain, loss or deduction (determined in accordance with Section
5.5) that are recognized (i) after the Liquidation Date (“Liquidation Loss”) or
(ii) upon the sale, exchange or other disposition of all or substantially all of
the assets of the Partnership Group, taken as a whole, in a single transaction
or a series of related transactions (excluding any disposition to a member of
the Partnership Group) (“Sale Loss”), or (b) the excess, if any, of the
aggregate amount of Unrealized Loss over the aggregate amount of Unrealized Gain
deemed recognized by the Partnership pursuant to Section 5.5(d) on the date of a
Revaluation Event (“Revaluation Loss”); provided, however, items included in the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
16



--------------------------------------------------------------------------------




determination of Net Termination Loss shall not include any items of income,
gain or loss specially allocated under Section 6.1(d); and provided, further,
that Sale Loss and Revaluation Loss shall not include any items of income, gain,
loss or deduction that are recognized during any portion of the taxable period
during which such Sale Loss or Revaluation Loss occurs.
“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the substituted limited partner, pursuant to Section
4.9.
“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).
“Notice of Election to Purchase” is defined in Section 15.1(b).
“OLP GP” means Western Gas Operating, LLC, a Delaware limited liability company
and the general partner of the Operating Partnership, and any successors
thereto.
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, among Anadarko, the General Partner and the Partnership, as such
may be amended, supplemented or restated from time to time.
“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of the General Partner in accordance with this Agreement, the Omnibus Agreement
or the Secondment Agreement, payments made in the ordinary course of business
under any interest rate swap agreements or Commodity Hedge Contracts (provided
that payments made in connection with the termination of any Commodity Hedge
Contract prior to the expiration of its stipulated settlement or termination
date shall be excluded; and provided, further, that with respect to amounts paid
in connection with the initial purchase of a Commodity Hedge Contract, such
amounts shall be amortized over the life of the applicable Commodity Hedge
Contract or expensed in full upon its termination, if earlier), director and
officer compensation, repayment of Working Capital Borrowings, debt service
payments,

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
17



--------------------------------------------------------------------------------




Estimated Maintenance Capital Expenditures and non-Pro Rata repurchases of Units
(other than those made with the proceeds of an Interim Capital Transaction), but
subject to the following:
(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) actual Maintenance Capital Expenditures, (iii) Investment
Capital Expenditures, (iv) payment of transaction expenses (including taxes and
which, with respect to the termination of a Commodity Hedge Contract prior to
its stipulated settlement or termination date, such transaction expenses shall
constitute any payments due from any Group Member upon such settlement or
termination) relating to Interim Capital Transactions, (v) distributions to
Partners, or (vi) non-Pro Rata repurchases of Units of any class made with the
proceeds of a substantially concurrent equity issuance; and
(d)    Where capital expenditures are made in part for Maintenance Capital
Expenditures and in part for other purposes, the General Partner, with the
concurrence of the Special Committee, shall determine the allocation between the
amounts paid for each and, with respect to the part of such capital expenditures
consisting of Maintenance Capital Expenditures, the period over which the
capital expenditures made for such purposes will be deducted as an Operating
Expenditure in calculating Operating Surplus.
“Operating Partnership” means WGR Operating, LP, a Delaware limited partnership,
and any successors thereto.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $31.8 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions (except to the extent specified in Section 6.5),
(iii) all cash receipts of the Partnership Group (or the Partnership’s
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings, and (iv) cash distributions paid on equity issued to
finance all or a portion of the construction, acquisition or improvement of a
Capital Improvement or replacement of a capital asset (such as equipment or
facilities) during the period beginning on the date that the Group Member enters
into a binding obligation to commence the construction, acquisition or
improvement of a Capital Improvement or replacement of a capital asset and
ending on the earlier to occur of the date the Capital Improvement or capital
asset Commences Commercial Service or the date that it is abandoned or disposed
of (equity issued to fund construction period

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
18



--------------------------------------------------------------------------------




interest payments on debt incurred, or construction period distributions on
equity issued, to finance the construction, acquisition or development of a
Capital Improvement or replacement of a capital asset shall also be deemed to be
equity issued to finance the construction, acquisition or development of a
Capital Improvement or replacement of a capital asset for purposes of this
clause (iv)), less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period; (ii) the amount of cash
reserves established by the General Partner (or the Partnership’s proportionate
share of cash reserves in the case of Subsidiaries that are not wholly owned) to
provide funds for future Operating Expenditures; and (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.
“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of any Outstanding Partnership
Securities of any class then Outstanding, none of the Partnership Securities
owned by such Person or Group shall be voted on any matter and shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Common Units so owned shall be
considered to be Outstanding for purposes of Section 11.1(b)(iv) (such Common
Units shall not, however, be treated as a separate class of Partnership
Securities for purposes of this Agreement or the Delaware Act); provided,
further, that the foregoing limitation shall not apply to (i) any Person or
Group who acquired 20% or more of the Outstanding Partnership Securities of any
class then Outstanding directly from the General Partner or its Affiliates, (ii)
any Person or Group who acquired 20% or more of the Outstanding Partnership
Securities of any class then Outstanding directly or indirectly from a Person or
Group described in clause (i) provided that the General Partner shall have
notified such Person or Group in writing that such limitation shall not apply,
(iii) any Person or Group who acquired 20% or more of any Partnership Securities
issued by the Partnership with the prior approval of the Board of Directors of
the General Partner, (iv) the initial Series A Purchasers (but not their
permitted assigns) with respect to their ownership (beneficially or of record)
of the Series A Preferred

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
19



--------------------------------------------------------------------------------




Units or Series A Conversion Units, or (v) any Series A Unitholder in connection
with any vote, consent or approval of the Series A Unitholders as a separate
class; provided, further, however, that Restricted Common Units shall not be
treated as Outstanding for purposes of Section 6.1.
“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Western Gas Partners, LP, a Delaware limited partnership.
“Partnership Contribution Interests” shall have the meaning assigned to it in
the Contribution Agreement.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Restructuring Event” means any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest, the Incentive Distribution
Rights or the equity interests of the General Partner, WGP, WGPGP, Anadarko or
any of their respective Affiliates, provided that the principal parties thereto
are the Partnership, the General Partner, WGP, WGPGP, Anadarko, the Series A
Purchasers and/or any of their respective Affiliates.
“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Series A Preferred Units, Class B Units, Class C Units and Incentive
Distribution Rights.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
20



--------------------------------------------------------------------------------




“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.
“Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
(other than in respect of Series A Preferred Units) with respect to Units (other
than in respect of Series A Preferred Units), the product obtained by
multiplying (i) 100% less the percentage applicable to clause (b) below by (ii)
the quotient obtained by dividing (A) the number of General Partner Units held
by the General Partner or the number of Units (other than in respect of Series A
Preferred Units) held by such Unitholder (other than in respect of Series A
Preferred Units), as the case may be, by (B) the total number of Outstanding
Units (other than the Series A Preferred Units) and General Partner Units, and
(b) as to the holders of other Partnership Securities issued by the Partnership
in accordance with Section 5.6, the percentage established as a part of such
issuance. Notwithstanding the immediately preceding sentence, for purposes of
Sections 5.2(b), 5.11, 6.1, 6.4, 6.5 and 11.3(c), (x) the Percentage Interest of
the General Partner shall be calculated as the quotient obtained by dividing (A)
the number of General Partner Units held by the General Partner by (B) the total
number of Outstanding Units (other than Series A Preferred Units and Class C
Units) and General Partner Units, and (y) the Percentage Interest of any
Unitholder (other than in respect of Series A Preferred Units) with respect to
Units (other than in respect of Series A Preferred Units) shall be calculated as
the product obtained by multiplying (A) 100% less the Percentage Interest of the
General Partner by (B) the quotient obtained by dividing (1) the number of Units
(other than in respect of Series A Preferred Units) held by such Unitholder
(other than in respect of Series A Preferred Units) by (2) the total number of
Outstanding Units (other than in respect of Series A Preferred Units). The
Percentage Interest with respect to an Incentive Distribution Right and a Series
A Preferred Unit shall at all times be zero.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“PIK C Payment Date” has the meaning assigned to such term in Section
5.12(d)(iii).
“PIK C Unit” means a Class C Unit that is issued by the Partnership in respect
of distributions payable pursuant to Section 5.12(d).
“Privately Placed Units” means any Common Units issued for cash or property
other than pursuant to a public offering.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to Series A Preferred
Unitholders, apportioned equally among all Series A Preferred Unitholders in
accordance with the relative number or percentage of Series A Preferred Units
held by each such Series A Preferred Unitholder and (d) when used with respect
to holders of Incentive Distribution Rights,

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
21



--------------------------------------------------------------------------------




apportioned equally among all holders of Incentive Distribution Rights in
accordance with the relative number or percentage of Incentive Distribution
Rights held by each such holder.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the first fiscal Quarter of the Partnership
that includes the Closing Date, the portion of such fiscal quarter after the
Closing Date.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.
“Record Holder” means the Person in whose name a Common Unit or Series A
Preferred Unit, as applicable, is registered on the books of the Transfer Agent
as of the opening of business on a particular Business Day, or with respect to
other Partnership Interests, the Person in whose name any such other Partnership
Interest is registered on the books that the General Partner has caused to be
kept as of the opening of business on such Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10 and
Section 4.12.
“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-146700) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.
“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units, Class B Units or Class
C Units, the excess of (a) the Net Positive Adjustments of the Unitholders
holding Common Units, Class B Units or Class C Units as of the end of such
period over (b) the sum of those Partners’ Share of Additional Book Basis
Derivative Items for each prior taxable period, (ii) with respect to the General
Partner (as holder of the General Partner Units), the excess of (a) the Net
Positive Adjustments of the General Partner as of the end of such period over
(b) the sum of the General Partner’s Share of Additional Book Basis Derivative
Items with respect to the General Partner Units for each prior taxable period,
and (iii) with respect to the holders of Incentive Distribution Rights, the
excess of (a) the Net Positive

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
22



--------------------------------------------------------------------------------




Adjustments of the holders of Incentive Distribution Rights as of the end of
such period over (b) the sum of the Share of Additional Book Basis Derivative
Items of the holders of the Incentive Distribution Rights for each prior taxable
period.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).
“Reset MQD” is defined in Section 5.11(e).
“Reset Notice” is defined in Section 5.11(b).
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b), respectively, to eliminate Book-Tax Disparities.
“Restricted Common Unit” means a Common Unit that was granted to the holder
thereof in connection with such holder’s performance of services for the
Partnership and (i) that remains subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code and (ii) with respect to which no
election was made pursuant to Section 83(b) of the Code. As set forth in the
final proviso in the definition of “Outstanding,” Restricted Common Units are
not treated as Outstanding for purposes of Section 6.1. Upon the lapse of the
“substantial risk of forfeiture” with respect to a Restricted Common Unit, for
U.S. federal income tax purposes such Common Unit will be treated as having been
newly issued in consideration for the performance of services and will
thereafter be considered to be Outstanding for purposes of Section 6.1.
“Retained Converted Class C Units” has the meaning assigned to such term in
Section 5.5(c)(ii).
“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).
“Revaluation Gain” has the meaning set forth in the definition of “Net
Termination Gain.”
“Revaluation Loss” has the meaning set forth in the definition of “Net
Termination Loss.”
“Sale Gain” has the meaning set forth in the definition of “Net Termination
Gain.”
“Sale Loss” has the meaning set forth in the definition of “Net Termination
Loss.”
“Second Liquidation Target Amount” is defined in Section 6.1(c)(i)(F).
“Second Target Distribution” means $0.3750 per Unit per Quarter (or, with
respect to the period commencing on the Closing Date and ending on June 30,
2008, it means the product of $0.3750 multiplied by a fraction of the numerator
is the number of days in such period, and of which

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
23



--------------------------------------------------------------------------------




the denominator is 91), subject to adjustment in accordance with Section 5.11,
Section 6.6 and Section 6.9.
“Secondment Agreement” means that certain Services and Secondment Agreement,
dated as of the Closing Date, between Anadarko and the General Partner, as such
may be amended, supplemented and restated from time to time.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.
“Series A Board Observation Agreement” has the meaning assigned to the term
“Board Observation Agreement” in the Series A Purchase Agreement.
“Series A Board Observer” means one of Kevin McCarthy, James C. Baker or Gary
Reaves, or such other person approved by WGP, with such approval not to be
unreasonably withheld.
“Series A Cash COC Conversion Premium” means (i) on or prior to the first
anniversary of the Series A Issuance Date, 115%, (ii) after the first
anniversary of the Series A Issuance Date but on or prior to the second
anniversary of the Series A Issuance Date, 110%, (iii) after the second
anniversary of the Series A Issuance Date but on or prior to the third
anniversary of the Series A Issuance Date, 105%, and (iv) thereafter, 101%.
“Series A Cash COC Event” means a Series A Change of Control of the Partnership
that involves a payment of consideration directly to the Common Unitholders, and
more than 90% of such consideration is cash.
“Series A Change of Control” means if any of the following occur:
(a)    the acquisition, directly or indirectly, of more than 80% of the equity
interests of the Partnership, excluding the Incentive Distribution Rights, by
Anadarko if, as a result of such acquisition, the Common Units are no longer
listed or admitted to trading on a National Securities Exchange;
(b)    the acquisition, directly or indirectly, of more than 50% of the equity
interests of the General Partner or WGPGP by a person or group that is not WGP
or Western Gas Resources, Inc., respectively, Anadarko, or an Affiliate thereof;
(c)    any direct or indirect sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its subsidiaries, taken as a whole; or
(d)    the removal of Western Gas Holdings, LLC as general partner of the
Partnership by the Limited Partners of the Partnership pursuant to Section 11.2,
except where the successor General Partner is an Affiliate of either Anadarko or
the Series A Purchasers;

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
24



--------------------------------------------------------------------------------




provided, however, that no Partnership Restructuring Event shall constitute a
Series A Change of Control.
“Series A Closing Date” has the meaning assigned to the term “Closing Date” in
the Series A Purchase Agreement.
“Series A Conversion Date” has the meaning assigned to such term in
Section 5.13(b)(vi)(D).
“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.13(b)(vi)(C).
“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.13(b)(vi)(C).
“Series A Conversion Rate” means the number of Common Units issuable upon the
conversion of each Series A Preferred Unit, which shall be 1.0 unless and until
such rate is adjusted as set forth in Section 5.13(b)(vi)(E).
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.13(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.
“Series A Converting Unitholder” means a Person entitled to receive Common Units
upon conversion of any Series A Preferred Units.
“Series A Distribution Amount” means an amount per Quarter per Series A
Preferred Unit equal to $0.680; provided that the Series A Distribution Amount
for the Quarter in which the applicable Series A Issuance Date occurs shall be
prorated for such period, commencing on the Series A Issuance Date for such
Series A Preferred Unit and ending on, and including, the last day of such
Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.13(b)(i)(A).
“Series A Forced Conversion Notice” has the meaning assigned to such term in
Section 5.13(b)(vi)(C).
“Series A Forced Conversion Notice Date” has the meaning assigned to such term
in Section 5.13(b)(vi)(C).
“Series A Issuance Date” means March [●], 2016 with respect to the Firm Units
and the Additional Closing Date with respect to the Additional Units.
“Series A Issue Price” means $32.00 per Series A Preferred Unit.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
25



--------------------------------------------------------------------------------




“Series A Junior Interests” means any class or series of Partnership Securities
that, with respect to distributions on such Partnership Securities and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including but not limited to Common Units, Class B Units, Class
C Units and Incentive Distribution Rights, but excluding any Series A Parity
Securities and Series A Senior Securities and excluding the General Partner
Interest.
“Series A Liquidation Value” means, with respect to each Series A Preferred Unit
Outstanding as of the date of such determination, an amount equal to the sum of
(i) the Series A Issue Price, plus (ii) all Series A Unpaid Cash Distributions,
plus (iii) all accrued but unpaid distributions on such Series A Preferred Unit
with respect to the Quarter in which the liquidation occurs.
“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with the
Series A Preferred Units, but excluding the General Partner Interest.
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” has the meaning assigned to such term in
Section 5.13(a).
“Series A Purchase Agreement” means the Series A Preferred Unit Purchase
Agreement, dated as of February 24, 2016, by and among the Partnership and the
Series A Purchasers, as may be amended from time to time.
“Series A Purchasers” means those Persons set forth on Schedule A to the Series
A Purchase Agreement and any Person who subsequently purchases any Series A
Preferred Units in accordance with Section 5.13(b)(iv).
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.13(b)(i)(A).
“Series A Required Voting Percentage” means 67% or more of the Outstanding
Series A Preferred Units, voting separately as a class based upon one vote per
Series A Preferred Unit.
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units, but excluding the General Partner Interest.
“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.13(b)(vii)(B)(2).
“Series A Trigger Event” means any time at which the Series A Distribution
Amount has not been paid in full with respect to four Quarters, two of which
must be consecutive.
“Series A Unpaid Cash Distributions” has the meaning assigned to such term in
Section 5.13(b)(i)(B).

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
26



--------------------------------------------------------------------------------




“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (i)
with respect to the Unitholders holding Common Units, Class B Units or Class C
Units, the amount that bears the same ratio to such Additional Book Basis
Derivative Items as the Unitholders’ Remaining Net Positive Adjustments as of
the end of such period bears to the Aggregate Remaining Net Positive Adjustments
as of that time, (ii) with respect to the General Partner (as holder of the
General Partner Units), the amount that bears the same ratio to such Additional
Book Basis Derivative Items as the General Partner’s Remaining Net Positive
Adjustments as of the end of such taxable period bears to the Aggregate
Remaining Net Positive Adjustment as of that time, and (iii) with respect to the
Partners holding Incentive Distribution Rights, the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the Remaining Net
Positive Adjustments of the Partners holding the Incentive Distribution Rights
as of the end of such period bears to the Aggregate Remaining Net Positive
Adjustments as of that time.
“Special Approval” means approval by a majority of the members of the Special
Committee acting in good faith.
“Special Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not a
security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, including
the WGPGP, (c) is not a holder of any ownership interest in the Partnership
Group other than Common Units or Derivative Instruments granted pursuant to one
or more long-term incentive plans adopted by the General Partner, or a holder of
any ownership interest in the WGP Group other than common units in WGP, and (d)
meets the independence standards required of directors who serve on an audit
committee of a board of directors established by the Securities Exchange Act and
the rules and regulations of the Commission thereunder and by the National
Securities Exchange on which the Common Units are listed or admitted to trading;
provided that, in the cases of clauses (a) and (c) above, a director that is a
member of the Special Committee may not beneficially own common units of WGP
with an aggregate fair market value that exceeds the aggregate fair market value
of such director’s interests in the Partnership (including, for the avoidance of
doubt, Derivative Instruments granted pursuant to any long-term incentive plans
adopted by the General Partner), in each case calculated as of December 31 prior
to such director’s appointment or annual re-appointment to the Special
Committee; provided, however, that if a director does not meet the
qualifications to serve on the Special Committee solely as a result of his or
her failure to satisfy the ownership restriction set forth above, such director
will be deemed to meet such qualifications if he or she satisfies such ownership
restriction as of the date the Special Committee acts to approve or disapprove
of any matter.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
27



--------------------------------------------------------------------------------




all of the partnership interests of the partnership as a single class) is owned,
directly or indirectly, at the date of determination, by such Person, by one or
more Subsidiaries of such Person, or a combination thereof, or (c) any other
Person (other than a corporation or a partnership) in which such Person, one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.
“Surviving Business Entity” is defined in Section 14.2(b)(ii).
“Taxation Certification” means a properly completed certificate in such form as
may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Holder.
“Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as of
the Closing Date, between Anadarko and the Partnership, as such may be amended,
supplemented and restated from time to time.
“Target Distribution” means, collectively, the First Target Distribution, Second
Target Distribution and Third Target Distribution.
“Third Target Distribution” means $0.4500 per Unit per Quarter (or, with respect
to the period commencing on the Closing Date and ending on June 30, 2008, it
means the product of $0.4500 multiplied by a fraction of the numerator is the
number of days in such period, and of which the denominator is 91), subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.
“Trading Day” is defined in Section 15.1(a).
“transfer” is defined in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units or any other class of Partnership Securities; provided that if no
Transfer Agent is specifically designated for any class of Partnership
Securities, the General Partner shall act in such capacity.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.
“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
May 8, 2008, among the Underwriters, the Partnership, the General Partner,
Holdings and other parties thereto, providing for the purchase of Common Units
by the Underwriters.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
28



--------------------------------------------------------------------------------




“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Series A Preferred Units, Class B Units and Class C Units
but shall not include (i) General Partner Units (or the General Partner Interest
represented thereby) or (ii) Incentive Distribution Rights.
“Unit Majority” means at least a majority of the Outstanding Common Units,
Series A Preferred Units (as described in Section 5.13(b)(iii)(A)), Class B
Units, if any, and Class C Units, if any, voting as a single class.
“Unit Purchase Agreement” means the Unit Purchase Agreement dated as of October
28, 2014, among the Partnership, the General Partner, AMH and Anadarko, pursuant
to which the Partnership issued to AMH Class C Units.
“Unitholders” means the holders of Units.
“Unpaid MQD” is defined in Section 6.1(c)(i)(B).
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).
“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.
“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit on the primary National Securities Exchange on which the Common
Units are listed or admitted to trading, calculated over the consecutive
10-trading day period ending on the close of trading on the trading day
immediately prior to such date.
“WGP” means Western Gas Equity Partners, LP, a Delaware limited partnership.
“WGPGP” means Western Gas Equity Holdings, LLC, a Delaware limited liability
company and the general partner of WGP.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
29



--------------------------------------------------------------------------------




“WGP Group” means WGP and its subsidiaries, excluding the Partnership Group.
“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).
“Working Capital Agreement” means the Working Capital Loan Agreement, dated as
of May 14, 2008, among the Partnership and Anadarko.
“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners made pursuant to a credit facility
(including the Credit Agreement or the Working Capital Agreement), commercial
paper facility or other similar financing arrangement, provided that when it is
incurred it is the intent of the borrower to repay such borrowings within 12
months from other than Working Capital Borrowings.
Section 1.2    Construction.
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” or words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
ARTICLE II
ORGANIZATION
Section 2.1    Formation.
The General Partner and Asset HoldCo have previously formed the Partnership as a
limited partnership pursuant to the provisions of the Delaware Act and Asset
HoldCo subsequently contributed its Limited Partner Interest to Holdings. The
General Partner and Holdings hereby amend and restate the First Amended and
Restated Agreement of Limited Partnership of Western Gas Partners, LP, as
heretofore amended, in its entirety. This amendment and restatement shall become
effective on the date of this Agreement. Except as expressly provided to the
contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
Section 2.2    Name.
The name of the Partnership shall be “Western Gas Partners, LP.” The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “LP,” “Ltd.” or similar words

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
30



--------------------------------------------------------------------------------




or letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices.
Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, Delaware 19801, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be The
Corporation Trust Company. The principal office of the Partnership shall be
located at 1201 Lake Robbins Drive, The Woodlands, Texas 77380-1046, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner
determines to be necessary or appropriate. The address of the General Partner
shall be 1201 Lake Robbins Drive, The Woodlands, Texas 77380-1046, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners.
Section 2.4    Purpose and Business.
The purpose and nature of the business to be conducted by the Partnership shall
be to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve, and
may decline to propose or approve, the conduct by the Partnership of any
business free of any fiduciary duty or obligation whatsoever to the Partnership
or any Limited Partner and, in declining to so propose or approve, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.
Section 2.5    Powers.
The Partnership shall be empowered to do any and all acts and things necessary
or appropriate for the furtherance and accomplishment of the purposes and
business described in Section 2.4 and for the protection and benefit of the
Partnership.
Section 2.6    Power of Attorney.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
31



--------------------------------------------------------------------------------




(a)    Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator shall have been selected pursuant to Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement; (C)
all certificates, documents and other instruments (including conveyances and a
certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article IV, Article X, Article XI or Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Securities issued pursuant to Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger)
relating to a merger, consolidation or conversion of the Partnership pursuant to
Article XIV; and
(ii)    execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided that when required by Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.6(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
32



--------------------------------------------------------------------------------




(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s Limited
Partner Interest and shall extend to such Limited Partner’s heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney; and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.
Section 2.7    Term.
The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
Section 2.8    Title to Partnership Assets.
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership as soon as reasonably practicable; provided, further, that,
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
33



--------------------------------------------------------------------------------




ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability.
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.
Section 3.2    Management of Business.
No Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners under this Agreement.
Section 3.3    Outside Activities of the Limited Partners.
Subject to the provisions of Section 7.5, which shall continue to be applicable
to the Persons referred to therein, regardless of whether such Persons shall
also be Limited Partners, any Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group. Neither the Partnership nor any
of the other Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner.
Section 3.4    Rights of Limited Partners.
(a)    In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, the reasonableness of which having been
determined in good faith by the General Partner, upon reasonable written demand
stating the purpose of such demand, and at such Limited Partner’s own expense:
(i)    to obtain true and full information regarding the status of the business
and financial condition of the Partnership;
(ii)    promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;
(iii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
34



--------------------------------------------------------------------------------




(iv)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
(v)    to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
(vi)    to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
(b)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1    Certificates.
Upon the Partnership’s issuance of Common Units, Class B Units or Class C Units
to any Person, the Partnership shall issue, upon the request of such Person, one
or more Certificates in the name of such Person evidencing the number of such
Units being so issued. In addition, (a) upon the General Partner’s request, the
Partnership shall issue to it one or more Certificates in the name of the
General Partner evidencing its General Partner Units and (b) upon the request of
any Person owning Incentive Distribution Rights or any other Partnership
Securities other than Common Units, Class B Units or Class C Units, the
Partnership shall issue to such Person one or more certificates evidencing such
Incentive Distribution Rights or other Partnership Securities other than Common
Units, Class B Units or Class C Units. Certificates shall be executed on behalf
of the Partnership by the Chairman of the Board, President or any Executive Vice
President, Senior Vice President or Vice President and the Secretary or any
Assistant Secretary of the General Partner. No Common Unit Certificate shall be
valid for any purpose until it has been countersigned by the Transfer Agent;
provided, however, that the Units may be certificated or uncertificated as
provided in the Delaware Act; and provided, further, that if the General Partner
elects to issue Common Units in global form, the Common Unit Certificates shall
be valid upon receipt of a certificate from the Transfer Agent certifying that
the Common Units have been duly registered in accordance with the directions of
the Partnership. Subject to the requirements of Section 6.7(b), the Partners
holding Certificates evidencing Class B Units may exchange such Certificates for
Certificates evidencing Common

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
35



--------------------------------------------------------------------------------




Units on or after the period set forth in Section 5.11(f) pursuant to the terms
of Section 5.11. Subject to the requirements of Section 6.7(d), the Partners
holding Certificates evidencing Class C Units may exchange such Certificates for
Certificates evidencing Common Units on or after the date on which such Class C
Units are converted into Common Units pursuant to the terms of Section 5.12.
With respect to the issuance of any Series A Preferred Units, the Partnership
shall issue Certificates upon the request of any Series A Unitholder in
accordance with Section 5.13(b)(v).
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent or the
General Partner, as applicable, the appropriate officers of the General Partner
on behalf of the Partnership shall execute, and the Transfer Agent or the
General Partner, as applicable, shall countersign and deliver in exchange
therefor, a new Certificate, or shall deliver other evidence of the issuance of
uncertificated Units, evidencing the same number and type of Partnership
Securities as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units)
shall countersign, a new Certificate in place of any Certificate previously
issued if the Record Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate, or other evidence of the
issuance of uncertificated Units, before the General Partner has notice that the
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate or other evidence
of the issuance of uncertificated Units.
(c)    As a condition to the issuance of any new Certificate, or other evidence
of the issuance of uncertificated Units, under this Section 4.2, the General
Partner may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
36



--------------------------------------------------------------------------------




and any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.
Section 4.3    Record Holders.
The Partnership shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline or requirement of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other hand, such
representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner hereunder and as, and to the extent, provided for
herein.
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person or by which
a holder of Incentive Distribution Rights assigns its Incentive Distribution
Rights to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest (other
than an Incentive Distribution Right) assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.
(c)    Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership or limited liability
company interests, partnership interests or other ownership interests in the
General Partner.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
37



--------------------------------------------------------------------------------




of registering Common Units and the Series A Preferred Units and transfers of
such Common Units or Series A Preferred Units as herein provided. The
Partnership shall not recognize transfers of Certificates evidencing Limited
Partner Interests unless such transfers are effected in the manner described in
this Section 4.5. Upon surrender of a Certificate for registration of transfer
of any Limited Partner Interests evidenced by a Certificate, and subject to the
provisions of Section 4.5(b), the appropriate officers of the General Partner on
behalf of the Partnership shall execute and deliver, and in the case of Common
Units and the Series A Preferred Units, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates,
or shall deliver other evidence of the issuance of uncertificated Units,
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered.
(b)    Except as otherwise provided in Section 4.9 and Section 4.11, (i) the
General Partner shall not recognize any transfer of Limited Partner Interests
until the Certificates evidencing such Limited Partner Interests, or other
evidence of the issuance of uncertificated Units, are surrendered for
registration of transfer and (ii) following a FERC Notice, such Certificates are
accompanied by a Taxation Certification, properly completed and duly executed by
the transferee (or the transferee’s attorney-in-fact duly authorized in
writing). No charge shall be imposed by the General Partner for such transfer;
provided that as a condition to the issuance of any new Certificate, or other
evidence of the issuance of uncertificated Units, under this Section 4.5, the
General Partner may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed with respect thereto.
(c)    Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests (other
than the Incentive Distribution Rights) shall be freely transferable.
(d)    The General Partner and its Affiliates shall have the right at any time
to transfer their Series A Preferred Units, Class B Units, Class C Units and
Common Units (whether issued upon conversion of the Series a Preferred Units,
conversion of Class C Units or otherwise), if any, to one or more Persons,
provided that notwithstanding the foregoing, AMH shall not transfer any Class C
Units without the prior written consent of the Partnership if, following such
transfer, AMH would not continue to own, directly or indirectly, Class C Units
in excess of the maximum Redemption Cap Amount (as such term is defined in the
Unit Purchase Agreement).
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c) below, prior to June 30, 2018, the General
Partner shall not transfer all or any part of its General Partner Interest
(represented by General Partner Units) to a Person unless such transfer (i) has
been approved by the prior written consent or vote of the holders of at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) or (ii) is of all, but not less than all, of
its General Partner Interest to (A) an Affiliate of the General Partner (other
than an individual) or (B) another Person (other

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
38



--------------------------------------------------------------------------------




than an individual) in connection with the merger or consolidation of the
General Partner with or into such other Person or the transfer by the General
Partner of all or substantially all of its assets to such other Person.
(b)    Subject to Section 4.6(c) below, on or after June 30, 2018, the General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership or
limited liability company interest of the General Partner as the general partner
or managing member, if any, of each other Group Member. In the case of a
transfer pursuant to and in compliance with this Section 4.6, the transferee or
successor (as the case may be) shall, subject to compliance with the terms of
Section 10.2, be admitted to the Partnership as the General Partner effective
immediately prior to the transfer of the General Partner Interest, and the
business of the Partnership shall continue without dissolution.
Section 4.7    Transfer of Incentive Distribution Rights.
Prior to June 30, 2018, a holder of Incentive Distribution Rights may transfer
any or all of the Incentive Distribution Rights held by such holder without any
consent of the Unitholders to (a) an Affiliate of such holder (other than an
individual) or (b) another Person (other than an individual) in connection with
(i) the merger or consolidation of such holder of Incentive Distribution Rights
with or into such other Person, (ii) the transfer by such holder of all or
substantially all of its assets to such other Person or (iii) the sale of all
the ownership interests in such holder. Any other transfer of the Incentive
Distribution Rights prior to June 30, 2018 shall require the prior approval of
holders of at least a majority of the Outstanding Common Units (excluding Common
Units held by the General Partner and its Affiliates). On or after June 30,
2018, the General Partner or any other holder of Incentive Distribution Rights
may transfer any or all of its Incentive Distribution Rights without Unitholder
approval. Notwithstanding anything herein to the contrary, (i) the transfer of
Class B Units issued pursuant to Section 5.11, or the transfer of Common Units
issued upon conversion of the Class B Units, shall not be treated as a transfer
of all or any part of the Incentive Distribution Rights and (ii) no transfer of
Incentive Distribution Rights to another Person shall be permitted unless the
transferee agrees to be bound by the provisions of this Agreement.
Section 4.8    Restrictions on Transfers.
(a)    Notwithstanding the other provisions of this Article IV, no transfer of
any Partnership Interests shall be made if such transfer would (i) violate the
then applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
39



--------------------------------------------------------------------------------




qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes. The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
(c)    [Reserved]
(d)    The transfer of a Class B Unit that has converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.7(b).
(e)    The transfer of a Class C Unit shall be subject to the restrictions
imposed by Section 4.5(d). The transfer of a Class C Unit that has converted
into a Common Unit shall also be subject to the restrictions imposed by Section
6.7(d).
(f)    The transfer of a Series A Preferred Unit shall be subject to the
restrictions imposed by Section 5.13(b)(viii).
(g)    Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
(h)    Each certificate evidencing Series A Preferred Units shall bear a
conspicuous legend in substantially the form set forth in Section 5.13(b)(v) and
any other Partnership Interests shall bear a conspicuous legend in substantially
the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTERN GAS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WESTERN GAS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE WESTERN GAS PARTNERS, LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
40



--------------------------------------------------------------------------------




FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
WESTERN GAS HOLDINGS, LLC, THE GENERAL PARTNER OF WESTERN GAS PARTNERS, LP, MAY
IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES
AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF WESTERN GAS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION
OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
Section 4.9    Citizenship Certificates; Non-citizen Assignees.
(a)    If any Group Member is or becomes subject to any federal, state or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner, the General Partner may request any Limited Partner to furnish
to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner is
a nominee holding for the account of another Person, the nationality,
citizenship or other related status of such Person) as the General Partner may
request. If a Limited Partner fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines that a Limited Partner is
not an Eligible Citizen, the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.10. In addition, the General Partner may require that the status of
any such Limited Partner be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests.
(b)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
(c)    Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
(d)    At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request that with respect to any

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
41



--------------------------------------------------------------------------------




Limited Partner Interests of such Non-citizen Assignee not redeemed pursuant to
Section 4.10, such Non-citizen Assignee be admitted as a Limited Partner, and
upon approval of the General Partner, such Non-citizen Assignee shall be
admitted as a Limited Partner and shall no longer constitute a Non-citizen
Assignee and the General Partner shall cease to be deemed to be the Limited
Partner in respect of the Non-citizen Assignee’s Limited Partner Interests.
Section 4.10    Redemption of Partnership Interests of Non-citizen Assignees.
(a)    If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is an Eligible Citizen or has transferred his Partnership
Interests to a Person who is an Eligible Citizen and who furnishes a Citizenship
Certification to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests, or other evidence of the issuance of uncertificated
Units, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)    Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, or other evidence of the issuance of uncertificated
Units, the Limited Partner or his duly authorized representative shall be
entitled to receive the payment therefor.
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
42



--------------------------------------------------------------------------------




(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.
Section 4.11    Taxation Certifications; Ineligible Assignees.
(a)    Following a FERC Notice, if a transferee of a Limited Partner Interest
fails to furnish a properly completed Taxation Certification in the manner
specified in Section 4.5(b) or if, upon receipt of such Taxation Certification
or otherwise, the General Partner determines that such transferee is not an
Eligible Holder, the Limited Partner Interests owned by such transferee shall be
subject to redemption in accordance with the provisions of Section 4.12.
(b)    The General Partner may request any Limited Partner to furnish to the
General Partner, within 30 days after receipt of such request, an executed
Taxation Certification or such other information concerning his federal income
tax status with respect to the income and loss generated by the Partnership (or,
if the Limited Partner is a nominee holding for the account of another Person,
the federal income tax status of such Person) as the General Partner may
reasonably request. If a Limited Partner or Assignee fails to furnish to the
General Partner within the aforementioned 30-day period such Taxation
Certification or other requested information or if upon receipt of such Taxation
Certification or other requested information the General Partner determines that
a Limited Partner is an Ineligible Assignee, the Limited Partner Interests owned
by such Limited Partner shall be subject to redemption in accordance with the
provisions of Section 4.12. The General Partner shall be substituted for such
Ineligible Assignee as the Limited Partner in respect of the Ineligible
Assignee's Limited Partner Interests. Upon determination by the General Partner
that such person is an Ineligible Assignee, the General Partner may elect to not
make distributions or allocations of income or loss to such Ineligible Assignee
relating to such Ineligible Assignee’s Limited Partner Interests.
(c)    Following a FERC Notice or any other determination of an Ineligible
Assignee, the General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Assignees,
distribute the votes in the same ratios as the votes of Partners (including
without limitation the General Partner) in respect of Limited Partner Interests
other than those of Ineligible Assignees are cast, either for, against or
abstaining as to the matter.
(d)    Upon dissolution of the Partnership, an Ineligible Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Assignee's share of any
distribution in kind. Such payment and assignment shall be treated for

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
43



--------------------------------------------------------------------------------




Partnership purposes as a purchase by the Partnership from the Ineligible
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
(e)    At any time after an Ineligible Assignee can and does certify that it has
become an Eligible Holder, such Ineligible Assignee may, upon application to the
General Partner, request that with respect to any Limited Partner Interests of
such Ineligible Assignee not redeemed pursuant to Section 4.12, such Ineligible
Assignee be admitted as a Limited Partner, and upon approval of the General
Partner, such Ineligible Assignee shall be admitted as a Limited Partner and
shall no longer constitute an Ineligible Assignee and the General Partner shall
cease to be deemed to be the Limited Partner in respect of such Ineligible
Assignee's Limited Partner Interests.
Section 4.12    Redemption of Partnership Interests of Ineligible Assignees.
(a)    If at any time following a FERC Notice or a request pursuant to Section
4.11(b), a transferee of a Limited Partner Interest fails to furnish the General
Partner a Taxation Certification in the manner specified in Section 4.5(b) or
any Limited Partner fails to furnish the General Partner a Taxation
Certification or other information requested within the 30-day period specified
in Section 4.11(b), or if upon receipt of such Taxation Certification or other
information the General Partner determines that a Limited Partner or transferee
is not an Eligible Holder, the Partnership may redeem the Limited Partner
Interest of such Limited Partner or transferee as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner or
transferee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests or, if uncertificated, upon receipt of
evidence satisfactory to the General Partner of the ownership of the Redeemable
Interests, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the lesser of (A) the Current Market Price (the date of
determination of which shall be the date fixed for redemption) of Limited
Partner Interests of the class to be so redeemed multiplied by the number of
Limited Partner Interests of each such class included among the Redeemable
Interests and (B) the price paid for such Limited Partner Interests by the
Limited Partner or transferee. The redemption price shall be paid as determined
by the General Partner, in cash or by delivery of a promissory note of the
Partnership in the principal amount of the redemption price, bearing interest at
the rate of 5% annually and payable in three equal annual installments of
principal together with accrued interest, commencing one year after the
redemption date.
(iii)    Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of (x) if certificated, the Certificate
evidencing the Redeemable

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
44



--------------------------------------------------------------------------------




Interests, duly endorsed in blank or accompanied by an assignment duly executed
in blank, or (y) if uncertificated, upon receipt of evidence satisfactory to the
General Partner of the ownership of the Redeemable Interests, the Limited
Partner or transferee or his duly authorized representative shall be entitled to
receive the payment therefor.
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.12 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Holder.
(c)    Nothing in this Section 4.12 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner in a Taxation Certification that he
is an Eligible Holder. If the transferee fails to make such certification, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Organizational Contributions.
In connection with the formation of the Partnership under the Delaware Act, the
General Partner made an initial Capital Contribution to the Partnership in the
amount of $60.00, for a General Partner Interest equal to a 2% Percentage
Interest and has been admitted as the General Partner of the Partnership, and
Asset HoldCo made an initial Capital Contribution to the Partnership in the
amount of $2,940.00 for a Limited Partner Interest equal to a 98% Percentage
Interest and has been admitted as a Limited Partner of the Partnership.
Subsequent to the formation of the Partnership, Asset HoldCo contributed its
Limited Partner Interest to Holdings. As of the Closing Date and effective with
the admission of another Limited Partner to the Partnership, the interests of
Holdings and the General Partner have been redeemed as provided in the
Contribution Agreement; and the initial Capital Contributions (i) of Asset
HoldCo have been refunded to Holdings and (ii) of the General Partner have been
refunded to the General Partner. Ninety-eight percent and two percent of any
interest or other profit that may have resulted from the investment or other use
of such initial Capital Contributions has been allocated and distributed to
Holdings and the General Partner, respectively.
Section 5.2    Contributions by the General Partner and its Affiliates.
(a)    On the Closing Date and pursuant to the Contribution Agreement: (i) the
General Partner contributed to the Partnership, as a Capital Contribution, the
GP Contribution Interest, in exchange for (A) 1,083,115 General Partner Units
representing a continuation of its General Partner Interest equal to a 2%
Percentage Interest, subject to all of the rights, privileges and duties of the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
45



--------------------------------------------------------------------------------




General Partner under this Agreement, and (B) the Incentive Distribution Rights;
and (ii) Holdings contributed to the Partnership, as a Capital Contribution, the
Partnership Contribution Interests in exchange for 4,973,806 Common Units,
26,536,306 subordinated units of the Partnership (which have subsequently
converted to Common Units) and the right to receive the Deferred Issuance and
Distribution upon the earlier to occur of (x) the expiration of the
Over-Allotment Option or (y) the exercise in full of the Over-Allotment Option.
(b)    Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than the Common Units issued in the Initial Offering, the
Common Units and subordinated units of the Partnership (which have subsequently
converted to Common Units) issued pursuant to Section 5.2(a), any Class B Units
issued pursuant to Section 5.11 and any Common Units issued upon conversion of
Class B Units), the General Partner may, in exchange for a proportionate number
of General Partner Units, make additional Capital Contributions in an amount
equal to the product obtained by multiplying (i) the quotient determined by
dividing (A) the General Partner’s Percentage Interest by (B) 100 less the
General Partner’s Percentage Interest times (ii) the amount contributed to the
Partnership by the Limited Partners in exchange for such additional Limited
Partner Interests. Except as set forth in Article XII, the General Partner shall
not be obligated to make any additional Capital Contributions to the
Partnership.
(c)    To the extent (i) expenses allocated to the Partnership Group in any
period in accordance with GAAP for general and administrative services provided
pursuant to the Omnibus Agreement exceed the G&A Expense Limit (as such term is
defined in the Omnibus Agreement) or (ii) any Excess Bonus Expenses (as such
term is defined in the Services and Secondment Agreement) are allocated to the
Partnership Group in accordance with GAAP for any period, the excess noted in
clause (i) or Excess Bonus Expenses, if any, shall be treated as a Capital
Contribution by Anadarko to the Partnership.
Section 5.3    Contributions by Initial Limited Partners.
(a)    On the Closing Date and pursuant to the Underwriting Agreement, each
Underwriter contributed to the Partnership cash in an amount equal to the Issue
Price per Initial Common Unit, multiplied by the number of Common Units
specified in the Underwriting Agreement to be purchased by such Underwriter at
the Closing Date. In exchange for such Capital Contributions by the
Underwriters, the Partnership issued Common Units to each Underwriter on whose
behalf such Capital Contribution was made in an amount equal to the quotient
obtained by dividing (i) the cash contribution to the Partnership by or on
behalf of such Underwriter by (ii) the Issue Price per Initial Common Unit.
(b)    Upon the exercise of the Over-Allotment Option, each Underwriter
contributed to the Partnership cash in an amount equal to the Issue Price per
Initial Common Unit, multiplied by the number of Common Units to be purchased by
such Underwriter at such Option Closing Date. In exchange for such Capital
Contributions by the Underwriters, the Partnership issued Common Units to each
Underwriter on whose behalf such Capital Contribution was made in an amount
equal to the quotient obtained by dividing (i) the cash contributions to the
Partnership by or on behalf of such Underwriter by (ii) the Issue Price per
Initial Common Unit.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
46



--------------------------------------------------------------------------------




(c)    No Limited Partner Interests were issued as of or at the Closing Date
other than (i) the Common Units issuable pursuant to subparagraph (a) hereof in
aggregate number equal to 26,536,306; (ii) the 26,536,306 subordinated units of
the Partnership (which have subsequently converted to Common Units) issuable to
pursuant to Section 5.2; and (iii) the Incentive Distribution Rights.
Section 5.4    Interest and Withdrawal.
No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon liquidation of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.
Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions made
by the Partner with respect to such Partnership Interest and (ii) all items of
Partnership income and gain computed in accordance with Section 5.5(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1, and
decreased by (x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property (provided that PIK C Units shall not be deemed
property for these purposes) made to the Partner with respect to such
Partnership Interest, provided that the Capital Account of a Partner shall not
be reduced by the amount of any distributions made with respect to Restricted
Common Units held by such Partner, and (y) all items of Partnership deduction
and loss computed in accordance with Section 5.5(b) and allocated with respect
to such Partnership Interest pursuant to Section 6.1. The initial Capital
Account balance in respect of each Class C Unit (other than PIK C Units) shall
be equal to the Purchase Price set forth in Section 1(a) of the Unit Purchase
Agreement. The initial Capital Account balance in respect of each PIK C Unit
shall be determined in accordance with Section 5.12(d)(iv). For the avoidance of
doubt, the Series A Preferred Units will be treated as a partnership interest in
the Partnership that is “convertible equity” within the meaning of Treasury
Regulation Section 1.721-2(g)(3), and, therefore, each holder of a Series A
Preferred Unit will be treated as a partner in the Partnership. The initial
Capital Account balance in respect of each Series A Preferred Unit shall be the
Series A Issue Price, as such amount may be adjusted in accordance with the
Series A Purchase Agreement for any reduction attributable to the Transaction
Fee, as such term is defined in the Series A Purchase Agreement and expenses
reimbursable under the Series A Purchase Agreement.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
47



--------------------------------------------------------------------------------




(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (x) any other
Group Member that is classified as a partnership for federal income tax purposes
and (y) any other partnership, limited liability company, unincorporated
business or other entity classified as a partnership for federal income tax
purposes of which a Group Member is, directly or indirectly, a partner.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    The computation of all items of income, gain, loss and deduction shall
be made (x) except as otherwise provided in this Agreement and Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), without regard to any election under
Section 754 of the Code that may be made by the Partnership, and (y) as to those
items described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without
regard to the fact that such items are not includable in gross income or are
neither currently deductible nor capitalized for U.S. federal income tax
purposes.
(iv)    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Section 734(b) of the Code (including pursuant to Treasury
Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
(v)    In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(vi)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the property’s
Carrying Value as of such date.
(vii)    Any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property or Adjusted Property shall be
determined under the rules

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
48



--------------------------------------------------------------------------------




prescribed by Treasury Regulation Section 1.704-3(d) as if the adjusted basis of
such property were equal to the Carrying Value of such property.
(viii)    The Gross Liability Value of each Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at
such times as provided in this Agreement for an adjustment to the Carrying
Values of Partnership property. The amount of any such adjustment shall be
treated for purposes hereof as an item of loss (if the adjustment increases the
Carrying Value of such Liability of the Partnership) or an item of gain (if the
adjustment decreases the Carrying Value of such Liability of the Partnership).
(c)    (i)    A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
(ii)    Subject to Section 6.7(d), immediately prior to the transfer of a Class
C Unit or of a Class C Unit that has converted into a Common Unit pursuant to
Section 5.12 by a holder thereof (other than a transfer to an Affiliate unless
the General Partner elects to have this subparagraph 5.5(c)(iii) apply), the
Capital Account maintained for such Person with respect to its Class C Units or
Converted Class C Units will (A) first, be allocated to the Class C Units or
Converted Class C Units to be transferred in an amount equal to the product of
(x) the number of such Class C Units or Converted Class C Units to be
transferred and (y) the Per Unit Capital Amount for a Common Unit, and (B)
second, any remaining balance in such Capital Account will be retained by the
transferor, regardless of whether it has retained any Class C Units or Converted
Class C Units (“Retained Converted Class C Units”). Following any such
allocation, the transferor’s Capital Account, if any, maintained with respect to
the retained Class C Units or Retained Converted Class C Units, if any, will
have a balance equal to the amount allocated under clause (B) hereinabove, and
the transferee’s Capital Account established with respect to the transferred
Class C Units or Converted Class C Units will have a balance equal to the amount
allocated under clause (A) hereinabove.
(d)    (i)    Consistent with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)
and 1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Interests
for cash or Contributed Property (including the issuance of a PIK C Unit), the
issuance of a Noncompensatory Option, the issuance of Partnership Interests as
consideration for the provision of services (including upon the lapse of a
“substantial risk of forfeiture” with respect to a Restricted Common Unit), the
issuance of Class B Units pursuant to Section 5.11, the conversion of the
Combined Interest to Common Units pursuant to Section 11.3(b), the conversion of
Series A Preferred Units to Common Units pursuant to Section 5.13(b)(vi), or the
conversion of Class C Units to Common Units pursuant to Section 5.12(c), the
Capital Accounts of all Partners and the Carrying Value of each Partnership
property immediately prior to such issuance or after such conversion shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property; provided, however, that in the event
of the issuance of a Partnership Interest pursuant to the exercise of a
Noncompensatory Option (which, for purposes hereof, shall include any conversion
of Series A Preferred Units to Common Units pursuant to Section 5.13(b)(vi))
where the right to share in Partnership capital represented by such Partnership
Interest differs from the consideration paid to acquire and exercise such
option, the Carrying Value of each Partnership property

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
49



--------------------------------------------------------------------------------




immediately after the issuance of such Partnership Interest shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided, further, that in the event of an
issuance of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. In determining such Unrealized Gain or
Unrealized Loss, the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests (or, in the case of a Revaluation Event
resulting from the exercise of a Noncompensatory Option (which, for purposes
hereof, shall include any conversion of Series A Preferred Units to Common Units
pursuant to Section 5.13(b)(vi)), immediately after the issuance of the
Partnership Interest acquired pursuant to the exercise of such Noncompensatory
Option) shall be determined by the General Partner using such method of
valuation as it may adopt. In making its determination of the fair market values
of individual properties, the General Partner may first determine an aggregate
value for the assets of the Partnership that takes into account the current
trading price of the Common Units, the fair market value of all other
Partnership Interests at such time, and the value of Partnership Liabilities.
The General Partner may allocate such aggregate value among the individual
properties of the Partnership (in such manner as it determines appropriate).
Absent a contrary determination by the General Partner, the aggregate fair
market value of all Partnership assets (including, without limitation, cash or
cash equivalents) immediately prior to a Revaluation Event shall be the value
that would result in the Capital Account for each Common Unit that is
Outstanding prior to such Revaluation Event being equal to the Event Issue
Value.
(ii)    In accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2), immediately prior to any distribution to a Partner of
any Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property. In
determining such Unrealized Gain or Unrealized Loss the aggregate fair market
value of all Partnership property (including cash or cash equivalents)
immediately prior to a distribution shall (A) in the case of a distribution
other than one made pursuant to Section 12.4, be determined in the same manner
as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined by the Liquidator using
such method of valuation as it may adopt.
Section 5.6    Issuances of Additional Partnership Securities.
(a)    Subject to Section 5.13(b)(iv), the Partnership may issue additional
Partnership Securities and options, rights, warrants and appreciation rights
relating to the Partnership Securities (including pursuant to Section 7.4(c))
for any Partnership purpose at any time and from time to time to such Persons
for such consideration and on such terms and conditions as the General Partner
shall determine, all without the approval of any Limited Partners.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
50



--------------------------------------------------------------------------------




(b)    Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) or security authorized to be issued
pursuant to Section 7.4(c) may be issued in one or more classes, or one or more
series of any such classes, with such designations, preferences, rights, powers
and duties (which may be senior to existing classes and series of Partnership
Securities), as shall be fixed by the General Partner, including (i) the right
to share in Partnership profits and losses or items thereof; (ii) the right to
share in Partnership distributions; (iii) the rights upon dissolution and
liquidation of the Partnership; (iv) whether, and the terms and conditions upon
which, the Partnership may redeem the Partnership Security or other security;
(v) whether such Partnership Security or other security is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Security or other security will be issued, evidenced by certificates
and assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Partnership Security; and (viii) the right, if any, of each
such Partnership Security to vote on Partnership matters, including matters
relating to the relative rights, preferences and privileges of such Partnership
Security.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Securities and options, rights, warrants and appreciation rights relating to
Partnership Securities pursuant to this Section 5.6, or Section 7.4(c), (ii) the
conversion of the General Partner Interest (represented by General Partner
Units) or any Incentive Distribution Rights into Units pursuant to the terms of
this Agreement, (iii) the issuance of Class B Units pursuant to Section 5.11 and
the conversion of Class B Units into Common Units pursuant to the terms of this
Agreement, (iv) the issuance of Class C Units pursuant to Section 5.12 and the
conversion of Class C Units into Common Units pursuant to the terms of this
Agreement, (v) the issuance of Series A Preferred Units pursuant to Section 5.13
and the conversion of Series A Preferred Units into Common Units pursuant to the
terms of this Agreement, (vi) reflecting admission of such additional Limited
Partners in the books and records of the Partnership as the Record Holder of
such Limited Partner Interest and (vii) all additional issuances of Partnership
Securities. The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Securities being so
issued. The General Partner shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Partnership Securities or in connection with the conversion of the General
Partner Interest or any Incentive Distribution Rights into Units pursuant to the
terms of this Agreement, including compliance with any statute, rule, regulation
or guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Securities are
listed or admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.7    [Reserved]
Section 5.8    Limited Preemptive Right.
Except as provided in this Section 5.8 and in Section 5.2, no Person shall have
any preemptive, preferential or other similar right with respect to the issuance
of any Partnership

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
51



--------------------------------------------------------------------------------




Security, whether unissued, held in the treasury or hereafter created. The
General Partner shall have the right, which it may from time to time assign in
whole or in part to any of its Affiliates, to purchase Partnership Securities
from the Partnership whenever, and on the same terms that, the Partnership
issues Partnership Securities to Persons other than the General Partner and its
Affiliates, to the extent necessary to maintain the Percentage Interests of the
General Partner and its Affiliates equal to that which existed immediately prior
to the issuance of such Partnership Securities.
Section 5.9    Splits and Combinations.
(a)    Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Securities to all Record Holders or may effect a
subdivision or combination of Partnership Securities so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis or stated
as a number of Units are proportionately adjusted.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Securities is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Securities to be held by each
Record Holder after giving effect to such distribution, subdivision or
combination. The General Partner shall be entitled to rely on any certificate
provided by such firm as conclusive evidence of the accuracy of such
calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates, or other evidence of the issuance of
uncertificated Units, to the Record Holders of Partnership Securities as of the
applicable Record Date representing the new number of Partnership Securities
held by such Record Holders, or the General Partner may adopt such other
procedures that it determines to be necessary or appropriate to reflect such
changes. If any such combination results in a smaller total number of
Partnership Securities Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, or other
evidence of the issuance of uncertificated Units, the surrender of any
Certificate, or other evidence of the issuance of uncertificated Units, held by
such Record Holder immediately prior to such Record Date.
(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).
(e)    For the avoidance of doubt, upon any pro rata distribution of Common
Units to all Record Holders of Common Units or any subdivision or combination
(or reclassification into a greater or smaller number) of Common Units, the
Partnership will proportionately adjust the number of Class C Units as follows:
(i) if the Partnership issues Common Units as a distribution on its Common Units
or subdivides the Common Units (or reclassifies them into a greater number of

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
52



--------------------------------------------------------------------------------




Common Units) then the Class C Units shall be subdivided into a number of Class
C Units equal to the result of multiplying the number of Class C Units by a
fraction, (A) the numerator of which shall be the sum of the number of Common
Units outstanding immediately prior to such distribution or subdivision plus the
total number of Common Units constituting such distribution or newly created by
such subdivision; and (B) the denominator of which shall be the number of Common
Units outstanding immediately prior to such distribution or subdivision; and
(ii) if the Partnership combines the Common Units (or reclassifies them into a
smaller number of Common Units) then the Class C Units shall be combined into a
number of Class C Units equal to the result of multiplying the number of Class C
Units by a fraction, (A) the numerator of which shall be the sum of the number
of Common Units outstanding immediately following such combination; and (B) the
denominator of which shall be the number of Common Units outstanding immediately
prior to such combination.
Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware Act.
Section 5.11    Issuance of Class B Units in Connection with Reset of Incentive
Distribution Rights.
(a)    Subject to the provisions of this Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when the
Partnership has made a distribution pursuant to Section 6.4(e) for each of the
four most recently completed Quarters and the amount of each such distribution
did not exceed Adjusted Operating Surplus for such Quarter, to make an election
(the “IDR Reset Election”) to cause the Minimum Quarterly Distribution and the
Target Distributions to be reset in accordance with the provisions of Section
5.11(e) and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Class B Units derived by dividing (i) the
average amount of cash distributions made by the Partnership for the two full
Quarters immediately preceding the giving of the Reset Notice (as defined in
Section 5.11(b)) in respect of the Incentive Distribution Rights by (ii) the
average of the cash distributions made by the Partnership in respect of each
Common Unit for the two full Quarters immediately preceding the giving of the
Reset Notice (the number of Class B Units determined by such quotient is
referred to herein as the “Aggregate Quantity of Class B Units”). Upon the
issuance of such Class B Units, the Partnership will issue to the General
Partner that number of additional General Partner Units equal to the product of
(x) the quotient obtained by dividing (A) the Percentage Interest of the General
Partner immediately prior to such issuance by (B) a percentage equal to 100%
less such Percentage Interest by (y) the number of such Class B Units, and the
General Partner shall not be obligated to make any additional Capital
Contribution to the Partnership in exchange for such issuance. The making of the
IDR Reset Election in the manner specified in Section 5.11(b) shall cause the
Minimum Quarterly Distribution and the Target Distributions to be reset in
accordance

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
53



--------------------------------------------------------------------------------




with the provisions of Section 5.11(e) and, in connection therewith, the holder
or holders of the Incentive Distribution Rights will become entitled to receive
Class B Units and General Partner Units on the basis specified above, without
any further approval required by the General Partner or the Unitholders, at the
time specified in Section 5.11(c) unless the IDR Reset Election is rescinded
pursuant to Section 5.11(d).
(b)    To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, as the case may be, the Partnership shall
deliver a written notice to the holder or holders of the Incentive Distribution
Rights of the Partnership’s determination of the aggregate number of Class B
Units which each holder of Incentive Distribution Rights will be entitled to
receive.
(c)    The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of Class B Units and related
additional General Partner Units on the fifteenth Business Day after receipt by
the Partnership of the Reset Notice, and the Partnership shall issue
Certificates for the Class B Units to the holder or holders of the Incentive
Distribution Rights; provided, however, that the issuance of Class B Units to
the holder or holders of the Incentive Distribution Rights shall not occur prior
to the approval of the listing or admission for trading of the Common Units into
which the Class B Units are convertible pursuant to Section 5.11(f) by the
principal National Securities Exchange upon which the Common Units are then
listed or admitted for trading if any such approval is required pursuant to the
rules and regulations of such National Securities Exchange.
(d)    If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the
Common Units into which the Class B Units are convertible pursuant to Section
5.11(f) on or before the 30th calendar day following the Partnership’s receipt
of the Reset Notice and such approval is required by the rules and regulations
of such National Securities Exchange, then the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the Incentive
Distribution Rights) shall have the right to either rescind the IDR Reset
Election or elect to receive other Partnership Securities having such terms as
the General Partner may approve, with the approval of the Special Committee,
that will provide (i) the same economic value, in the aggregate, as the
Aggregate Quantity of Class B Units would have had at the time of the
Partnership’s receipt of the Reset Notice, as determined by the General Partner,
and (ii) for the subsequent conversion of such Partnership Securities into
Common Units within not more than 12 months following the Partnership’s receipt
of the Reset Notice upon the satisfaction of one or more conditions that are
reasonably acceptable to the holder of the Incentive Distribution Rights (or, if
there is more than one holder of the Incentive Distribution Rights, the holders
of a majority in interest of the Incentive Distribution Rights).
(e)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be adjusted at the time
of the issuance of Common

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
54



--------------------------------------------------------------------------------




Units or other Partnership Securities pursuant to this Section 5.11 such that
(i) the Minimum Quarterly Distribution shall be reset to equal to the average
cash distribution amount per Common Unit for the two Quarters immediately prior
to the Partnership’s receipt of the Reset Notice (the “Reset MQD”), (ii) the
First Target Distribution shall be reset to equal 115% of the Reset MQD, (iii)
the Second Target Distribution shall be reset to equal to 125% of the Reset MQD
and (iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.
(f)    Any holder of Class B Units shall have the right to elect, by giving
written notice to the General Partner, to convert all or a portion of the Class
B Units held by such holder, at any time following the first anniversary of the
issuance of such Class B Units, into Common Units on a one-for-one basis, such
conversion to be effective on the second Business Day following the General
Partner’s receipt of such written notice.
(g)    A Class B Unit that has, pursuant to Section 5.11(f), converted into a
Common Unit (a “Converted Class B Unit”) shall be subject to the provisions of
Section 6.7(a) and Section 6.7(b).
Section 5.12    Establishment of Class C Units.
(a)    The General Partner hereby designates and creates a series of Limited
Partner Interests to be designated as “Class C Units,” initially consisting of a
total of 10,913,853 Class C Units and such additional Class C Units as may be
issued pursuant to the provisions of 5.12(d), having the terms and conditions
set forth herein.
(b)    The holders of the Class C Units shall have rights upon dissolution and
liquidation of the Partnership, including the right to share in any liquidating
distributions pursuant to Section 12.4, in accordance with Article XII of this
Agreement.
(c)    Conversion of Class C Units.
(i)    Immediately before the close of business on the Conversion Date (which
shall be the date that is the earlier of (x) December 31, 2017, unless extended
by Anadarko in its sole discretion by written notice to the Partnership of such
extended date, and (y) the date on which the Partnership delivers notice to the
holders of the Class C Units that the Class C Units have converted (which notice
shall be delivered upon the determination of the General Partner), the Class C
Units shall automatically convert into Common Units on a one-for-one basis.
(ii)    Upon conversion, the rights of a holder of Converted Class C Units as
holder of Class C Units shall cease with respect to such Converted Class C
Units, including any rights under this Agreement with respect to holders of
Class C Units, and such Person shall continue to be a Limited Partner and have
the rights of a holder of Common Units under this Agreement. All Class C Units
shall, upon the Conversion Date, be deemed to be transferred to, and cancelled
by, the Partnership in exchange for the Common Units into which the Class C
Units converted.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
55



--------------------------------------------------------------------------------




(iii)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class C Units. However, the holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver a Certificate representing Common Units being issued
in a name other than the holder’s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the shares are to
be issued in a name other than the holder’s name. Nothing herein shall preclude
any tax withholding required by law or regulation.
(iv)    (A)    Except as otherwise provided in Section 5.8, the Partnership
shall keep free from preemptive rights a sufficient number of Common Units to
permit the conversion of all outstanding Class C Units into Common Units to the
extent provided in, and in accordance with, this Section 5.12(c).
(B)    All Common Units delivered upon conversion of the Class C Units shall be
newly issued, shall be duly authorized and validly issued, and shall be free
from preemptive rights (except as otherwise provided in Section 5.8) and free of
any lien or adverse claim.
(C)    The Partnership shall comply with all applicable securities laws
regulating the offer and delivery of any Common Units upon conversion of Class C
Units and, if the Common Units are then listed or quoted on the New York Stock
Exchange, or any other National Securities Exchange or other market, shall list
or cause to have quoted and keep listed and quoted the Common Units issuable
upon conversion of the Class C Units to the extent permitted or required by the
rules of such exchange or market.
(D)    Notwithstanding anything herein to the contrary, nothing herein shall
give to any holder of Class C Units any rights as a creditor in respect of its
right to conversion.
(v)    Upon the issuance of the Common Units delivered upon conversion of the
Class C Units (other than Class C Units with respect to which an additional
Capital Contribution was previously made pursuant to Section 5.2(b)), the
General Partner may, in exchange for a proportionate number of General Partner
Units, make additional Capital Contributions in an amount equal to the product
obtained by multiplying (i) the quotient determined by dividing (A) the General
Partner’s Percentage Interest by (B) a percentage equal to 100% less the General
Partner’s Percentage Interest times (ii) the aggregate Issue Price for the Class
C Units (including, for the avoidance of doubt, PIK C Units issued prior to the
Conversion Date).
(d)    Class C Distributions.
(i)    Each Class C Unit shall receive a distribution, in accordance with the
provisions of this Section 5.12(d), calculated as provided below based on the
amount paid

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
56



--------------------------------------------------------------------------------




in respect of each Common Unit pursuant to Sections 6.4 and 6.5 (the amount to
be so paid, the “Distribution Amount”). Each distribution payable in respect of
a Class C Unit (the “Class C Unit Distribution”) shall be paid in PIK C Units.
The number of PIK C Units to be issued in a Class C Unit Distribution shall be
the quotient of (A) the Distribution Amount divided by (B) an amount equal to
94.0% of the VWAP Price as of the date the corresponding distributions are made
in respect of Common Units pursuant to Section 6.4 or 6.5. The first such
distribution on Class C Units shall be paid in the calendar quarter following
the calendar quarter in which the Class C Units were issued under the Unit
Purchase Agreement. Such first distribution shall be prorated based on the
number of days during such quarter that the Class C Units were outstanding, such
that the number of PIK C Units to be issued in such first Class C Unit
Distribution shall equal the amount calculated above in this Section 5.12(d)(i)
multiplied by the quotient determined by dividing (A) the number of days between
the date on which the Class C Units were issued and the end of such calendar
quarter by (B) the total number of days in such calendar quarter. In all cases,
instead of issuing any fractional PIK C Units, the Partnership shall round the
number of PIK C Units issuable to a holder of Class C Units down to the next
lower whole PIK C Unit and pay cash in lieu of such fractional units, or at the
Partnership’s option, the Partnership may round the number of PIK C Units
issuable to a holder of Class C Units up to the next higher whole PIK C Unit.
For purposes of determining fractional PIK C Units otherwise issuable to a
particular holder, all PIK C Units attributable to all Class C Units of such
holder, whether held in one or multiple accounts, shall be aggregated so that
less than one fractional PIK C Unit is issuable to any one holder. For the
avoidance of doubt, no distribution shall be payable in respect of the Incentive
Distribution Rights under Section 6.4 or 6.5 by virtue of the payment of the
Class C Unit Distribution.
(ii)    Notwithstanding anything in this Section 5.12(d) to the contrary, with
respect to Class C Units that are converted into Common Units, the holder
thereof shall not be entitled to a Class C Unit Distribution and a Common Unit
distribution with respect to the same period, but shall be entitled only to the
distribution to be paid based upon the class of Units held as of the close of
business on the applicable Record Date. If the Class C Conversion Date occurs
between a Record Date for a Class C Unit Distribution and the related payment
date, a holder of the Class C Units on such Record Date shall receive, in lieu
of the PIK C Units that would otherwise have been issuable to such holder, a
distribution of Common Units equal in number to the number of PIK C Units that
would have been payable to such holder had the Class C Conversion Date not
occurred, and such Common Units will otherwise be issued in accordance with the
provisions of this Section 5.12(d) relating to the issuance of a PIK C Unit.
(iii)    When any PIK C Units are payable to a holder of Class C Units pursuant
to this Section 5.12, the Partnership shall issue the PIK C Units to such holder
on the date the corresponding distributions are made in respect of Common Units
pursuant to Section 6.4 or 6.5, as applicable (the date of issuance of such PIK
C Units, the “PIK C Payment Date”). On the PIK C Payment Date, the Partnership
shall issue to such holder of Class C Units a certificate or certificates for
the number of PIK C Units to which such holder of Class C

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
57



--------------------------------------------------------------------------------




Units shall be entitled or, at the request of such holder of Class C Units, a
notation in book entry form in the books of the Transfer Agent.
(iv)    For purposes of maintaining Capital Accounts under Section 5.5, if the
Partnership distributes one or more PIK C Units to a holder of Class C Units,
(i) the Partnership shall be treated as distributing cash to such holder of
Class C Units equal to the Distribution Amount, and (ii) the holder of Class C
Units shall be deemed to have contributed to the Partnership in exchange for
such newly issued PIK C Units an amount of cash equal to the Distribution
Amount, less the amount of any cash distributed by the Partnership in lieu of
fractional PIK C Units.
(e)    The Class C Units will have such voting rights pursuant to this Agreement
as such Class C Units would have if they were Common Units that were then
outstanding and shall vote together with the Common Units as a single class,
except that Class C Units owned by the General Partner and its Affiliates shall
not be entitled to vote, approve or consent on matters if Common Units owned by
the General Partner and its Affiliates are excluded from voting, approving or
consenting on such matters, and except that the Class C Units shall be entitled
to vote as a separate class on any matter on which Unitholders are entitled to
vote that adversely affects the rights or preferences of the Class C Units in
relation to other classes of Partnership Interests in any material respect or as
required by law. The approval of a majority (or such other percentage as set
forth in this Agreement) of the Class C Units shall be required to approve any
matter for which the holders of the Class C Units are entitled to vote as a
separate class.
(f)    Each Class C Unit and each Class C Unit that has converted into a Common
Unit shall be subject to the provisions of Sections 5.5(c)(iii), 5.5(d),
6.1(d)(x)(C), 6.7(c) and 6.7(d).
Section 5.13    Establishment of Series A Preferred Units.
(a)    General. The Partnership hereby designates and creates a series of Units
to be designated as “Series A Convertible Preferred Units” (the “Series A
Preferred Units”), having the same rights, preferences and privileges, and
subject to the same duties and obligations, as the Common Units, except as set
forth in this Section 5.13 and in Sections 5.5, 6.1 and 12.4. However, in the
event of any conflict between the rights, preferences, privileges, duties and
obligations of the Common Units or any other class of Partnership Securities as
set forth in this Agreement and the provisions of this Section 5.13 and Sections
5.5, 6.1 and 12.4 that specifically set forth the rights, preferences,
privileges, duties and obligations of the Series A Preferred Units, such
specific provisions shall control.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(A)    Commencing with the Quarter ending on March 31, 2016, the Record Holders
of the Series A Preferred Units as of an applicable Record Date for any

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
58



--------------------------------------------------------------------------------




Quarter shall be entitled to receive cumulative distributions in respect of such
Quarter equal to the sum of (1) the Series A Distribution Amount and (2) any
Series A Unpaid Cash Distributions (collectively, a “Series A Quarterly
Distribution”), prior to any other distributions made in respect of any other
Partnership Interests pursuant to Section 6.4 or Section 6.5, in the amount set
forth in this Section 5.13(b)(i)(A) in respect of each outstanding Series A
Preferred Unit. All such distributions shall be paid quarterly in cash within
forty-five (45) days after the end of each Quarter (each such payment date, a
“Series A Distribution Payment Date”).  If the Partnership establishes a Record
Date for any distribution to be made by the Partnership on other Partnership
Interests pursuant to Sections 6.4 or Section 6.5 in respect of any Quarter,
then the Record Date established pursuant to this Section 5.13(b)(i) for a
Series A Quarterly Distribution in respect of such Quarter shall be the same
Record Date. For the avoidance of doubt, subject to Section 5.13(b)(i)(D), the
Series A Preferred Units shall not be entitled to any distributions made
pursuant to Section 6.4 for any Quarter so long as the Series A Quarterly
Distribution has been declared and paid on the Series A Preferred Units with
respect to such Quarter.
(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution in cash when due for any Quarter, then
from and after the first date of such failure and continuing until such failure
is cured by payment in full in cash of all such arrearages, (1) the amount of
such unpaid cash distributions (“Series A Unpaid Cash Distributions”) unless and
until paid will accrue and accumulate from and including the first day of the
Quarter immediately following the Quarter in respect of which such payment is
due until paid in full and (2) the Partnership shall not be permitted to, and
shall not, declare or make any distributions in respect of any Series A Junior
Interests (including, for the avoidance of doubt, with respect to the Quarter
for which the Partnership first failed to pay in full the Series A Distribution
Amount of any Series A Quarterly Distribution in cash when due).
(C)    The aggregate Series A Distribution Amount shall be paid out of Available
Cash with respect to the applicable Quarter that is deemed to be Operating
Surplus prior to making any distribution pursuant to Sections 6.4 or 6.5. To the
extent that any portion of a Series A Quarterly Distribution with respect to any
Quarter exceeds the amount of Available Cash that is deemed to be Operating
Surplus for such Quarter, the amount of cash equal to the Available Cash for
such Quarter will be paid to the Series A Preferred Unitholders Pro Rata and the
balance of such Series A Quarterly Distribution shall be unpaid and shall
constitute an arrearage and shall accrue and accumulate as set forth in Section
5.13(b)(i)(B).
(D)    Notwithstanding anything in this Section 5.13(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, the
Record Holder thereof shall not be entitled to a distribution in respect of such
Series A Preferred Unit and a distribution in respect of such Common Unit with
respect to the same period, but shall be entitled only to the distribution to be
paid

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
59



--------------------------------------------------------------------------------




based upon the class of Units held as of the close of business on the applicable
Record Date. For the avoidance of doubt, if a Series A Conversion Date occurs
prior to the close of business on a Record Date for payment of a distribution on
the Common Units, the applicable Record Holder of Series A Preferred Units shall
receive, with respect to any Series A Preferred Units that have converted into
Common Units, only the distribution in respect of such Common Units with respect
to such period.
(E)    Notwithstanding anything in Article VI to the contrary, the holders of
the Incentive Distribution Rights shall not be entitled to receive distributions
or allocations of income or gain that correspond or relate to amounts
distributed or allocated to Unitholders in respect of Series A Preferred Units.
(ii)    Issuance of the Series A Preferred Units. Subject to Section
5.13(b)(iv), the Series A Preferred Units shall be issued by the Partnership
pursuant to the terms and conditions of the Series A Purchase Agreement.
(iii)    Voting Rights.
(A)    Except as provided in Section 5.13(b)(iii)(B), the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units, Class B Units and
Class C Units as a single class, so that each Outstanding Series A Preferred
Unit will be entitled to one vote for each Common Unit into which such Series A
Preferred Unit is then convertible at the then applicable Series A Conversion
Rate (or, if the Series A Preferred Units are not then convertible, assuming
that such Series A Preferred Units are convertible at the then applicable Series
A Conversion Rate) on each matter with respect to which each Record Holder of a
Common Unit is entitled to vote. Each reference in this Agreement to a vote of
Record Holders of Common Units shall be deemed to be a reference to the Record
Holders of Common Units and Series A Preferred Units on an “as if” converted
basis, and the definition of “Unit Majority” shall correspondingly be construed
to mean at least a majority of the Common Units and the Series A Preferred
Units, as well as the Class B Units and the Class C Units, as applicable, on an
“as if” converted basis, voting together as a single class during any period in
which any Series A Preferred Units are Outstanding.
(B)    Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of the Record Holders of the Series A
Required Voting Percentage, shall be required for any amendment (excluding any
amendment of a ministerial or administrative nature) to this Agreement or the
Certificate of Limited Partnership (including by merger or otherwise) that is
adverse to any of the rights, preferences and privileges of the Series A
Preferred Units. Without limiting the generality of the preceding sentence, any
action shall be deemed to adversely affect the Record Holders of the Series A
Preferred Units if such action would:

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
60



--------------------------------------------------------------------------------




(1)    reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel accrued and
unpaid distributions on the Series A Preferred Units, or change the seniority
rights of the Series A Preferred Unitholders as to the payment of distributions
in relation to the Unitholders of any other class or series of Units;
(2)    reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Units; or
(3)    make the Series A Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein.
(C)    Notwithstanding anything to the contrary in this Section 5.13(b)(iii),
except as contemplated by Section 5.13(b)(iii)(A), in no event shall the consent
of the Series A Preferred Unitholders, as a separate class, be required in
connection with any Partnership Restructuring Event. For the avoidance of doubt,
the foregoing shall not limit the voting rights of any Series A Preferred
Unitholder in connection with the vote of Record Holders of Common Units and
Series A Preferred Units together as a single class.
(D)    Upon the occurrence of a Series A Trigger Event, the General Partner
shall notify the Series A Preferred Unitholders of the occurrence thereof,
whereupon the Series A Preferred Unitholders, acting as a group and by majority
vote of the Outstanding Series A Preferred Units, shall have the right,
exercisable by the delivery of written notice delivered to the General Partner,
to appoint a Series A Board Observer to the Board of Directors in accordance
with the Series A Board Observation Agreement; provided that upon payment of all
Series A Unpaid Cash Distributions, any such Series A Board Observer shall cease
to have observation rights resulting from such Series A Unpaid Cash
Distributions unless and until a subsequent Series A Trigger Event occurs.
(E)    Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not
declare or pay any distribution from Capital Surplus without the affirmative
vote of the Record Holders of the Series A Required Voting Percentage.
(iv)    No Series A Senior Securities; Series A Parity Securities. Other than
issuances contemplated by the Series A Purchase Agreement, the Partnership shall
not, without the affirmative vote of the Record Holders of the Series A Required
Voting Percentage, issue

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
61



--------------------------------------------------------------------------------




any (A) Series A Senior Securities (or amend the provisions of any class of
Partnership Securities to make such class of Partnership Securities a class of
Series A Senior Securities), (B) additional Series A Preferred Units, except
that the Partnership may issue additional Series A Preferred Units without the
affirmative vote of the Series A Required Voting Percentage so long as (1) the
proceeds from any such issuances collectively and the issuance of the Series A
Preferred Units pursuant to the Series A Purchase Agreement in the aggregate do
not exceed $687,500,000 (net of any applicable transaction fees), (2) any such
issuance is complete prior to the six-month anniversary of the Series A Issuance
Date and (3) any such issuance is on terms that are, on the whole, no less
favorable to the Partnership than the Series A Preferred Units issued pursuant
to the Series A Purchase Agreement, as determined by the Board of Directors (as
set forth in subclause (3) to this Clause (B), the “Issuance Test”), or (C)
Series A Parity Securities (or amend the provisions of any class of Partnership
Securities to make such class of Partnership Securities a class of Series A
Parity Securities); provided that, without the consent of the Record Holders of
the Series A Required Voting Percentage, the Partnership may issue up to an
aggregate $1,000,000,000 of Series A Parity Securities at any time after the
Series A Closing Date; provided, however, any issuance of convertible Series A
Parity Securities prior to the six-month anniversary of the Series A Closing
Date is subject to the Issuance Test. The Partnership may, without the consent
of the Record Holders of Outstanding Series A Preferred Units, issue Series A
Junior Interests in an unlimited amount.
(v)    Certificates.
(A)    If requested by a Series A Preferred Unitholder, the Series A Preferred
Units shall be evidenced by certificates in such form as the Board of Directors
may approve and, subject to any applicable legal, regulatory and contractual
requirements or any other limitations set forth in this Section 5.13, may be
assigned or transferred in a manner identical to the assignment and transfer of
other Units. Any certificates evidencing Series A Preferred Units shall be
separately identified and shall not bear the same CUSIP number as any
certificates evidencing Common Units.
(B)    Any certificate(s) representing the Series A Preferred Units may be
imprinted with a legend in substantially the following form:
“NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE PARTNERSHIP
HAS RECEIVED DOCUMENTATION REASONABLY

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
62



--------------------------------------------------------------------------------




SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER
SUCH ACT. THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH
IN THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE
PARTNERSHIP, DATED AS OF MARCH [●], 2016, A COPY OF WHICH MAY BE OBTAINED FROM
THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”
(vi)    Conversion.
(A)    At the Option of the Series A Preferred Unitholders.  Beginning with the
earlier of (i) the second anniversary of the Series A Issuance Date, and (ii)
immediately prior to the liquidation, dissolution and winding up of the
Partnership under Section 12.4, the Series A Preferred Units owned by any Series
A Preferred Unitholder shall be convertible, in whole or in part, at any time
and from time to time upon the request of such Series A Preferred Unitholder,
but not more than once per Quarter, into a number of Common Units determined by
multiplying the number of Series A Preferred Units to be converted by the Series
A Conversion Rate; provided, however, that the Partnership shall not be
obligated to honor any such conversion request if such conversion request does
not involve an underlying value of Common Units of at least $50,000,000 based on
the Closing Price of Common Units on the Trading Day immediately preceding the
Series A Conversion Notice Date (or such lesser amount to the extent such
exercise covers all of such Series A Preferred Unitholder’s Series A Preferred
Units). Immediately upon the effectiveness of any conversion of Series A
Preferred Units, all rights of the Series A Converting Unitholder in respect
thereof shall cease, including, without limitation, any further accrual of
distributions, and such Series A Converting Unitholder thereafter shall be
treated for all purposes as the owner of Common Units. Fractional Common Units
shall not be issued to any person pursuant to this Section 5.13(b)(vi)(A) (each
fractional Common Unit shall be rounded down with the remainder being paid an
amount in cash based on the Closing Price of Common Units on the Trading Day
immediately preceding such date of conversion).
(B)    At the Option of the Partnership. At any time following the third
anniversary of the Series A Issuance Date, the Partnership, in the General
Partner’s sole discretion, shall have the option at any time, but not more than
once per Quarter, to convert all or any portion of the Series A Preferred Units
then Outstanding into a number of Common Units determined by multiplying the
number of Series A Preferred Units to be converted by the Series A Conversion
Rate. Fractional Common Units shall not be issued to any person pursuant to this
Section 5.13(b)(vi)(B) (each fractional Common Unit shall be rounded down with
the remainder being paid an amount in cash based on the Closing Price of Common
Units on the Trading Day immediately preceding such date of conversion).
Notwithstanding the foregoing, in order for the Partnership to exercise such
option,

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
63



--------------------------------------------------------------------------------




(1)    the Closing Price of the Common Units must be equal to or greater than
one hundred fifty percent (150%) of the Series A Issue Price for twenty (20)
Trading Days out of the thirty (30) Trading Day period immediately preceding the
date the Company furnishes the Series A Forced Conversion Notice,
(2)    the average daily trading volume of the Common Units on the National
Securities Exchange on which the Common Units are then listed or admitted to
trading must be equal to or exceed 200,000 (as such amount may be adjusted to
reflect any Unit split, combination or similar event) for the twenty (20)
Trading Day period immediately preceding the date the Company furnishes the
Series A Forced Conversion Notice;
(3)    the Partnership must have an effective registration statement on file
with the Commission covering resales of the underlying Common Units to be
received upon any such conversion, and
(4)    no Series A Trigger Event shall have occurred that is continuing;
provided, in each case, that each such conversion by the Partnership shall be
for an aggregate amount of Series A Preferred Units involving an underlying
value of Common Units of at least $100,000,000 based on the Closing Price of
Common Units on the Trading Day immediately preceding the date of such
conversion (or such lesser amount if such amount includes all then Outstanding
Series A Preferred Units) and shall be allocated among the Series A Preferred
Unitholders on a Pro Rata basis or on such other basis as may be agreed upon by
the Series A Preferred Unitholders.
(C)    Conversion Notice.
(1)    To convert Series A Preferred Units into Common Units pursuant to Section
5.13(b)(vi)(A), the Series A Converting Unitholder shall give written notice (a
“Series A Conversion Notice,” and the date such notice is received, a “Series A
Conversion Notice Date”) to the Partnership stating that such Series A
Unitholder elects to so convert Series A Preferred Units and shall state or
include therein with respect to Series A Preferred Units to be converted
pursuant to Section 5.13(b)(vi)(A) the following: (a) the number of Series A
Preferred Units to be converted, and (b) if a Certificate has been issued for
such Series A Preferred Units, the Certificate(s) evidencing the Series A
Preferred Units to be converted and duly endorsed.
(2)    To convert Series A Preferred Units into Common Units pursuant to Section
5.13(b)(vi)(B), the Partnership shall give written notice (a “Series A Forced
Conversion Notice,” and the date such notice is received, a “Series A Forced
Conversion Notice Date”) to each Record Holder of Series A Preferred Units
stating that the Partnership elects to force conversion of such Series A
Preferred Units pursuant to Section 5.13(b)(vi)(B). The Series

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
64



--------------------------------------------------------------------------------




A Conversion Units shall be issued in the name of the Record Holder of such
Series A Preferred Units.
(D)    Timing; Certificates. If a Series A Conversion Notice is delivered by a
Series A Unitholder to the Partnership or a Series A Forced Conversion Notice is
delivered by the Partnership to a Series A Unitholder, each in accordance with
Section 5.13(b)(vi)(C), the Partnership shall issue the Series A Conversion
Units no later than seven (7) days after the Series A Conversion Notice Date or
the Series A Forced Conversion Notice Date, as the case may be, occurs (any date
of issuance of such Common Units, a “Series A Conversion Date”). On the Series A
Conversion Date, if the Transfer Agent is participating in the Depository’s Fast
Automated Securities Transfer program, the Partnership shall use its
commercially reasonable efforts to cause its Transfer Agent to electronically
transmit the Series A Conversion Units issuable upon conversion to such Series A
Unitholder (or designated recipient(s)), by crediting the account of the Series
A Unitholder (or designated recipient(s)) prime broker with the Depository
through its Deposit Withdrawal Agent Commission system. If the Transfer Agent is
not participating in the Depository’s Fast Automated Securities Transfer
program, or if requested by such Series A Unitholder, the Partnership shall
issue to such Series A Unitholder (or designated recipient(s)) a Certificate or
Certificates for the number of Series A Conversion Units to which such Series A
Unitholder shall be entitled. The parties agree to coordinate with the
Depository to accomplish this objective. Upon issuance of Series A Conversion
Units to the Series A Converting Unitholder, all rights under the converted
Series A Preferred Units shall cease, and such Series A Converting Unitholder
shall be treated for all purposes as the Record Holder of such Series A
Conversion Units.
(E)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or another Partnership
Interest, (ii) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
smaller number of Common Units or (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), in each case other than in connection with a Series A
Change of Control (which shall be governed by Section 5.13(b)(vii)), then the
Series A Conversion Rate in effect at the time of the Record Date for such
distribution or the effective date of such subdivision, split, combination or
reclassification shall be proportionately adjusted so that the conversion of the
Series A Preferred Units after such time shall entitle each Series A Unitholder
to receive the aggregate number of Common Units (or any Partnership Interests
into which such Common Units would have been combined, consolidated, merged or
reclassified pursuant to clauses (iii) and (iv) above) that such Series A
Unitholder would have been entitled to receive if the Series A Preferred Units
had been converted into Common Units immediately prior to such Record Date or
effective date, as the case may be, and in the case of a merger,

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
65



--------------------------------------------------------------------------------




consolidation or business combination in which the Partnership is the surviving
Person, the Partnership shall provide effective provisions to ensure that the
provisions in this Section 5.13 relating to the Series A Preferred Units shall
not be abridged or amended and that the Series A Preferred Units shall
thereafter retain the same powers, preferences and relative participating,
optional and other special rights, and the qualifications, limitations and
restrictions thereon, that the Series A Preferred Units had immediately prior to
such transaction or event. An adjustment made pursuant to this Section
5.13(b)(vi)(E) shall become effective immediately after the Record Date in the
case of a distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or split.
Such adjustment shall be made successively whenever any event described above
shall occur.
(F)    No Adjustments for Certain Items.  Notwithstanding any of the other
provisions of this Section 5.13(b)(vi), no adjustment shall be made to the
Series A Conversion Rate pursuant to Section 5.13(b)(vi)(E) as a result of any
of the following:
(1)    any issuance of Partnership Securities for in exchange for cash;
(2)    any issuance of additional Partnership Securities issued in connection
with distributions paid in kind;
(3)    any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan); or
(4)    any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (ii) closing of any
acquisition by the Partnership of assets or equity interests of Anadarko or any
of its Affiliates or (iii) the consummation of a merger, consolidation or other
business combination of the Partnership with another entity in which the
Partnership survives and the Common Units remain Outstanding to the extent any
such transaction set forth in clause (i), (ii) or (iii) above is validly
approved by the vote or consent of the General Partner.
Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
66



--------------------------------------------------------------------------------




(vii)    Series A Change of Control.
(A)    Subject to Section 5.13(b)(vi)(B), in the event of a Series A Cash COC
Event, the Outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units immediately prior to the closing of the Series A
Cash COC Event at a conversion ratio equal to the greater of (1) the then
applicable Series A Conversion Rate (or, if the Series A Preferred Units are not
then convertible, assuming that such Series A Preferred Units are convertible at
the then applicable Series A Conversion Rate) and (2) the quotient of (i) the
product of (a) the Series A Issue Price together with accrued but unpaid
distributions on the Series A Preferred Units, multiplied by (b) the Series A
Cash COC Conversion Premium, divided by (ii) the volume-weighted average price
of the Common Units for the thirty (30) Trading Day period ending immediately
prior to the date of execution and public announcement of the Series A Cash COC
Event; provided that the ratio contemplated by clause (2) above shall not exceed
a ratio resulting in a value per Series A Preferred Unit (based on the
consideration payable to Record Holders of Common Units in such Series A Cash
COC Event) equal to (i) 120% of the Series A Issue Price in the case of a Series
A Change of Control occurring on or prior to the first anniversary of the Series
A Issuance Date, (ii) 130% of the Series A Issue Price in the case of a Series A
Change of Control occurring after the first anniversary of the Series A Issuance
Date but on or prior to the second anniversary of the Series A Issuance Date,
and (iii) 140% of the Series A Issue Price in the case of a Series A Change of
Control occurring after the second anniversary of the Series A Issuance Date but
on or prior to the third anniversary of the Series A Issuance Date.
(B)    Promptly upon entry into definitive agreements that provide for a Series
A Change of Control (other than a Series A Cash COC Event), if the Partnership
has not issued a press release or other widely disseminated public statement
regarding the entry into such definitive agreements, the Partnership shall
provide written notice thereof to the Series A Unitholders. Subject to Section
5.13(b)(vi)(B), if a Series A Change of Control (other than a Series A Cash COC
Event) occurs, then each Series A Preferred Unitholder, with respect to all but
not less than all of its Series A Preferred Units, by notice given to the
Partnership within ten (10) Business Days of the date the Partnership provides
written notice of the execution of definitive agreements that provide for such
Series A Change of Control, shall be entitled to elect one of the following
(with the understanding that any Series A Preferred Unitholder who fails to
timely provide notice of its election to the Partnership shall be deemed to have
elected the option set forth in sub-clause (1) below):
(1)    convert all, but not less than all, Outstanding Series A Preferred Units
into Common Units, at the then-applicable Series A Conversion Rate, subject to
payment of any accrued but unpaid distributions to the date of conversion, in
accordance with Section 5.13(b)(vi);

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
67



--------------------------------------------------------------------------------




(2)    if the Partnership will not be the surviving entity of such Series A
Change of Control or the Partnership will be the surviving entity but its Common
Units will cease to be listed or admitted to trading on a National Securities
Exchange, require the Partnership to use its commercially reasonable efforts to
deliver or to cause to be delivered to the Series A Preferred Unitholders, in
exchange for their Series A Preferred Units upon such Series A Change of
Control, a security in the surviving entity that has substantially similar
rights, preferences and privileges as the Series A Preferred Units, including,
for the avoidance of doubt, the right to distributions equal in amount and
timing to those provided in Section 5.13(b)(i) and a conversion rate
proportionately adjusted such that the conversion of such security in the
surviving entity immediately following the Series A Change of Control would
entitle the Record Holder to the number of common securities of such surviving
entity (together with a number of common securities of equivalent value to any
other assets received by Common Unitholders in such Series A Change of Control)
which, if a Series A Preferred Unit had been converted into Common Units
immediately prior to such Series A Change of Control, such Record Holder would
have been entitled to receive immediately following such Series A Change of
Control (such security in the surviving entity, a “Series A Substantially
Equivalent Unit”); provided, however, that, if the Partnership is unable to
deliver or cause to be delivered Series A Substantially Equivalent Units to any
Series A Preferred Unitholder in connection with such Series A Change of
Control, each Series A Preferred Unitholder shall be entitled to convert the
Series A Preferred Units held by such Series A Preferred Unitholder immediately
prior to such Series A Change of Control into a number of Common Units at a
conversion ratio equal to the quotient of:
a.
the product of (i) 160% multiplied by (ii) the Series A Issue Price less the
Series A Unitholder’s Pro Rata portion of the sum of all cash distributions paid
on all Series A Preferred Units on or prior to the date of the Series A Change
of Control, divided by

b.
an amount equal to 95% of the volume-weighted average price of the Common Units
for the thirty (30) Trading Day period prior to the closing of the Series A
Change of Control; provided that such ratio shall in no event exceed a value per
Series A Preferred Unit equal to (i) 120% of the Series A Issue Price in the
case of a Series A Change of Control occurring on or prior to the first
anniversary of the Series A Issuance Date, (ii) 130% of the Series A Issue Price
in the case of a Series A Change of Control occurring after the first
anniversary of the Series A Issuance Date but on or prior to the second
anniversary of the Series A Issuance Date, and


Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
68



--------------------------------------------------------------------------------




(iii) 140% of the Series A Issue Price in the case of a Series A Change of
Control occurring after the second anniversary of the Series A Issuance Date but
on or prior to the third anniversary of the Series A Issuance Date.
(3)    if the Partnership is the surviving entity of such Series A Change of
Control, continue to hold Series A Preferred Units; or
(4)    require the Partnership to redeem the Series A Preferred Units at a price
per Series A Preferred Unit equal to 101% of the Series A Issue Price plus
accrued and unpaid distributions to the date of such redemption. Any redemption
pursuant to this sub-clause (4) shall, in the sole discretion of the General
Partner, be paid in cash and/or Common Units. If all or any portion of such
redemption is to be paid in Common Units, the Common Units to be issued shall be
valued at 95% of the volume-weighted average price of the Common Units for the
thirty (30) Trading Day period ending on the fifth Trading Day immediately prior
to the Series A Change of Control. No later than three Trading Days prior to the
consummation of the related Series A Change of Control, the Partnership shall
deliver a written notice to the Record Holders of the Series A Preferred Units
stating the date on which the Series A Preferred Units will be redeemed and the
Partnership’s computation of the amount of cash or Common Units to be received
by the Record Holder upon redemption of such Series A Preferred Units. No later
than 10 Business Days following the consummation of such Series A Change of
Control, the Partnership shall remit the applicable cash or Common Unit
consideration to the Record Holders of then Outstanding Series A Preferred
Units. The Record Holders shall deliver to the Partnership any Certificates
representing the Series A Preferred Units as soon as practicable following the
redemption. Record Holders of the Series A Preferred Units shall retain all of
the rights and privileges thereof unless and until the consideration due to them
as a result of such redemption shall be paid in full in cash or Common Units, as
applicable. After any such redemption, any such redeemed Series A Preferred Unit
shall no longer constitute an issued and Outstanding Limited Partner Interest.
(viii)    Series A Preferred Unit Transfer Restrictions.
(A)    Notwithstanding any other provision of this Section 5.13(b)(viii), each
Series A Purchaser shall be permitted to transfer any Series A Preferred Units
owned by such Series A Purchaser to any of its Affiliates or to any other Series
A Purchaser.
(B)    Without the prior written consent of the Partnership, except as
specifically provided in this Agreement, each Series A Preferred Unitholder
shall not, (a) during the period commencing on the Series A Issuance Date and
ending on the first anniversary of the Series A Issuance Date, offer, sell,
contract to sell, sell

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
69



--------------------------------------------------------------------------------




any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any of its Series A Preferred Units, (b)
during the period commencing on the Series A Issuance Date and ending on the
second anniversary of the Series A Issuance Date, directly or indirectly engage
in any short sales or other derivative or hedging transactions with respect to
the Series A Preferred Units, Common Units of the Partnership or common units
representing limited partner interests in WGP that are designed to, or that
might reasonably be expected to, result in the transfer to another, in whole or
in part, any of the economic consequences of ownership of any Series A Preferred
Units, (c) transfer any Series A Preferred Units to any non-U.S. resident
individual, non-U.S. corporation or partnership, or any other non-U.S. entity,
including any foreign governmental entity, including by means of any swap or
other transaction or arrangement that transfers or that is designed to, or that
might reasonably be expected to, result in the transfer to another, in whole or
in part, any of the economic consequences of ownership of any Series A Preferred
Units, regardless of whether any transaction described in clauses (a) through
(c) above is to be settled by delivery of Series A Preferred Units, Common Units
or other securities, in cash or otherwise, or (d) effect any transfer of Series
A Preferred Units or Series A Conversion Units in a manner that violates the
terms of this Agreement; provided, however, that such Series A Preferred
Unitholder may pledge all or any portion of its Series A Preferred Units to any
holders of obligations owed by the Series A Preferred Unitholders, including to
the trustee for, or representative of, such holders. Notwithstanding the
foregoing, any transferee receiving any Series A Preferred Units pursuant to
this Section 5.13(b)(viii)(B) shall agree to the restrictions set forth in this
Section 5.13(b)(viii)(B).
(C)    Following the first anniversary of the Series A Issuance Date, the Series
A Purchasers or their permitted transferees may freely transfer Series A
Preferred Units involving an underlying value of Common Units of at least
$25,000,000 based on the Closing Price of Common Units on the Trading Day
immediately preceding the date of such transfer (or such lesser amount if it (i)
constitutes the remaining holdings of such Series A Preferred Unitholder or (ii)
has been approved by the General Partner, in its sole discretion), subject to
compliance with applicable securities laws and this Agreement.
(ix)    Fully Paid and Non-assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.13 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.
(x)    Partnership Restructuring Event. Subject to Section 5.13(b)(vi)(B), if
(A) a Partnership Restructuring Event occurs or the Partnership engages in any
other recapitalization, reorganization, consolidation, merger, spin-off or other
business

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
70



--------------------------------------------------------------------------------




combination (other than a Series A Change of Control) and (B) (1) the
Partnership will not be the surviving entity of such Partnership Restructuring
Event or other event or (2) the Partnership will be the surviving entity but its
Common Units will cease to be listed or admitted to trading on a National
Securities Exchange, the Partnership shall deliver or cause to be delivered to
the Series A Preferred Unitholders, in exchange for their Series A Preferred
Units upon consummation of such Partnership Restructuring Event or other event,
a security in the surviving entity that has substantially similar rights,
preferences and privileges as the Series A Preferred Units, including, for the
avoidance of doubt, the right to distributions equal in amount and timing to
those provided in Section 5.13(b)(i) and a conversion rate proportionately
adjusted such that the conversion of such security in the surviving entity
immediately following the Partnership Restructuring Event or such other event
would entitle the holder to the number of common securities of such surviving
entity (together with a number of common securities of equivalent value to any
other assets received by Common Unitholders in such Partnership Restructuring
Event or such other event) which, if a Series A Preferred Unit had been
converted into Common Units immediately prior to such Partnership Restructuring
Event or such other event, such Record Holder would have been entitled to
receive immediately following such Partnership Restructuring Event or such other
event.
(xi)    Notices. For the avoidance of doubt, the Partnership shall distribute to
the Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.
Section 5.14    Deemed Capital Contributions.
Consistent with the principles of Treasury Regulation Section 1.83-6(d), if any
Partner (or its successor) transfers property (including cash) to or on behalf
of any employee or other service provider of the Partnership Group and such
Partner is not entitled to be reimbursed by (or otherwise elects not to seek
reimbursement from) the Partnership for the value of such property, then for tax
purposes, (x) such property shall be treated as having been contributed to the
Partnership by such Partner and (y) immediately thereafter the Partnership shall
be treated as having transferred such property to or on behalf of the employee
or other service provider.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes.
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 5.5(b)) for each taxable
period shall be allocated among the Partners as provided herein below. As set
forth in the definition of “Outstanding,” Restricted Common Units shall not be
considered to be Outstanding Common Units for purposes of this Section 6.1 and

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
71



--------------------------------------------------------------------------------




references herein to Unitholders holding Common Units shall be to such
Unitholders solely with respect to their Common Units other than Restricted
Common Units.
(a)    Net Income. Net Income for each taxable period (including a pro rata part
of all items of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated as follows:
(i)    First, to the General Partner until the aggregate amount of Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to the General Partner pursuant to Section 6.1(b)(v) for all
previous taxable periods;
(ii)    Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Income
allocated to such Partners pursuant to this Section 6.1(a)(ii) for the current
and all previous taxable periods is equal to the aggregate Net Losses allocated
to such Partners pursuant to Section 6.1(b)(ii) and (iii) for all previous
taxable periods; and
(iii)    Third, the balance, if any, 100% to the General Partner and the
Unitholders, in accordance with their respective Percentage Interests.
(b)    Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:
(i)    First, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests, until the aggregate Net Losses
allocated pursuant to this Section 6.1(b)(i) for the current and all previous
taxable periods is equal to the aggregate Net Income allocated to such Partners
pursuant to Section 6.1(a)(iii) for all previous taxable periods, provided that
the Net Losses shall not be allocated pursuant to this Section 6.1(b)(i) to the
extent that such allocation would cause any Unitholder to have a deficit balance
in its Adjusted Capital Account at the end of such taxable period (or increase
any existing deficit balance in its Adjusted Capital Account);
(ii)    Second, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests; provided that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(ii) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account) as such Adjusted Capital
Accounts would be determined without regard to any Series A Preferred Units then
held by such Unitholders;
(iii)    Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) the balance to the Unitholders holding Units other than Series
A Preferred Units in accordance with the positive balances in their Adjusted
Capital Accounts as such Adjusted

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
72



--------------------------------------------------------------------------------




Capital Accounts would be determined without regard to any Series A Preferred
Units then held by such Unitholders;
(iv)    Fourth, (x) to the General Partner in accordance with its Percentage
Interests and (y) the balance to the Series A Preferred Unitholders in
accordance with the positive balances in their Adjusted Capital Accounts; and
(v)    Fifth, the balance, if any, 100% to the General Partner.
(c)    Net Termination Gains and Losses. Net Termination Gain or Net Termination
Loss occurring during a taxable period shall be allocated in the manner set
forth in this Section 6.1(c). All allocations under this Section 6.1(c) shall be
made after Capital Account balances have been adjusted by all other allocations
provided under this Section 6.1 and after all distributions of Available Cash
provided under Section 6.4 and Section 6.5 have been made; provided, however,
that solely for purposes of this Section 6.1(c), Capital Accounts shall not be
adjusted for distributions made pursuant to Section 12.4; provided, further,
that Net Termination Gain or Net Termination Loss attributable to (i)
Liquidation Gain or Liquidation Loss shall be allocated on the last day of the
taxable period during which such Liquidation Gain or Liquidation Loss occurred,
(ii) Sale Gain or Sale Loss shall be allocated as of the time of the sale or
disposition giving rise to such Sale Gain or Sale Loss and allocated to the
Partners consistent with the second proviso set forth in Section 6.2(e) and
(iii) Revaluation Gain or Revaluation Loss shall be allocated on the date of the
Revaluation Event giving rise to such Revaluation Gain or Revaluation Loss.
(i)    Subject to the provisions set forth in the last sentence of this Section
6.1(c)(i), Net Termination Gain (including a pro rata part of each item of
income, gain, loss, and deduction taken into account in computing Net
Termination Gain) shall be allocated in the following order and priority:
(A)    First, to each Partner having a deficit balance in its Adjusted Capital
Account, in the proportion that such deficit balance bears to the total deficit
balances in the Adjusted Capital Accounts of all Partners, until each such
Partner has been allocated Net Termination Gain equal to any such deficit
balance in its Adjusted Capital Account;
(B)    Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) the Series A Preferred Unitholders, Pro Rata, until the Capital
Account in respect of each Series A Preferred Unit is equal to the Series A
Liquidation Value;
(C)    Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the percentage applicable to subclause (x) of this clause
(C), until the Capital Account in respect of each Common Unit then Outstanding
is equal to the sum of (1) its Unrecovered Initial Unit Price, and (2) the
Minimum Quarterly Distribution for the Quarter during which the Liquidation Date
occurs, reduced by any distribution pursuant to Section 6.4(a)(i) with respect
to such Common Unit for

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
73



--------------------------------------------------------------------------------




such Quarter (the amount determined pursuant to this clause (2) is hereinafter
defined as the “Unpaid MQD”);
(D)    Fourth, (x) to the extent the Adjusted Capital Account of a Common Unit
or comparable fraction thereof and Class C Unit (or converted Class C Unit) or
comparable fraction thereof are not identical, (1) to all Unitholders holding
such class of Units with the lowest Adjusted Capital Account, proportionately, a
percentage equal to 100% less the percentage applicable to subclause (2) of this
subclause (x) of this Clause (D) and (2) to the General Partner in accordance
with its Percentage Interest, until the Adjusted Capital Account of such
Unitholders (on a per Unit basis) is equal to the Adjusted Capital Account of
the Unitholders holding the class of Units with the next lowest Adjusted Capital
Account (on a per Unit basis), and (y) if after application of subclause (x) of
this Clause (D), the Adjusted Capital Account of a Common Unit or comparable
fraction thereof and a Class C Unit or comparable fraction thereof, on the one
hand, and a Class B Unit (or converted Class B Unit) or comparable fraction
thereof, on the other hand, are not identical, (1) to all Unitholders holding
the class (or classes) of Units with the lower Adjusted Capital Account,
proportionately, a percentage equal to 100% less the percentage applicable to
subclause (2) of this subclause (y) of this Clause (D) and (2) to the General
Partner in accordance with its Percentage Interest, until the Adjusted Capital
Accounts of all of such Unitholders in such Units (on a per Unit basis) are
equal;
(E)    Fifth, 100% to the General Partner and all Unitholders in accordance with
their respective Percentage Interests, until the Capital Account in respect of
each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, and (3) the excess of (aa) the First
Target Distribution less the Minimum Quarterly Distribution for each Quarter of
the Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(b) (the sum of (1), (2), (3) and (4) is hereinafter
defined as the “First Liquidation Target Amount”);
(F)    Sixth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders other than Series A Preferred Unitholders, Pro Rata,
a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (F), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the First
Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(c) (the sum of (1) and (2) is hereinafter defined as the
“Second Liquidation Target Amount”);

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
74



--------------------------------------------------------------------------------




(G)    Seventh, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders other than Series A Preferred Unitholders, Pro Rata,
a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (G), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the Second
Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(d); and
(H)    Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders other than Series A Preferred Unitholders, Pro Rata,
a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (H).
Notwithstanding the foregoing provisions in this Section 6.1(c)(i), the General
Partner may adjust the amount of any Net Termination Gain arising in connection
with a Revaluation Event that is allocated to the holders of Incentive
Distribution Rights in a manner that will result (1) in the Capital Account for
each Common Unit that is Outstanding prior to such Revaluation Event being equal
to the Event Issue Value and (2) to the greatest extent possible, the Capital
Account with respect to the Incentive Distribution Rights that are Outstanding
prior to such Revaluation Event being equal to the amount of Net Termination
Gain that would be allocated to the holders of the Incentive Distribution Rights
pursuant to this Section 6.1(c)(i) if (i) the Capital Accounts with respect to
all Partnership Interests that were Outstanding immediately prior to such
Revaluation Event were equal to zero and (ii) the aggregate Carrying Value of
all Partnership property equaled the aggregate amount of all of the
Partnership’s Liabilities.
(ii)    Net Termination Loss (including a pro rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Loss)
shall be allocated:
(A)    First, (x) if the Adjusted Capital Account of a Common Unit or comparable
fraction thereof and a Class C Unit (or converted Class C Unit) or comparable
fraction thereof and a Class B Unit (or converted Class B Unit) or comparable
fraction thereof are not identical, (1) to the Unitholders holding the class of
Units with the highest Adjusted Capital Account, proportionately, a percentage
equal to 100% less the percentage applicable to subclause (2) of this subclause
(x) of this Clause (A) and (2) to the General Partner, in accordance with its
Percentage Interest, until the Adjusted Capital Account of such Unitholders (on
a per Unit basis) is equal to the Adjusted Capital Account of the Unitholders
holding the class of Units with the next highest Adjusted Capital Account (on a
per Unit basis), and (y) if after application of subclause (x) of this Clause
(A), the Adjusted Capital Account of a Common Unit or comparable fraction
thereof and a Class C Unit (or converted Class C Unit) or comparable fraction
thereof, on the one hand, and a Class B Unit (or

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
75



--------------------------------------------------------------------------------




converted Class B Unit) or comparable fraction thereof, on the other hand, are
not identical, (1) to the Unitholders holding the class(es) of Units with the
higher Adjusted Capital Account, proportionately, a percentage equal to 100%
less the percentage applicable to subclause (2) of this subclause (y) of this
Clause (A), and (2) to the General Partner, in accordance with its Percentage
Interest, until the Adjusted Capital Account of each Common Unit or comparable
fraction thereof, each Class C Unit (or converted Class C Unit) or comparable
fraction thereof and each Class B Unit (or converted Class B Unit) or comparable
fraction thereof are equal;
(B)    Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders other than Series A Preferred Unitholders,
Pro Rata, a percentage equal to 100% less the percentage applicable to subclause
(x) of this clause (B) until the Capital Account in respect of each Unit then
Outstanding has been reduced to zero;
(C)    Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Series A Preferred Unitholders, Pro Rata, a percentage
equal to 100% less the percentage applicable to subclause (x) of this clause (C)
until the Capital Account in respect of each Series A Preferred Unit then
Outstanding has been reduced to zero; and
(D)    Fourth, the balance, if any, 100% to the General Partner.
(d)    Special Allocations. Notwithstanding any other provision of this Section
6.1, the following special allocations shall be made for each taxable period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of gross income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
76



--------------------------------------------------------------------------------




periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For purposes
of this Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of gross income or gain required hereunder shall
be effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(iii)    Priority Allocations.
(A)    If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4 or with respect to
Series A Preferred Units) with respect to a Unit for a taxable period exceeds
the amount of cash or the Net Agreed Value of property distributed with respect
to another Unit for the same taxable period (the amount of the excess, an
“Excess Distribution” and the Unit with respect to which the greater
distribution is paid, an “Excess Distribution Unit”), then (1) there shall be
allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii)(A) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution; and
(2) the General Partner shall be allocated gross income and gain with respect to
each such Excess Distribution in an amount equal to the product obtained by
multiplying (aa) the quotient determined by dividing (x) the General Partner’s
Percentage Interest at the time when the Excess Distribution occurs by (y) a
percentage equal to 100% less the General Partner’s Percentage Interest at the
time when the Excess Distribution occurs, times (bb) the total amount allocated
in clause (1) above with respect to such Excess Distribution.
(B)    After the application of Section 6.1(d)(iii)(A), all or any portion of
the remaining items of Partnership gross income or gain for the taxable period,
if any, shall be allocated (1) to the holders of Incentive Distribution Rights,
Pro Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Closing Date to a date 45 days after the
end of the current taxable period; and (2) to the General Partner an amount
equal to the product of (aa) an amount equal to the quotient determined by
dividing (x) the General Partner’s Percentage Interest by (y) the sum of 100%
less the General Partner’s Percentage Interest times (bb) the sum of the amounts
allocated in clause (1) above.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
77



--------------------------------------------------------------------------------




(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were not in
this Agreement.
(v)    Gross Income Allocations. In the event any Partner has a deficit balance
in its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided that an allocation pursuant to this Section 6.1(d)(v) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Adjusted Capital Account after all other allocations provided for in this
Section 6.1 have been tentatively made as if Section 6.1(d)(iv) and this Section
6.1(d)(v) were not in this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
(ix)    Certain Distributions Subject to Section 734(b).    To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) of

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
78



--------------------------------------------------------------------------------




the Code (including pursuant to Treasury Regulation Section 1.734-2(b)(1)) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts as a result of a distribution
to a Partner in complete liquidation of such Partner’s interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) taken into account pursuant to
Section 5.5, and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Treasury
Regulations.
(x)    Economic Uniformity.
(A)    At the election of the General Partner with respect to any taxable period
ending upon, or after, the conversion of the Class B Units pursuant to Section
5.11(f), all or a portion of the remaining items of Partnership gross income or
gain for such taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii), shall be allocated 100% to the holder or holders of the
Common Units resulting from the conversion pursuant to Section 5.11(f)
(“Converted Common Units”) in the proportion of the number of the Converted
Common Units held by such holder or holders to the total number of Converted
Common Units then Outstanding, until each such holder has been allocated an
amount of income or gain that increases the Capital Account maintained with
respect to such Converted Common Units to an amount equal to the product of (A)
the number of Converted Common Units held by such holder and (B) the Per Unit
Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Series A Preferred Unit, a Class B Unit or a Class C Unit). The
purpose of this allocation is to establish uniformity between the Capital
Accounts underlying Converted Common Units and the Capital Accounts underlying
most or all of the Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the receipt of Common Units pursuant to
Section 5.11(f).
(B)    At the election of the General Partner with respect to any taxable period
ending upon, or after, the conversion of the Class C Units into Common Units
pursuant to Section 5.12(c), all or a portion of the remaining items of
Partnership gross income, gain, deduction or loss for such taxable period, after
taking into account allocations pursuant to Section 6.1(d)(iii), shall be
allocated 100% to the holder or holders of the Common Units resulting from the
conversion of Class C Units pursuant to Section 5.12(c) (“Converted Class C
Units”) in the proportion of the number of the Converted Class C Units held by
such holder or holders to the total number of Converted Class C Units then
Outstanding, until each such holder has been allocated an amount of income,
gain, loss or deduction that causes the Capital Account maintained with respect
to such Converted Class C Units to an amount equal to the product of (A) the
number of Converted Class C Units held by such holder and (B) the Per Unit
Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Series A Preferred Unit, a Class B Unit or a Class C Unit).

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
79



--------------------------------------------------------------------------------




The purpose of this allocation is to establish uniformity between the Capital
Accounts underlying Converted Class C Units and the Capital Accounts underlying
most or all of the Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of Class C Units into
Common Units. The General Partner shall have discretion as to the priority of
the application of this Section 6.1(d)(x)(B) as compared to Sections
6.1(d)(x)(A).
(C)    Prior to making any allocations pursuant to Section 6.1(d)(xv)(C), if a
Revaluation Event occurs, then after the application of Section
6.1(d)(x)(A)-(B), any remaining Unrealized Gains and Unrealized Losses shall be
allocated to the holders of (A) Outstanding Privately Placed Units, Pro Rata, or
(B) Outstanding Common Units (other than Privately Placed Units), Pro Rata, as
applicable, in a manner that to the nearest extent possible results in the
Capital Accounts maintained with respect to each Privately Placed Unit equaling
the Per Unit Capital Amount for an Initial Common Unit.
(D)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (1) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (2) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (3) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or (y)
otherwise to preserve or achieve uniformity of the Limited Partner Interests (or
any class or classes thereof) that are publicly traded as a single class. The
General Partner may adopt such conventions, make such allocations and make such
amendments to this Agreement as provided in this Section 6.1(d)(x)(D) only if
such conventions, allocations or amendments would not have a material adverse
effect on the Partners, the holders of any class or classes of Outstanding
Limited Partner Interests or the Partnership.
(xi)    Allocations with respect to Series A Preferred Units.
(A)    Items of Partnership gross income shall be allocated (x) to the General
Partner in accordance with its Percentage Interest and (y) to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Series A Preferred
Unit pursuant to Section 5.13(b)(i) from the date such Series A Preferred Unit
was issued to a date 45 days after the end of the current taxable period.
(B)    Items of Partnership gross income shall be allocated (x) to the General
Partner in accordance with its Percentage Interest and (y) to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
80



--------------------------------------------------------------------------------




previous taxable periods is equal to the cumulative amount of all Net Losses
allocated to such Series A Preferred Unitholder pursuant to Section 6.1(b)(iv)
for all previous taxable periods.
(C)    Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) the Liquidation Date occurs prior to the
conversion of the last Outstanding Series A Preferred Unit and (B) after having
made all other allocations provided for in this Section 6.1 for the taxable
period in which the Liquidation Date occurs, the Per Unit Capital Amount of each
Series A Preferred Unit does not equal or exceed the Series A Liquidation Value,
then items of gross income, gain, loss and deduction for such taxable period
shall be allocated among the Partners in a manner determined appropriate by the
General Partner so as to cause, to the maximum extent possible, the Per Unit
Capital Amount in respect of each Series A Preferred Unit to equal the Series A
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of gross income and gain that would otherwise be included
in Net Income or Net Loss, as the case may be, for the taxable period in which
the Liquidation Date occurs, shall be reallocated from the Unitholders holding
Units other than Series A Preferred Units to Unitholders holding Series A
Preferred Units. In the event that (i) the Liquidation Date occurs on or before
the date (not including any extension of time) prescribed by law for the filing
of the Partnership’s federal income tax return for the taxable period
immediately prior to the taxable period in which the Liquidation Date occurs and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs as set forth above in this Section 6.1(d)(xi)(C) fails to achieve
the Per Unit Capital Amounts described above, items of gross income, gain, loss
and deduction that would otherwise be included in the Net Income or Net Loss, as
the case may be, for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the maximum extent possible and after taking
into account all other allocations made pursuant to this Section 6.1(d)(xi)(C),
cause the Per Unit Capital Amount in respect of each Series A Preferred Unit to
equal the Series A Liquidation Value.
(xii)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the General Partner shall take the Required Allocations
into account in making the Agreed Allocations so that, to the extent possible,
the net amount of items of gross income, gain, loss and deduction allocated to
each Partner pursuant to the Required Allocations and the Agreed Allocations,
together, shall be equal to the net amount of such items that would have been
allocated to each such Partner under the Agreed Allocations had the Required
Allocations and the related Curative Allocation not otherwise been provided in
this Section 6.1. In exercising its discretion under this Section
6.1(d)(xii)(A), the General Partner may take into

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
81



--------------------------------------------------------------------------------




account future Required Allocations that, although not yet made, are likely to
offset other Required Allocations previously made. Allocations pursuant to this
Section 6.1(d)(xii)(A) shall only be made with respect to Required Allocations
to the extent the General Partner determines that such allocations will
otherwise be inconsistent with the economic agreement among the Partners.
(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xiii)    Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.5(d)(i),
immediately after the conversion of a Limited Partnership Interest into Common
Units (each such Common Unit a “Conversion Unit”) upon the exercise of a
Noncompensatory Option, the Capital Account of each Partner and the Carrying
Value of each Partnership property shall be adjusted to reflect its fair market
value immediately after such conversion and any resulting Unrealized Gain (if
the Capital Account of each such Conversion Unit is less than the Per Unit
Capital Account for a then Outstanding Initial Common Unit) or Unrealized Loss
(if the Capital Account of each such Conversion Unit is greater than the Per
Unit Capital Account for a then Outstanding Initial Common Unit) will be
allocated (x) to the General Partner in accordance with its Percentage Interest
and (y) to each Partner holding Conversion Units, Pro Rata, until the Capital
Account of each such Conversion Unit is equal to the Per Unit Capital Amount for
a then Outstanding Initial Common Unit. Any remaining Unrealized Gain or
Unrealized Loss will be allocated to the Partners pursuant to Section
6.1(c) and Section 6.1(d).  In determining such Unrealized Gain or Unrealized
Loss, the aggregate cash amount and fair market value of all Partnership assets
(including, without limitation, cash or cash equivalents) immediately after the
conversion of a Limited Partner Interest shall be determined by the General
Partner using such reasonable method of valuation as it may adopt; provided,
however, that the General Partner, in arriving at such valuation, must take
fully into account the fair market value of the Partnership Interests of all
Partners at such time and must make such adjustments to such valuation as
required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).  The General
Partner shall allocate such aggregate value among the assets of the Partnership
in such manner as it determines in its discretion to be reasonable.  If, after
making the allocations of Unrealized Gain and Unrealized Loss as set forth above
in this Section 6.1(d)(xiii), the Capital Account of each Partner with respect
to each Conversion Unit received upon such conversion of the Limited Partner
Interest is less than the Per Unit Capital Amount for a then Outstanding Initial
Common Unit, then, in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), Capital Account balances shall be reallocated between
the Partners holding Common Units (other than Conversion Units) and Partners
holding Conversion Units so as to cause the Capital Account of each Partner
holding a Conversion Unit to equal, on a per Unit basis with respect to each
such Conversion Unit, the Per Unit Capital Amount for a then Outstanding Initial
Common Unit.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
82



--------------------------------------------------------------------------------




(xiv)    Revaluation Gain or Loss – Class C Units. If a Revaluation Event occurs
after the initial issuance of Class C Units, any resulting Revaluation Gain or
Revaluation Loss shall be allocated in a manner that, to the nearest extent
possible, results in the Capital Accounts maintained with respect to the Class C
Units and the Converted Class C Units on a per unit basis equaling the Per Unit
Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Series A Preferred Unit, a Class B Unit or a Class C Unit). Any
remaining Revaluation Gain shall be allocated to the Partners pursuant to
Section 6.1(c).
(xv)    Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or a Net Termination Loss, the following
rules shall apply:
(A)    The General Partner shall allocate Additional Book Basis Derivative Items
consisting of depreciation, amortization, depletion or any other form of cost
recovery (other than Additional Book Basis Derivative Items included in Net
Termination Gain or Net Termination Loss) with respect to any Adjusted Property
to the Unitholders, Pro Rata, the holders of Incentive Distribution Rights, and
the General Partner in the same proportion as the Net Termination Gain or Net
Termination Loss resulting from the Revaluation Event that gave rise to such
Additional Book Basis Derivative Items was allocated to them pursuant to Section
6.1(c).
(B)    If a sale or other taxable disposition of an Adjusted Property,
including, for this purpose, inventory (“Disposed of Adjusted Property”) occurs
other than in connection with an event giving rise to Sale Gain or Sale Loss,
the General Partner shall allocate (1) items of gross income and gain (x) away
from the holders of Incentive Distribution Rights and the General Partner and
(y) to the Unitholders, or (2) items of deduction and loss (x) away from the
Unitholders and (y) to the holders of Incentive Distribution Rights and the
General Partner, to the extent that the Additional Book Basis Derivative Items
with respect to the Disposed of Adjusted Property (determined in accordance with
the last sentence of the definition of Additional Book Basis Derivative Items)
treated as having been allocated to the Unitholders pursuant to this Section
6.1(d)(xv)(B) exceed their Share of Additional Book Basis Derivative Items with
respect to such Disposed of Adjusted Property. For purposes of this Section
6.1(d)(xv)(B), the Unitholders shall be treated as having been allocated
Additional Book Basis Derivative Items to the extent that such Additional Book
Basis Derivative Items have reduced the amount of income that would otherwise
have been allocated to the Unitholders under the Partnership Agreement (e.g.,
Additional Book Basis Derivative Items taken into account in computing cost of
goods sold would reduce the amount of book income otherwise available for
allocation among the Partners). Any allocation made pursuant to this Section
6.1(d)(xv)(B) shall be made after all of the other Agreed Allocations have been
made as if this Section 6.1(d)(xv) were not in this Agreement and, to the extent
necessary, shall require the reallocation of items that have been allocated
pursuant to such other Agreed Allocations.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
83



--------------------------------------------------------------------------------




(C)    Net Termination Loss in an amount equal to the lesser of (1) such Net
Termination Loss and (2) the Aggregate Remaining Net Positive Adjustments shall
be allocated in such manner as is determined by the General Partner that, to the
extent possible, the Capital Account balances of the Partners will equal the
amount they would have been had no prior Book-Up Events occurred, and any
remaining Net Termination Loss shall be allocated pursuant to Section 6.1(c)
hereof. In allocating Net Termination Loss pursuant to this Section
6.1(d)(xv)(C), the General Partner shall attempt, to the extent possible, to
cause the Capital Accounts of the Unitholders, on the one hand, and holders of
the Incentive Distribution Rights, on the other hand, to equal the amount they
would equal if (i) the Carrying Values of the Partnership’s property had not
been previously adjusted in connection with any prior Book-Up Events, (ii)
Unrealized Gain and Unrealized Loss (or, in the case of a liquidation,
Liquidation Gain or Liquidation Loss) with respect to such Partnership Property
were determined with respect to such unadjusted Carrying Values, and (iii) any
resulting Net Termination Gain had been allocated pursuant to Section 6.1(c)(i)
(including, for the avoidance of doubt, taking into account the provisions set
forth in the last sentence of Section 6.1(c)(i)).
(D)    In making the allocations required under this Section 6.1(d)(xv), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xv). Without limiting
the foregoing, if an Adjusted Property is contributed by the Partnership to
another entity classified as a partnership for U.S. federal income tax purposes
(the “lower tier partnership”), the General Partner may make allocations similar
to those described in Sections 6.1(d)(xv)(A), (B), and (C) to the extent the
General Partner determines such allocations are necessary to account for the
Partnership’s allocable share of income, gain, loss and deduction of the lower
tier partnership that relate to the contributed Adjusted Property in a manner
that is consistent with the purpose of this Section 6.1(d)(xv)).
(xvi)    Allocations Regarding Certain Payments Made to or on Behalf of
Employees and Other Service Providers. Consistent with the principles of
Treasury Regulation Section 1.83-6(d), if any Partner (or its successor)
transfers property (including cash) to or on behalf of any employee or other
service provider of the Partnership Group and such Partner is not entitled to be
reimbursed by (or otherwise elects not to seek reimbursement from) the
Partnership for the value of such property, then any items of deduction or loss
resulting from or attributable to such transfer shall be allocated to the
Partner (or its successor) that made such transfer and such Partner shall be
deemed to have contributed such property to the Partnership pursuant to Section
5.14.
Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
84



--------------------------------------------------------------------------------




(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under Section
6.1(d)(x)(D)); provided that in all events the General Partner shall apply the
“remedial allocation method” in accordance with the principles of Treasury
Regulation Section 1.704-3(d).
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the Closing Date and ending on the last
day of the month in which the exercise in full of the Over-Allotment Option or
the expiration of

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
85



--------------------------------------------------------------------------------




the Over-Allotment Option occurs shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the next
succeeding month; and provided, further, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income or loss realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of the month in which such gain or loss is recognized for federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.
(h)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Within 45 days following the end of each Quarter, an amount equal to 100%
of Available Cash with respect to such Quarter shall, subject to Section 17-607
of the Delaware Act, be distributed in accordance with this Article VI, subject
to Section 5.13(b)(i)(B), by the Partnership to the Partners as of the Record
Date selected by the General Partner. All amounts of Available Cash distributed
by the Partnership on any date from any source shall be deemed to be Operating
Surplus until the sum of all amounts of Available Cash theretofore distributed
by the Partnership to the Partners pursuant to Section 6.4 equals the Operating
Surplus from the Closing Date through the close of the immediately preceding
Quarter. Any remaining amounts of Available Cash distributed by the Partnership
on such date shall, except as otherwise provided in Section 6.5, be deemed to be
“Capital Surplus.” All distributions required to be made under this Agreement
shall be made subject to Section 17-607 of the Delaware Act.
(b)    Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of, Section
12.4.
(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
86



--------------------------------------------------------------------------------




(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4    Distributions of Available Cash from Operating Surplus. Available
Cash with respect to any Quarter that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5, subject to Section 17-607 of
the Delaware Act, shall be distributed as follows, except as otherwise required
by Section 5.6(b) or Section 5.13(b)(i) in respect of additional Partnership
Securities issued pursuant thereto:
(a)    First, (A) to the General Partner in accordance with its Percentage
Interest; and (B) to the Unitholders other than holders of Class C Units, Pro
Rata, a percentage equal to 100% less the General Partner’s Percentage Interest,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;
(b)    Second, (A) to the General Partner in accordance with its Percentage
Interest; and (B) to the Unitholders other than holders of Class C Units, Pro
Rata, a percentage equal to 100% less the General Partner’s Percentage Interest,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the excess of the First Target Distribution over the Minimum
Quarterly Distribution for such Quarter;
(c)    Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (iii), until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the excess of
the Second Target Distribution over the First Target Distribution for such
Quarter;
(d)    Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (iv), until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the excess of
the Third Target Distribution over the Second Target Distribution for such
Quarter; and
(e)    Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (v);
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
87



--------------------------------------------------------------------------------




second sentence of Section 6.6(a), the distribution of Available Cash that is
deemed to be Operating Surplus with respect to any Quarter will be made solely
in accordance with Section 6.4(e).
Section 6.5    Distributions of Available Cash from Capital Surplus.
Available Cash that is deemed to be Capital Surplus pursuant to the provisions
of Section 6.3(a) shall, subject to Section 17-607 of the Delaware Act, be
distributed, unless the provisions of Section 6.3 require otherwise, (A) to the
General Partner in accordance with its Percentage Interest and (B) to all
Unitholders other than holders of Class C Units in accordance with their
relative Adjusted Percentage Interests, a percentage equal to 100% less the
General Partner’s Percentage Interest, until a hypothetical holder of a Common
Unit acquired on the Closing Date has received with respect to such Common Unit,
during the period since the Closing Date through such date, distributions of
Available Cash that are deemed to be Capital Surplus in an aggregate amount
equal to the Initial Unit Price. Available Cash that is deemed to be Capital
Surplus shall then be distributed as if it were Operating Surplus and shall be
distributed in accordance with Section 6.4.
Section 6.6    Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.
(a)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be proportionately
adjusted in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in Units or otherwise) of Units or other
Partnership Securities in accordance with Section 5.9. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Minimum Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution, shall be adjusted
proportionately downward to equal the product obtained by multiplying the
otherwise applicable Minimum Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution, as the case may be, by
a fraction of which the numerator is the Unrecovered Initial Unit Price of the
Common Units immediately after giving effect to such distribution and of which
the denominator is the Unrecovered Initial Unit Price of the Common Units
immediately prior to giving effect to such distribution.
(b)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to Section 5.11 and Section 6.9.
Section 6.7    Special Provisions Relating to the Holders of Class B Units and
Class C Units.
(a)    Except with respect to the right to vote on or approve matters requiring
the vote or approval of a percentage of the holders of Outstanding Common Units
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units, the holders of Class B
Units shall have all the rights and obligations of a Unitholder holding Common
Units; provided, however, that immediately upon the conversion of Class B Units
into Common Units pursuant to Section 5.11, the Unitholders holding a Converted
Class B Unit shall possess all the rights and obligations of a Unitholder
holding Common Units hereunder, including

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
88



--------------------------------------------------------------------------------




the right to vote as a Common Unitholder and the right to participate in
allocations of income, gain, loss and deduction and distributions made with
respect to Common Units; provided, however, that such Converted Class B Units
shall remain subject to the provisions of Sections 6.1(a), 6.1(b), 6.1(d)(iii),
6.1(d)(x)(B) and 6.7(b).
(b)    The holder or holders of Converted Class B Units resulting from the
conversion pursuant to Section 5.11(f) of any Class B Units pursuant to Section
5.11 shall not be issued a Common Unit Certificate pursuant to Section 4.1, and
shall not be permitted to transfer such Common Units until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics, in all material respects, to the intrinsic economic
and federal income tax characteristics of an Initial Common Unit. In connection
with the condition imposed by this Section 6.7(b), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units,
including the application of Section 6.1(d)(x)(A); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units represented by Common Unit Certificates (for
this purpose the allocations of items of income, gain, loss or deduction with
respect to Class B Units or with respect to Common Units will be deemed not to
have a material adverse effect on the Common Units).
(c)    Except with respect to the right to vote on or approve matters requiring
the vote or approval of a percentage of the holders of Outstanding Common Units
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units, the holder of a Class C
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that such Class C Units shall be and after
conversion into Common Units pursuant to Section 5.12 shall remain subject to
the provisions of Sections 5.5(c)(iii) and 6.1(d)(x)(B).
(d)    The holder or holders of Converted Class C Units resulting from the
conversion pursuant to Section 5.12(c) of any Class C Units issued pursuant to
Section 5.12 shall not be issued a Common Unit Certificate pursuant to Section
4.1, and shall not be permitted to transfer such Common Units until such time as
the General Partner determines, based on advice of counsel, that each such
Common Unit should have, as a substantive matter, like intrinsic economic and
federal income tax characteristics, in all material respects, to the intrinsic
economic and federal income tax characteristics of an Initial Common Unit. In
connection with the condition imposed by this Section 6.7(d), the General
Partner may take whatever steps are required to provide economic uniformity to
such Common Units, including the application of Section 6.1(d)(x)(B); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Common Unit Certificates (for this purpose the
allocations of items of income, gain, loss or deduction with respect to Class C
Units or with respect to Common Units will be deemed not to have a material
adverse effect on the Common Units).
Section 6.8    Special Provisions Relating to the Holders of Incentive
Distribution Rights.
Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (a) shall (i) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (ii) have a

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
89



--------------------------------------------------------------------------------




Capital Account as a Partner pursuant to Section 5.5 and all other provisions
related thereto and (b) shall not (i) be entitled to vote on any matters
requiring the approval or vote of the holders of Outstanding Units, except as
provided by law, (ii) be entitled to any distributions other than as provided in
Sections Section 6.4(c), (d) and (e) and Section 12.4 or (iii) be allocated
items of income, gain, loss or deduction other than as specified in this Article
VI.
Section 6.9    Entity-Level Taxation.
If legislation is enacted or the interpretation of existing language is modified
by a governmental taxing authority so that a Group Member is treated as an
association taxable as a corporation or is otherwise subject to an entity-level
tax for federal, state or local income tax purposes, then the General Partner
may reduce the Minimum Quarterly Distribution, the First Target Distribution,
the Second Target Distribution and the Third Target Distribution to take into
account the amount of income taxes that are payable by reason of any such new
legislation or interpretation (the “Incremental Income Taxes”), or any portion
thereof selected by the General Partner, in the manner provided in this Section
6.9. If the General Partner elects to reduce the Minimum Quarterly Distribution,
the First Target Distribution, the Second Target Distribution and the Third
Target Distribution for any Quarter with respect to all or a portion of any
Incremental Income Taxes, the General Partner shall estimate for such Quarter
the Partnership Group’s aggregate liability (the “Estimated Incremental
Quarterly Tax Amount”) for all such income taxes that are payable by reason of
any such new legislation or interpretation; provided that any difference between
such estimate and the actual tax liability for such Quarter that is owed by
reason of any such new legislation or interpretation shall be taken into account
in determining the Estimated Incremental Quarterly Tax Amount with respect to
each Quarter in which any such difference can be determined. For each such
Quarter, the Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall be the product obtained
by multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.9 times (b) the quotient obtained by dividing (i)
Available Cash with respect to such Quarter by (ii) the sum of Available Cash
with respect to such Quarter and the Estimated Incremental Quarterly Tax Amount
for such Quarter, as determined by the General Partner. For purposes of the
foregoing, Available Cash with respect to a Quarter will be deemed reduced by
the Estimated Incremental Quarterly Tax Amount for that Quarter.
Section 6.10    Special Distributions.
Notwithstanding anything to the contrary set forth in this Agreement:
(i)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of certain System Assets (as defined in the 2008 Contribution
Agreement) and the Western Gas Wyoming Interest (as defined in the 2008
Contribution Agreement) owned by Asset HoldCo, as contemplated by the
Contribution Agreement dated November 11, 2008 (the “2008 Contribution
Agreement”), among Western Gas Resources, Inc., a Delaware corporation (“WGR”),
Holdings, Asset HoldCo, the General Partner, OLP GP, Operating Partnership, and
the Partnership, the Partnership distributed $175,000,000 in cash to

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
90



--------------------------------------------------------------------------------




Holdings (without a corresponding distribution to the General Partner or the
Limited Partners) as provided for in the 2008 Contribution Agreement;
(ii)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of certain System Assets (as defined in the 2009 Contribution
Agreement) and the Chipeta Interest (as defined in the 2009 Contribution
Agreement) owned by Anadarko Uintah Midstream, LLC, a Delaware limited liability
company (“AUM”), as contemplated by the Contribution Agreement dated July 10,
2009 (the “2009 Contribution Agreement”), among AUM, WGR, Asset HoldCo,
Holdings, WES GP, Inc., a Delaware corporation (“WES GP”), the General Partner,
the Partnership, OLP GP, the Operating Partnership and Anadarko, the Partnership
distributed $101,450,500 in cash to Holdings (without a corresponding
distribution to the General Partner or the Limited Partners) as provided for in
the 2009 Contribution Agreement;
(iii)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of the System Assets (as defined in the Granger Contribution
Agreement) owned by Mountain Gas Resources LLC, a Delaware limited liability
company (“MGR”), as contemplated by the Contribution Agreement dated January 29,
2010 (the “Granger Contribution Agreement”), among MGR, WGR, Asset HoldCo,
Holdings, WES GP, the General Partner, the Partnership, OLP GP, the Operating
Partnership and Anadarko, the Partnership distributed $241,680,000 in cash to
Holdings (without a corresponding distribution to the General Partner or the
Limited Partners) as provided for in the Granger Contribution Agreement;
(iv)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of the KMGG Interest (as defined in the Wattenberg Contribution
Agreement), as contemplated by the Contribution Agreement dated August 2, 2010
(the “Wattenberg Contribution Agreement”), among WGR, Asset HoldCo, Holdings,
WES GP, the General Partner, the Partnership, OLP GP, the Operating Partnership
and Anadarko, the Partnership distributed $473,100,000 in cash to Holdings
(without a corresponding distribution to the General Partner or the Limited
Partners) as provided for in the Wattenberg Contribution Agreement;
(v)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of the System Assets (as defined in the Bison Contribution
Agreement), as contemplated by the Contribution Agreement dated July 1, 2011
(the “Bison Contribution Agreement”), among WGR, Asset HoldCo, Holdings, WES GP,
the General Partner, the Partnership, OLP GP, the Operating Partnership and
Anadarko, the Partnership distributed $25,000,000 in cash to Holdings (without a
corresponding distribution to the General Partner or the Limited Partners) as
provided for in the Bison Contribution Agreement;

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
91



--------------------------------------------------------------------------------




(vi)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of the MGR Interest (as defined in the MGR Contribution Agreement),
as contemplated by the Contribution Agreement dated December 15, 2011 (the “MGR
Contribution Agreement”), among WGR, Asset HoldCo, Holdings, WES GP, the General
Partner, the Partnership, OLP GP, the Operating Partnership and Anadarko, the
Partnership distributed $458,586,850 in cash to Holdings (without a
corresponding distribution to the General Partner or the Limited Partners) as
provided for in the MGR Contribution Agreement;
(vii)    following Asset HoldCo’s contribution, assignment, transfer, and
conveyance (or caused contribution, assignment, transfer and conveyance) to the
Partnership of the Chipeta Interest (as defined in the Chipeta 2012 Contribution
Agreement), as contemplated by the Contribution Agreement dated July 19, 2012
(the “Chipeta 2012 Contribution Agreement”), among AUM, WGR, Asset HoldCo,
Holdings, WES GP, the General Partner, the Partnership, OLP GP, the Operating
Partnership and Anadarko, the Partnership distributed $128,250,000 in cash to
Holdings (without a corresponding distribution to the General Partner or the
Limited Partners) as provided for in the Chipeta 2012 Contribution Agreement;
(viii)    following Anadarko Marcellus Midstream, L.L.C.’s (“AMM”) contribution,
assignment, transfer, and conveyance (or caused contribution, assignment,
transfer and conveyance) to the Partnership of the Interest (as defined in the
Marcellus Contribution Agreement), as contemplated by the Contribution Agreement
dated February 27, 2013 (the “Marcellus Contribution Agreement”), among AMM, the
Partnership, OLP GP and the Operating Partnership, Anadarko and Anadarko E&P
Onshore LLC, the Partnership distributed $465,500,000 in cash to AMM (without a
corresponding distribution to the General Partner or the Limited Partners) as
provided for in the Marcellus Contribution Agreement; and
(ix)    following APC Midstream Holdings, LLC’s (“AMH”) contribution,
assignment, transfer, and conveyance (or caused contribution, assignment,
transfer and conveyance) to the Partnership of the Interests (as defined in the
TEFR Contribution Agreement), as contemplated by the Contribution Agreement
dated February 27, 2014 (the “TEFR Contribution Agreement”), among Asset HoldCo,
AMH, the Partnership, OLP GP, the Operating Partnership and Anadarko, the
Partnership distributed $356,250,000 in cash to AMH (without a corresponding
distribution to the General Partner or the Limited Partners) as provided for in
the TEFR Contribution Agreement.
Notwithstanding anything to the contrary set forth in this Agreement (including
Section 6.1(d)(iii)(A)), neither AMH nor the General Partner shall receive an
allocation of income (including gross income) or gain as a result of the
distributions provided for in the preceding sentence.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
92



--------------------------------------------------------------------------------




ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities (subject to Section 5.13(b)(iv)
with respect to Series A Senior Securities and Series A Parity Securities), and
the incurring of any other obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);
(vi)    the distribution of Partnership cash;

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
93



--------------------------------------------------------------------------------




(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)    subject to Section 5.13(b), the purchase, sale or other acquisition or
disposition of Partnership Securities, or the issuance of options, rights,
warrants and appreciation rights relating to Partnership Securities;
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and the Assignees and each other Person who may acquire an interest
in Partnership Securities hereby (i) approves, ratifies and confirms the
execution, delivery and performance by the parties thereto of this Agreement and
the Group Member Agreement of each other Group Member, the Underwriting
Agreement, the Omnibus Agreement, the Secondment Agreement, the Contribution
Agreement, the Tax Sharing Agreement, the Credit Agreement, the Working Capital
Agreement, any Commodity Hedge Contract, any Group Member Agreement and the
other agreements described in or filed as

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
94



--------------------------------------------------------------------------------




exhibits to the Registration Statement that are related to the transactions
contemplated by the Registration Statement; (ii) agrees that the General Partner
(on its own or through any officer of the Partnership) is authorized to execute,
deliver and perform the agreements referred to in clause (i) of this sentence
and the other agreements, acts, transactions and matters described in or
contemplated by the Registration Statement on behalf of the Partnership without
any further act, approval or vote of the Partners or the Assignees or the other
Persons who may acquire an interest in Partnership Securities; and (iii) agrees
that the execution, delivery or performance by the General Partner, any Group
Member or any Affiliate of any of them of this Agreement or any agreement
authorized or permitted under this Agreement (including the exercise by the
General Partner or any Affiliate of the General Partner of the rights accorded
pursuant to Article XV) shall not constitute a breach by the General Partner of
any duty that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement (or any other agreements) or
of any duty otherwise existing at law, in equity or otherwise.
Section 7.2    Certificate of Limited Partnership.
The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.
Section 7.3    Restrictions on the General Partner’s Authority.
Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6, Section 11.1, Section 11.2
or Section 12.1(a), elect or cause the Partnership to elect a successor general
partner of the Partnership.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
95



--------------------------------------------------------------------------------




Section 7.4    Reimbursement of the General Partner.
(a)    Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation and other amounts paid to any
Person, including Affiliates of the General Partner to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner in connection with operating
the Partnership Group’s business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.4 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.7.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Securities or options to purchase or rights, warrants or
appreciation rights or phantom or tracking interests relating to Partnership
Securities), or cause the Partnership to issue Partnership Securities in
connection with, or pursuant to, any employee benefit plan, employee program or
employee practice maintained or sponsored by the General Partner, Group Member
or any Affiliates in each case for the benefit of employees and directors of the
General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Securities that the General Partner or such
Affiliates are obligated to provide to any employees and directors pursuant to
any such employee benefit plans, employee programs or employee practices.
Expenses incurred by the General Partner in connection with any such plans,
programs and practices (including the net cost to the General Partner or such
Affiliates of Partnership Securities purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest (represented by General
Partner Units) pursuant to Section 4.6.
Section 7.5    Outside Activities.
(a)    After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership (i) agrees that its sole business will be to
act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
96



--------------------------------------------------------------------------------




of which the Partnership is, directly or indirectly, a partner or member and to
undertake activities that are ancillary or related thereto (including being a
limited partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or as described in or contemplated by the
Registration Statement, (B) the acquiring, owning or disposing of debt or equity
securities in any Group Member, or (C) the guarantee of, and mortgage, pledge,
or encumbrance of any or all of its assets in connection with, any indebtedness
of Anadarko, any of its successors or permitted assigns or any other Affiliate
of the General Partner.
(b)    Except as set forth in the Omnibus Agreement, each Indemnitee (other than
the General Partner) shall have the right to engage in businesses of every type
and description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description,
whether in businesses engaged in or anticipated to be engaged in by any Group
Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner. None of any Group Member, any Limited Partner or any other Person
shall have any rights by virtue of this Agreement, any Group Member Agreement,
or the partnership relationship established hereby in any business ventures of
any Indemnitee.
(c)    Notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any fiduciary duty or any other obligation of any type whatsoever of
any Indemnitee for the Indemnitees (other than the General Partner) to engage in
such business interests and activities in preference to or to the exclusion of
the Partnership and (iii) the Indemnitees shall have no obligation hereunder or
as a result of any duty otherwise existing at law, in equity or otherwise, to
present business opportunities to the Partnership. Notwithstanding anything to
the contrary in this Agreement, the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to any Indemnitee (including the General
Partner). No Indemnitee (including the General Partner) who acquires knowledge
of a potential transaction, agreement, arrangement or other matter that may be
an opportunity for the Partnership, shall have any duty to communicate or offer
such opportunity to the Partnership, and such Indemnitee (including the General
Partner) shall not be liable to the Partnership, to any Limited Partner or any
other Person for breach of any fiduciary or other duty by reason of the fact
that such Indemnitee (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership; provided that such Indemnitee
does not engage in such business or activity as a result of or using
confidential or proprietary information provided by or on behalf of the
Partnership to such Indemnitee.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Securities in addition to those owned as of the date hereof and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units or other

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
97



--------------------------------------------------------------------------------




Partnership Securities acquired by them. The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.
(e)    Notwithstanding anything to the contrary in this Agreement, to the extent
that any provision of this Agreement purports or is interpreted to have the
effect of restricting the fiduciary duties that might otherwise, as a result of
Delaware or other applicable law, be owed by the General Partner to the
Partnership and its Limited Partners, or to constitute a waiver or consent by
the Limited Partners to any such restriction, such provisions shall be deemed to
have been approved by the Partners.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. Except for the Initial Loan, no Group Member may lend
funds to the General Partner or any of its Affiliates (other than another Group
Member).
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty hereunder or
otherwise existing at law, in equity or otherwise, of the General Partner or its
Affiliates to the Partnership or the Limited Partners by reason of the fact that
the purpose or effect of such borrowing is directly or indirectly to enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s Percentage
Interest of the total amount distributed to all Partners.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
98



--------------------------------------------------------------------------------




involved, as a party or otherwise, by reason of its status as an Indemnitee;
provided that the Indemnitee shall not be indemnified and held harmless if there
has been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter for which the Indemnitee
is seeking indemnification pursuant to this Section 7.7, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was unlawful;
provided, further, no indemnification pursuant to this Section 7.7 shall be
available to the General Partner or its Affiliates (other than a Group Member)
with respect to its or their obligations incurred pursuant to the Underwriting
Agreement, the Omnibus Agreement, the Secondment Agreement, the Contribution
Agreement, the Tax Sharing Agreement or the Working Capital Agreement (other
than obligations incurred by the General Partner on behalf of the Partnership).
Any indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee is not entitled to be indemnified.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
99



--------------------------------------------------------------------------------




participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Securities, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
(b)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
100



--------------------------------------------------------------------------------




Indemnitees under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other hand, any resolution
or course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval of such resolution, and the General Partner may also adopt a resolution
or course of action that has not received Special Approval. If Special Approval
is sought, then it shall be presumed that, in making its decision, the Special
Committee acted in good faith, and if Special Approval is not sought and the
Board of Directors determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above, then it shall be presumed that, in making its
decision, the Board of Directors acted in good faith, and in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement or any duty
otherwise existing at law, in equity or otherwise.
(b)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards (including fiduciary standards) imposed by this Agreement,
any Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. In order for a
determination

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
101



--------------------------------------------------------------------------------




or other action to be in “good faith” for purposes of this Agreement, the Person
or Persons making such determination or taking or declining to take such other
action must reasonably believe that the determination or other action is in the
best interests of the Partnership.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty (including any fiduciary duty) or obligation
whatsoever to the Partnership, any Limited Partner, and any other Person bound
by this Agreement, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity. The General Partner’s
organizational documents may provide that determinations to take or decline to
take any action in its individual, rather than representative, capacity may or
shall be determined by its members, if the General Partner is a limited
liability company, stockholders, if the General Partner is a corporation, or the
members or stockholders of the General Partner’s general partner, if the General
Partner is a partnership.
(d)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(e)    Except as expressly set forth in this Agreement, neither the General
Partner nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.
(f)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this Section
7.9.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
102



--------------------------------------------------------------------------------




Section 7.10    Other Matters Concerning the General Partner.
(a)    The General Partner may rely upon, and shall be protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11    Purchase or Sale of Partnership Securities.
The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Securities. Such Partnership Securities shall be held by the
Partnership as treasury securities unless they are expressly cancelled by action
of an appropriate officer of the General Partner. As long as Partnership
Securities are held by any Group Member, such Partnership Securities shall not
be considered Outstanding for any purpose, except as otherwise provided herein.
The General Partner or any Affiliate of the General Partner may also purchase or
otherwise acquire and sell or otherwise dispose of Partnership Securities for
its own account, subject to the provisions of Articles IV and X.
Section 7.12    Registration Rights of the General Partner and its Affiliates.
(a)    If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Securities that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Securities (the “Holder”) to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to this Section 7.12(a) and Section 7.12(b); and provided, further,
however, that if the Special

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
103



--------------------------------------------------------------------------------




Committee determines in good faith that the requested registration would be
materially detrimental to the Partnership and its Partners because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership, (y)
require premature disclosure of material information that the Partnership has a
bona fide business purpose for preserving as confidential or (z) render the
Partnership unable to comply with requirements under applicable securities laws,
then the Partnership shall have the right to postpone such requested
registration for a period of not more than six months after receipt of the
Holder’s request, such right pursuant to this Section 7.12(a) or Section 7.12(b)
not to be utilized more than once in any twelve-month period. In connection with
any registration pursuant to the first sentence of this Section 7.12(a), the
Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Securities subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Securities in such states. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
(b)    If any Holder holds Partnership Securities that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use its
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such shelf registration statement have been sold, a “shelf”
registration statement covering the Partnership Securities specified by the
Holder on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the Commission; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to Section 7.12(a) and this Section 7.12(b); and provided, further,
however, that if the Special Committee determines in good faith that any
offering under, or the use of any prospectus forming a part of, the shelf
registration statement would be materially detrimental to the Partnership and
its Partners because such offering or use would (x) materially interfere with a
significant acquisition, reorganization or other similar transaction involving
the Partnership, (y) require premature disclosure of material information that
the Partnership has a bona fide business purpose for preserving as confidential
or (z) render the Partnership unable to comply with requirements under
applicable securities laws, then the Partnership shall have the right to suspend
such offering or use for a period of not more than six months after receipt of
the Holder’s request, such right pursuant to Section 7.12(a) or this Section
7.12(b) not to be utilized more than once in any twelve-month period. In
connection with

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
104



--------------------------------------------------------------------------------




any shelf registration pursuant to this Section 7.12(b), the Partnership shall
(i) promptly prepare and file (A) such documents as may be necessary to register
or qualify the securities subject to such shelf registration under the
securities laws of such states as the Holder shall reasonably request; provided,
however, that no such qualification shall be required in any jurisdiction where,
as a result thereof, the Partnership would become subject to general service of
process or to taxation or qualification to do business as a foreign corporation
or partnership doing business in such jurisdiction solely as a result of such
shelf registration, and (B) such documents as may be necessary to apply for
listing or to list the Partnership Securities subject to such shelf registration
on such National Securities Exchange as the Holder shall reasonably request, and
(ii) do any and all other acts and things that may be necessary or appropriate
to enable the Holder to consummate a public sale of such Partnership Securities
in such states. Except as set forth in Section 7.12(d), all costs and expenses
of any such shelf registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
(c)    If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall notify all Holders of such proposals and
use its commercially reasonable efforts to include such number or amount of
securities held by the Holder in such registration statement as the Holder shall
request; provided that the Partnership is not required to make any effort or
take any action to so include the securities of the Holder once the registration
statement is declared effective by the Commission or otherwise becomes
effective, including any registration statement providing for the offering from
time to time of securities pursuant to Rule 415 of the Securities Act. If the
proposed offering pursuant to this Section 7.12(c) shall be an underwritten
offering, then, in the event that the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holder in writing
that in their opinion the inclusion of all or some of the Holder’s Partnership
Securities would adversely and materially affect the success of the offering,
the Partnership shall include in such offering only that number or amount, if
any, of securities held by the Holder that, in the opinion of the managing
underwriter or managing underwriters, will not so adversely and materially
affect the offering. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
(d)    If underwriters are engaged in connection with any registration referred
to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under Section
7.7, the Partnership shall, to the fullest extent permitted by law, indemnify
and hold harmless the Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
105



--------------------------------------------------------------------------------




7.12(d) as a “claim” and in the plural as “claims”) based upon, arising out of
or resulting from any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which any
Partnership Securities were registered under the Securities Act or any state
securities or Blue Sky laws, in any preliminary prospectus (if used prior to the
effective date of such registration statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Partnership is required to keep the registration
statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein not misleading;
provided, however, that the Partnership shall not be liable to any Indemnified
Person to the extent that any such claim arises out of, is based upon or results
from an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, such preliminary, summary or final
prospectus or free writing prospectus or such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Partnership by or on behalf of such Indemnified Person specifically for use in
the preparation thereof.
(e)    The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
(f)    The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
(g)    Any request to register Partnership Securities pursuant to this Section
7.12 shall (i) specify the Partnership Securities intended to be offered and
sold by the Person making the request, (ii) express such Person’s present intent
to offer such Partnership Securities for distribution, (iii) describe the nature
or method of the proposed offer and sale of Partnership Securities, and (iv)
contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
Section 7.13    Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
106



--------------------------------------------------------------------------------




authorized by the General Partner to act on behalf of and in the name of the
Partnership has full power and authority to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting.
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the record of the Record Holders of Units or
other Partnership Securities, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device; provided that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.
Section 8.2    Fiscal Year.
The fiscal year of the Partnership shall be a fiscal year ending December 31.
Section 8.3    Reports.
(a)    As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the SEC’s website) to each Record Holder
of a Unit as of a date selected by the General Partner, an annual

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
107



--------------------------------------------------------------------------------




report containing financial statements of the Partnership for such fiscal year
of the Partnership, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, such
statements to be audited by a firm of independent public accountants selected by
the General Partner.
(b)    As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s or the SEC’s
website) to each Record Holder of a Unit, as of a date selected by the General
Partner, a report containing unaudited financial statements of the Partnership
and such other information as may be required by applicable law, regulation or
rule of any National Securities Exchange on which the Units are listed or
admitted to trading, or as the General Partner determines to be necessary or
appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1    Tax Returns and Information.
The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or periods that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable period shall be furnished to
them within 90 days of the close of the calendar year in which the Partnership’s
taxable period ends. The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
108



--------------------------------------------------------------------------------




Section 9.3    Tax Controversies.
Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner (as defined in the Code) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the General Partner and to do or refrain from doing any
or all things reasonably required by the General Partner to conduct such
proceedings.
Section 9.4    Withholding.
Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership and
other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner or Assignee (including by reason of Section 1446 of the Code), the
General Partner may treat the amount withheld as a distribution of cash pursuant
to Section 6.3(c) in the amount of such withholding from such Partner.
ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)    [Reserved]
(b)    By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation pursuant
to Article XIV, and except as provided in Section 4.9 or Section 4.11, each
transferee of, or other such Person acquiring, a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when any such
transfer, issuance or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, (ii) shall become bound by the terms of this
Agreement, (iii) represents that the transferee has the capacity, power and
authority to enter into this Agreement, (iv) grants the powers of attorney set
forth in this Agreement and (v) makes the consents and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person. The
transfer of any Limited Partner Interests and the admission of any new Limited
Partner shall not constitute an amendment to this Agreement. A Person may become
a Limited Partner or Record Holder of a Limited Partner Interest without the
consent or approval of any of the Partners. A Person may not become a Limited
Partner without acquiring a Limited Partner Interest and until such Person is
reflected in the books and records of the Partnership as the Record Holder of
such Limited Partner Interest. The rights and obligations of a Person who

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
109



--------------------------------------------------------------------------------




is a Non-citizen Assignee shall be determined in accordance with Section 4.9,
and the rights and obligations of a Person who is an Ineligible Assignee shall
be determined in accordance with Section 4.11.
(c)    The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1 hereof.
(d)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner.
A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6 who is proposed
to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission. Any such successor shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
110



--------------------------------------------------------------------------------




ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)     (A)    in the event the General Partner is a corporation, a certificate
of dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
111



--------------------------------------------------------------------------------




(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Central Standard
Time, on June 30, 2018, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice of its intention to withdraw to the Limited
Partners; provided that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates) and the General Partner delivers to the Partnership an Opinion
of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor General Partner) would not result in the loss of the
limited liability of any Limited Partner or any Group Member or cause any Group
Member to be treated as an association taxable as a corporation or otherwise to
be taxed as an entity for federal income tax purposes (to the extent not already
so treated or taxed); (ii) at any time after 12:00 midnight, Central Standard
Time, on June 30, 2018, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice to the Unitholders, such withdrawal to take effect
on the date specified in such notice; (iii) at any time that the General Partner
ceases to be the General Partner pursuant to Section 11.1(a)(ii) or is removed
pursuant to Section 11.2; or (iv) notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least 90
days’ advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member, and is hereby authorized to, and
shall, continue the business of the Partnership, and, to the extent applicable,
the other Group Members, without dissolution. If, prior to the effective date of
the General Partner’s withdrawal pursuant to Section 11.1(a)(i), a successor is
not selected by the Unitholders as provided herein or the Partnership does not
receive a Withdrawal Opinion of Counsel, the Partnership shall be dissolved in
accordance with and subject to Section 12.1. Any successor General Partner
elected in accordance with the terms of this Section 11.1 shall be subject to
the provisions of Section 10.2.
Section 11.2    Removal of the General Partner.
The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Units (including Units
held by the General Partner and its Affiliates) voting as a single class. Any
such action by such holders for removal of the General Partner must also provide
for the election of a successor General Partner by the Unitholders holding a
majority of the outstanding Common Units and Class B Units, if any, voting as a
single class (including, in each case, Units held by the General Partner and its
Affiliates). Such removal shall be effective immediately following the admission
of a successor General Partner pursuant to Section

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
112



--------------------------------------------------------------------------------




10.2. The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2, such Person
shall, upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member,
and is hereby authorized to, and shall, continue the business of the
Partnership, and, to the extent applicable, the other Group Members, without
dissolution. The right of the holders of Outstanding Units to remove the General
Partner shall not exist or be exercised unless the Partnership has received an
opinion opining as to the matters covered by a Withdrawal Opinion of Counsel.
Any successor General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.
Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest (represented by General Partner Units) and
its general partner interest (or equivalent interest), if any, in the other
Group Members and all of its Incentive Distribution Rights (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest for such fair market value of such Combined Interest of the
Departing General Partner. In either event, the Departing General Partner shall
be entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.
For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s withdrawal or
removal, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
113



--------------------------------------------------------------------------------




experts, and the determination of which shall be conclusive as to such matter.
If such parties cannot agree upon one independent investment banking firm or
other independent expert within 45 days after the effective date of such
departure, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest of the Departing General Partner.
In making its determination, such third independent investment banking firm or
other independent expert may consider the then current trading price of Units on
any National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership’s assets, the rights and obligations of
the Departing General Partner and other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.
Section 11.4    Removal of the General Partner Not for Cause.
Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and Units held by the General Partner and its Affiliates are not
voted in favor of such removal, the General Partner

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
114



--------------------------------------------------------------------------------




will have the right to convert its General Partner Interest (represented by
General Partner Units) and its Incentive Distribution Rights into Common Units
or to receive cash in exchange therefor in accordance with Section 11.3.
Section 11.5    Withdrawal of Limited Partners.
No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution.
The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Section 10.2,
11.1, 11.2 or 12.2, the Partnership shall not be dissolved and such successor
General Partner is hereby authorized to, and shall, continue the business of the
Partnership. Subject to Section 12.2, the Partnership shall dissolve, and its
affairs shall be wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in Section
11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected and such
successor is admitted to the Partnership pursuant to this Agreement;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution.
Upon an Event of Withdrawal caused by (a) the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority. Unless such an election is made within the applicable time period
as set

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
115



--------------------------------------------------------------------------------




forth above, the Partnership shall conduct only activities necessary to wind up
its affairs. If such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
(iv)    provided that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner and (y) neither the Partnership
nor any Group Member would be treated as an association taxable as a corporation
or otherwise be taxable as an entity for federal income tax purposes upon the
exercise of such right to continue (to the extent not already so treated or
taxed).
Section 12.3    Liquidator.
Upon dissolution of the Partnership, unless the business of the Partnership is
continued pursuant to Section 12.2, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and
Class B Units, if any, voting as a single class. The Liquidator (if other than
the General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units and Class B Units, if any, voting as a single class. Upon dissolution,
removal or resignation of the Liquidator, a successor and substitute Liquidator
(who shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units and Class B Units, if any, voting as a
single class. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
116



--------------------------------------------------------------------------------




Section 12.4    Liquidation.
The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including, without limitation, the allocation provided for
under Section 6.1(d)(xi)(C), which allocates items of gross income, gain, loss
and deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital Account of the Series A Preferred Units
over the Capital Accounts of Series A Junior Interests, but excluding
adjustments made by reason of distributions pursuant to this Section 12.4(c))
for the taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence).
Section 12.5    Cancellation of Certificate of Limited Partnership.
Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
117



--------------------------------------------------------------------------------




Section 12.6    Return of Contributions.
The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.
Section 12.7    Waiver of Partition.
To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.
Section 12.8    Capital Account Restoration.
No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable period
of the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendments to be Adopted Solely by the General Partner.
Each Partner agrees that the General Partner, without the approval of any
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines (i) does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
118



--------------------------------------------------------------------------------




class or classes of Outstanding Units into different classes to facilitate
uniformity of tax consequences within such classes of Units) or comply with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization of issuance of any class or
series of Partnership Securities pursuant to Section 5.6, including any
amendment that the General Partner determines is necessary or appropriate in
connection with (i) the adjustments of the Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
pursuant to the provisions of Section 5.11, (ii) the implementation of the
provisions of Section 5.11 or (iii) any modifications to the Incentive
Distribution Rights made in connection with the issuance of Partnership
Securities pursuant to Section 5.6, provided that, with respect to this clause
(iii), the modifications to the Incentive Distribution Rights and the related
issuance of Partnership Securities have received Special Approval;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Sections 2.4 or 7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d); or
(l)    any other amendments substantially similar to the foregoing.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
119



--------------------------------------------------------------------------------




Section 13.2    Amendment Procedures.
Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the requirements contained in this
Section 13.2. Amendments to this Agreement may be proposed only by the General
Partner; provided, however, that to the fullest extent permitted by law, the
General Partner shall have no duty or obligation to propose any amendment to
this Agreement and may decline to do so free of any duty (including any
fiduciary duty) or obligation whatsoever to the Partnership, any Limited Partner
or any other Person bound by this Agreement, and, in declining to propose an
amendment, to the fullest extent permitted by law shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. A proposed
amendment shall be effective upon its approval by the General Partner and the
holders of a Unit Majority, unless a greater or different percentage is required
under this Agreement or by Delaware law. Each proposed amendment that requires
the approval of the holders of a specified percentage of Outstanding Units shall
be set forth in a writing that contains the text of the proposed amendment. If
such an amendment is proposed, the General Partner shall seek the written
approval of the requisite percentage of Outstanding Units or call a meeting of
the Unitholders to consider and vote on such proposed amendment, in each case in
accordance with the other provisions of this Article XIII. The General Partner
shall notify all Record Holders upon final adoption of any such proposed
amendments.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners or Assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
120



--------------------------------------------------------------------------------




(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of the
holders of at least 90% of the Outstanding Units voting as a single class unless
the Partnership obtains an Opinion of Counsel to the effect that such amendment
will not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
Section 13.4    Special Meetings.
All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within 60 days
after receipt of such a call from Limited Partners or within such greater time
as may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Limited Partners
either directly or indirectly through the Transfer Agent. A meeting shall be
held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.
Section 13.5    Notice of a Meeting.
Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.
Section 13.6    Record Date.
For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
121



--------------------------------------------------------------------------------




which Limited Partners are requested in writing by the General Partner to give
such approvals. If the General Partner does not set a Record Date, then (a) the
Record Date for determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners shall be the close of business on the
day next preceding the day on which notice is given, and (b) the Record Date for
determining the Limited Partners entitled to give approvals without a meeting
shall be the date the first written approval is deposited with the Partnership
in care of the General Partner in accordance with Section 13.11.
Section 13.7    Adjournment.
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting; Approval of Minutes.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
Section 13.9    Quorum and Voting.
The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage. At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
122



--------------------------------------------------------------------------------




quorum, if any action taken (other than adjournment) is approved by the required
percentage of Outstanding Units specified in this Agreement (including
Outstanding Units deemed owned by the General Partner). In the absence of a
quorum any meeting of Limited Partners may be adjourned from time to time by the
affirmative vote of holders of at least a majority of the Outstanding Units
entitled to vote at such meeting (including Outstanding Units deemed owned by
the General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.
Section 13.10    Conduct of a Meeting.
The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.
Section 13.11    Action Without a Meeting.
If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting, without a vote and
without prior notice, if an approval in writing setting forth the action so
taken is signed by Limited Partners owning not less than the minimum percentage
of the Outstanding Units (including Units deemed owned by the General Partner)
that would be necessary to authorize or take such action at a meeting at which
all the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Limited Partners who have not approved in writing. The General
Partner may specify that any written ballot, if any, submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner, (b)
approvals sufficient to take the action proposed are dated as of a date not more
than 90 days prior to the date sufficient approvals are deposited with

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
123



--------------------------------------------------------------------------------




the Partnership and (c) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners. Nothing contained in this Section 13.11 shall be deemed to
require the General Partner to solicit all Limited Partners in connection with a
matter approved by the holders of the percentage of Units acting by written
consent without a meeting.
Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority.
The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)) or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
124



--------------------------------------------------------------------------------




or obligation whatsoever to the Partnership, any Limited Partner and, in
declining to consent to a merger, consolidation or conversion, shall not be
required to act pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    name and jurisdiction of formation or organization of each of the
business entities proposing to merge or consolidate;
(ii)    the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (ii) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
125



--------------------------------------------------------------------------------




(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity or another entity, or
for the cancellation of such equity securities;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)    Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion and the merger,
consolidation or conversion contemplated thereby, as applicable, be submitted to
a vote of Limited Partners, whether at a special meeting or by written consent,
in either case in accordance with the requirements of Article XIII. A copy or a
summary of the Merger Agreement or the Plan of Conversion, as the case may be,
shall be included in or enclosed with the notice of a special meeting or the
written consent.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
126



--------------------------------------------------------------------------------




(b)    Except as provided in Section 14.3(d), the Merger Agreement or Plan of
Conversion, as the case may be, shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority.
(c)    Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger or certificate of conversion pursuant to Section 14.4, the
merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or Plan of Conversion, as
the case may be.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity and (iii)
the governing instruments of the new entity provide the Limited Partners and the
General Partner with the same rights and obligations as are herein contained.
(e)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Limited Partner or cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such), (B)
the merger or consolidation would not result in an amendment to this Agreement,
other than any amendments that could be adopted pursuant to Section 13.1, (C)
the Partnership is the Surviving Business Entity in such merger or
consolidation, (D) each Unit outstanding immediately prior to the effective date
of the merger or consolidation is to be an identical Unit of the Partnership
after the effective date of the merger or consolidation, and (E) the number of
Partnership Securities to be issued by the Partnership in such merger or
consolidation does not exceed 20% of the Partnership Securities Outstanding
immediately prior to the effective date of such merger or consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
127



--------------------------------------------------------------------------------




Section 14.4    Certificate of Merger.
Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the certificate of merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the certificate of conversion, for all purposes
of the laws of the State of Delaware:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall remain vested in the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
128



--------------------------------------------------------------------------------




and obligations and are enforceable against the converted entity by such
creditors and obligees to the same extent as if the liabilities and obligations
had originally been incurred or contracted by the converted entity;
(v)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other rights or securities in the
converted entity or cash as provided in the plan of conversion shall be so
converted, and Partners shall be entitled only to the rights provided in the
Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in Section
15.1(b) is mailed and (y) the highest price paid by the General Partner or any
of its Affiliates for any such Limited Partner Interest of such class purchased
during the 90-day period preceding the date that the notice described in Section
15.1(b) is mailed. As used in this Agreement, (i) “Current Market Price” as of
any date of any class of Limited Partner Interests means the average of the
daily Closing Prices (as hereinafter defined) per Limited Partner Interest of
such class for the 20 consecutive Trading Days (as hereinafter defined)
immediately prior to such date; (ii) “Closing Price” for any day means the last
sale price on such day, regular way, or in case no such sale takes place on such
day, the average of the closing bid and asked prices on such day, regular way,
as reported in the principal consolidated transaction reporting system with
respect to securities listed on the principal National Securities Exchange
(other than the Nasdaq Stock Market) on which such Limited Partner Interests are
listed or admitted to trading or, if such Limited Partner Interests of such
class are not listed or admitted to trading on any National Securities Exchange
(other than the Nasdaq Stock Market), the last quoted price on such day or, if
not so quoted, the average of the high bid and low asked prices on such day in
the over-the-counter market, as reported by the Nasdaq Stock Market or such
other system then in use, or, if on any such day such Limited Partner Interests
of such class are not quoted by any such organization, the average of the
closing bid and asked prices on such day as furnished by a professional market
maker making a market in such Limited Partner Interests of such class selected
by the General Partner, or if on any such day no market maker is making a market
in such Limited Partner Interests of such class, the fair value of such Limited
Partner Interests on such day as determined by the General Partner; and (iii)
“Trading Day” means a day on which the principal National Securities Exchange on
which such Limited Partner Interests of any class are listed or admitted for
trading is open for the transaction of business or, if Limited Partner Interests
of a class are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City generally are
open.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
129



--------------------------------------------------------------------------------




(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests, or other
evidence of the issuance of uncertificated Units, in exchange for payment, at
such office or offices of the Transfer Agent as the Transfer Agent may specify,
or as may be required by any National Securities Exchange on which such Limited
Partner Interests are listed. Any such Notice of Election to Purchase mailed to
a Record Holder of Limited Partner Interests at his address as reflected in the
records of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate, or other evidence of
the issuance of uncertificated Units, shall not have been surrendered for
purchase, all rights of the holders of such Limited Partner Interests (including
any rights pursuant to Article III, Article IV, Article V, Article VI, and
Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, or other evidence
of the issuance of uncertificated Units, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner or any Affiliate of
the General Partner, or the Partnership, as the case may be, shall be deemed to
be the owner of all such Limited Partner Interests from and after the Purchase
Date and shall have all rights as the owner of such Limited Partner Interests
(including all rights as owner of such Limited Partner Interests pursuant to
Article III, Article IV, Article V, Article VI and Article XII).
(c)    At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest, or other
evidence of the issuance of uncertificated Units, to the Transfer Agent in
exchange for payment of the amount described in Section 15.1(a), therefor,
without interest thereon.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
130



--------------------------------------------------------------------------------




ARTICLE XVI
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to the Record Holder of such Partnership
Securities at his address as shown on the records of the Transfer Agent or as
otherwise shown on the records of the Partnership, regardless of any claim of
any Person who may have an interest in such Partnership Securities by reason of
any assignment or otherwise. An affidavit or certificate of making of any
notice, payment or report in accordance with the provisions of this Section 16.1
executed by the General Partner, the Transfer Agent or the mailing organization
shall be prima facie evidence of the giving or making of such notice, payment or
report. If any notice, payment or report addressed to a Record Holder at the
address of such Record Holder appearing on the books and records of the Transfer
Agent or the Partnership is returned by the United States Postal Service marked
to indicate that the United States Postal Service is unable to deliver it, such
notice, payment or report and any subsequent notices, payments and reports shall
be deemed to have been duly given or made without further mailing (until such
time as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
(b)    The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2    Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 16.3    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
131



--------------------------------------------------------------------------------




Section 16.4    Integration.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
Section 16.5    Creditors.
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 16.6    Waiver.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
Section 16.7    Third-Party Beneficiaries.
Each Partner agrees that any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee.
Section 16.8    Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to Section 2.6 without execution hereto.
Section 16.9    Applicable Law.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware.
Section 16.10    Invalidity of Provisions.
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 16.11    Consent of Partners.
Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
132



--------------------------------------------------------------------------------




Section 16.12    Facsimile Signatures.
The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units or Series A Preferred Units, as the case may be, is expressly
permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

Western Gas Partners, LP
Second Amended and Restated Agreement of Limited Partnership
133



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:


WESTERN GAS HOLDINGS, LLC




By:                      
   Name:
   Title:




LIMITED PARTNERS:
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner or without execution hereof
pursuant to Section 2.6 hereof.


[ ]
By:                     
   Name:
   Title:






Signature Page ‑ Second Amended and Restated Agreement
of Limited Partnership of Western Gas Partners, LP

--------------------------------------------------------------------------------




EXHIBIT A
to the Second Amended and Restated
Agreement of Limited Partnership of
Western Gas Partners, LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
Western Gas Partners, LP
No. __________    __________ Common Units
In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of Western Gas Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), Western Gas Partners,
LP, a Delaware limited partnership (the “Partnership”), hereby certifies that
_______________________ (the “Holder”) is the registered owner of ________
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed.
The rights, preferences and limitations of the Common Units are set forth in,
and this Certificate and the Common Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380-1046. Capitalized terms used herein but not defined shall
have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTERN GAS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WESTERN GAS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE WESTERN GAS PARTNERS, LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). WESTERN GAS
HOLDINGS, LLC, THE GENERAL PARTNER OF WESTERN GAS PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF WESTERN GAS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS
SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING
THIS SECURITY ENTERED INTO THROUGH THE

A-1

--------------------------------------------------------------------------------




FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, (iii) granted the powers of attorney provided for in the Partnership
Agreement and (iv) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.
Dated:                   




Countersigned and Registered by:




Computershare Trust Company, N.A.,
As Transfer Agent and Registrar


Western Gas Partners, LP




By: Western Gas Holdings, LLC




By:                   
Name:                   


By:                   
   Secretary


 
 



[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties


JT TEN - as joint tenants with right of survivorship and not as tenants in
common
UNIF GIFT/TRANSFERS MIN ACT
__________ Custodian _________
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)


Additional abbreviations, though not in the above list, may also be used.




A-2

--------------------------------------------------------------------------------




ASSIGNMENT OF COMMON UNITS OF
WESTERN GAS PARTNERS, LP


FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
                  
(Please print or typewrite name and address of assignee)
                  
(Please insert Social Security or other identifying number of assignee)


____________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ___________ as its attorney-in-fact with full
power of substitution to transfer the same on the books of Western Gas Partners,
LP.


Date: _________________________
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
                  




 
                  
(Signature)






                  
(Signature)
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.






A-3

--------------------------------------------------------------------------------




EXHIBIT B
to the Second Amended and Restated
Agreement of Limited Partnership of
Western Gas Partners, LP
Certificate Evidencing
Series A Convertible Preferred Units
Representing Limited Partner Interests in
Western Gas Partners, LP
No. __________    __________ Common Units
In accordance with Section 5.13(b)(v) of the Second Amended and Restated
Agreement of Limited Partnership of Western Gas Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
Western Gas Partners, LP, a Delaware limited partnership (the “Partnership”),
hereby certifies that _______________________ (the “Holder”) is the registered
owner of ________ Series A Convertible Preferred Units representing limited
partner interests in the Partnership (the “Series A Preferred Units”)
transferable on the books of the Partnership, in person or by duly authorized
attorney, upon surrender of this Certificate properly endorsed. The rights,
preferences and limitations of the Series A Preferred Units are set forth in,
and this Certificate and the Series A Preferred Units represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Partnership Agreement. Copies of the Partnership Agreement are on file at, and
will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 1201 Lake
Robbins Drive, The Woodlands, Texas 77380-1046. Capitalized terms used herein
but not defined shall have the meanings given them in the Partnership Agreement.
NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE PARTNERSHIP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF MARCH [●], 2016, A
COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership

B-1

--------------------------------------------------------------------------------




Agreement, (iii) granted the powers of attorney provided for in the Partnership
Agreement and (iv) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.
Dated:                   




Countersigned and Registered by:




Computershare Trust Company, N.A.,
As Transfer Agent and Registrar


Western Gas Partners, LP




By: Western Gas Holdings, LLC




By:                   
Name:                   


By:                   
   Secretary


 
 



[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties


JT TEN - as joint tenants with right of survivorship and not as tenants in
common
UNIF GIFT/TRANSFERS MIN ACT
__________ Custodian _________
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)


Additional abbreviations, though not in the above list, may also be used.




B-2

--------------------------------------------------------------------------------




ASSIGNMENT OF SERIES A PREFERRED UNITS OF
WESTERN GAS PARTNERS, LP


FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
                  
(Please print or typewrite name and address of assignee)
                  
(Please insert Social Security or other identifying number of assignee)


____________ Series A Preferred Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint ___________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of Western Gas
Partners, LP.


Date: _________________________
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
                  




 
                  
(Signature)






                  
(Signature)
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.






B-3

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF REGISTRATION RIGHTS AGREEMENT



Exhibit C-1

--------------------------------------------------------------------------------




Exhibit C




 
WESTERN GAS PARTNERS, LP




and




THE PURCHASERS NAMED ON SCHEDULE A HERETO
REGISTRATION RIGHTS AGREEMENT
Dated [ l ], 2016






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. DEFINITIONS
 
1
 
Section 1.01
 
Definitions
 
1
 
Section 1.02
 
Registrable Securities
 
4
 
 
 
 
 
 
Article II. REGISTRATION RIGHTS
4
 
Section 2.01
 
Shelf Registration
 
4
 
Section 2.02
 
Piggyback Registration
 
6
 
Section 2.03
 
Underwritten Offering
 
8
 
Section 2.04
 
Further Obligations
 
9
 
Section 2.05
 
Cooperation by Holders
 
14
 
Section 2.06
 
Restrictions on Public Sale by Holders of Registrable Securities
 
14
 
Section 2.07
 
Expenses.
 
14
 
Section 2.08
 
Indemnification.
 
15
 
Section 2.09
 
Rule 144 Reporting
 
18
 
Section 2.10
 
Transfer or Assignment of Registration Rights
 
18
 
Section 2.11
 
Limitation on Subsequent Registration Rights
 
19
 
 
 
 
 
 
Article III. MISCELLANEOUS
 
19
 
Section 3.01
 
Communications
19
 
Section 3.02
 
Binding Effect
20
 
Section 3.03
 
Assignment of Rights
20
 
Section 3.04
 
Recapitalization, Exchanges, Etc. Affecting Units
20
 
Section 3.05
 
Aggregation of Registrable Securities
20
 
Section 3.06
 
Specific Performance
20
 
Section 3.07
 
Counterparts
21
 
Section 3.08
 
Governing Law, Submission to Jurisdiction
21
 
Section 3.09
 
Waiver of Jury Trial
21
 
Section 3.10
 
Entire Agreement
22
 
Section 3.11
 
Amendment
22
 
Section 3.12
 
No Presumption
22
 
Section 3.13
 
Obligations Limited to Parties to Agreement
22
 
Section 3.14
 
Interpretation
23



SCHEDULE A
- Purchaser Name; Notice and Contact Information
A-1




i

--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of [ l ], 2016 (this “Agreement”)
is entered into by and among WESTERN GAS PARTNERS, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).
WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units (the date of such closing, the “Closing Date”)
pursuant to the Series A Preferred Unit Purchase Agreement, dated as of February
24, 2016, by and among the Partnership and the Purchasers (the “Purchase
Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and any Purchaser, on the other, shall not
be considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

1

--------------------------------------------------------------------------------




“Closing Date” has the meaning set forth in the Recitals of this Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.
“Effective Date” means the date of effectiveness of any Registration Statement.
“Effectiveness Period” has the meaning specified in Section 2.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“General Partner” means Western Gas Holdings, LLC, a Delaware limited liability
company and the general partner of the Partnership.
“Holder” means the record holder of any Registrable Securities.
“Holder Underwriter Registration Statement” has the meaning specified in Section
2.04(q).
“Included Registrable Securities” has the meaning specified in Section 2.02(a).
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b).
“Liquidated Damages Multiplier” means the product of (i) the Purchased Unit
Price and (ii) the number of Registrable Securities then held by the applicable
Holder and included on the applicable Registration Statement.
“Losses” has the meaning specified in Section 2.08(a).
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
“NYSE “ means the New York Stock Exchange.
“Other Holder” has the meaning specified in Section 2.02(a).
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.

2

--------------------------------------------------------------------------------




“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Notice” has the meaning specified in Section 2.02(a).
“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).
“Piggyback Registration” has the meaning specified in Section 2.02(a).
“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.
“Purchased Units” means the Series A Preferred Units to be issued and sold to
the Purchasers pursuant to the Purchase Agreement.
“Purchased Unit Price” means $32.00 per unit.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Quarter” has the meaning specified in the Partnership Agreement.
“Record Date” has the meaning specified in the Partnership Agreement.
“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.
“Registrable Securities” means the Common Units issuable upon conversion of the
Purchased Units, all of which are subject to the rights provided herein until
such time as such securities cease to be Registrable Securities pursuant to
Section 1.02.
“Registration Expenses” has the meaning specified in Section 2.07(a).
“Registration Statement” has the meaning specified in Section 2.01(a).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Selling Expenses” has the meaning specified in Section 2.07(a).
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).
“Series A Conversion Date” means the date on which all of the Purchased Units
are convertible into Common Units pursuant to the terms of the Partnership
Agreement.

3

--------------------------------------------------------------------------------




“Series A Conversion Rate” has the meaning specified in the Partnership
Agreement.
“Series A Preferred Units” means the Series A Preferred Units representing
limited partner interests in the Partnership and having the rights and
obligations specified in the Partnership Agreement.
“Tag-Along Holder” has the meaning specified in Section 2.02(a).
“Target Effective Date” has the meaning specified therefor in Section 2.01(a).
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).
Section 1.02    Registrable Securities. Any Registrable Security will cease to
be a Registrable Security upon the earliest to occur of the following: (a) when
a registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Partnership or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require registration of any
Registrable Securities held by that Holder under this Agreement on the fourth
anniversary of the date on which all Series A Preferred Units have been
converted into Common Units pursuant to Article V of the Partnership Agreement.
ARTICLE II.
REGISTRATION RIGHTS
Section 2.01    Shelf Registration.
(a)    Shelf Registration. The Partnership shall use its commercially reasonable
efforts to (i) prepare and file an initial registration statement under the
Securities Act to permit the public resale of Registrable Securities from time
to time as permitted by Rule 415 (or any similar

4

--------------------------------------------------------------------------------




provision adopted by the Commission then in effect) of the Securities Act (a
“Registration Statement”) and (ii) cause such initial Registration Statement to
become effective no later than the second anniversary of the date hereof (the
“Target Effective Date”). The Partnership will use its commercially reasonable
efforts to cause such initial Registration Statement filed pursuant to this
Section 2.01(a) to be continuously effective under the Securities Act, with
respect to any Holder, until the earliest to occur of the following: (A) the
date on which there are no longer any Registrable Securities outstanding and (B)
the fourth anniversary of the date on which all Series A Preferred Units have
been converted into Common Units pursuant to Article V of the Partnership
Agreement (in each case of clause (A) or (B) the “Effectiveness Period”). A
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by the
Partnership; provided that, if the Partnership is then eligible, it shall file
such Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within three (3) Business Days of such date, the Partnership shall provide
the Holders with written notice of the effectiveness of a Registration
Statement.
(b)    Failure to Become Effective. If a Registration Statement required by
Section 2.01(a) does not become or is not declared effective by the Target
Effective Date, then each Holder shall be entitled to a payment (with respect to
each of the Holder’s Registrable Securities which are included in such
Registration Statement), as liquidated damages and not as a penalty, (i) for
each non-overlapping 30-day period for the first 60 days following the Target
Effective Date, an amount equal to 0.25% of the Liquidated Damages Multiplier,
which shall accrue daily, and (ii) for each non-overlapping 30-day period
beginning on the 61st day following the Target Effective Date, an amount equal
to the amount set forth in clause (i) plus an additional 0.25% of the Liquidated
Damages Multiplier for each subsequent 60 days (i.e., 0.5% for 61-120 days,
0.75% for 121-180 days, and 1.0% thereafter), which shall accrue daily, up to a
maximum amount equal to 1.0% of the Liquidated Damages Multiplier per
non-overlapping 30 day period (the “Liquidated Damages”), until such time as
such Registration Statement is declared or becomes effective or there are no
longer any Registrable Securities outstanding. The Liquidated Damages shall be
payable within 10 Business Days after the end of each such 30 day period in
immediately available funds to the account or accounts specified by the
applicable Holders. Any amount of Liquidated Damages shall be prorated for any
period of less than 30 days accruing during any period for which a Holder is
entitled to Liquidated Damages hereunder.

5

--------------------------------------------------------------------------------




(c)    Waiver of Liquidated Damages. If the Partnership is unable to cause a
Registration Statement to become effective on or before the Target Effective
Date, then the Partnership may request a waiver of the Liquidated Damages, which
may be granted by the consent of the Holders of 67% of the outstanding
Registrable Securities that have been included on such Registration Statement,
in their sole discretion, and which such waiver shall apply to all the Holders
of Registrable Securities included on such Registration Statement.
(d)    Delay Rights. Notwithstanding anything to the contrary contained herein,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement for a period that exceeds an aggregate of sixty (60) days in any
180-day period or ninety (90) days in any 365-day period. Upon disclosure of
such information or the termination of the condition described above, the
Partnership shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in such Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions necessary or appropriate to permit registered sales of Registrable
Securities as contemplated in this Agreement.
Section 2.02    Piggyback Registration.
(a)    Participation. If at any time the Partnership proposes to file (i) a
Registration Statement (other than a Registration Statement contemplated by
Section 2.01(a)) on behalf of any other Persons, other than Anadarko Petroleum
Corporation and its Affiliates (collectively, “APC”), who have or have been
granted registration rights (the “Other Holders”) or (ii) following the Series A
Conversion Date, a prospectus supplement relating to the sale of Common Units by
any Other Holders to an effective “automatic” registration statement, so long as
the Partnership is a WKSI at such time or, whether or not the Partnership is a
WKSI, so long as the Registrable Securities were previously included in the
underlying shelf Registration Statement or are included on an effective
Registration Statement, or in any case in which Holders may participate in such
offering without the filing of a post-effective amendment, in each case, for the
sale of Common Units by Other Holders in an Underwritten Offering (including an
Underwritten Offering undertaken pursuant to Section 2.03), then the Partnership
shall give not less than three Business Days’ notice (including,

6

--------------------------------------------------------------------------------




but not limited to, notification by electronic mail) (the “Piggyback Notice”) of
such proposed Underwritten Offering to each Holder (together with its
Affiliates) owning more than $50 million of Registrable Securities, calculated
on the basis of the Purchased Unit Price (the “Tag-Along Holders”), and such
Piggyback Notice shall offer such Tag-Along Holder the opportunity to include in
such Underwritten Offering for Other Holders such number of Registrable
Securities (the “Included Registrable Securities”) as such Tag-Along Holder may
request in writing (a “Piggyback Registration”); provided, however, that the
Partnership shall not be required to offer such opportunity (A) to such
Tag-Along Holders if the Tag-Along Holders, together with their Affiliates, do
not offer a minimum of $25 million of Registrable Securities, in the aggregate
(determined by multiplying the number of Registrable Securities owned by the
average of the closing price on the NYSE for the Common Units for the ten
trading days preceding the date of such notice), or (B) to such Tag-Along
Holders if and to the extent that the Partnership has been advised by the
Managing Underwriter that the inclusion of Registrable Securities for sale for
the benefit of such Tag-Along Holders will have an adverse effect on the price,
timing or distribution of the Common Units in such Underwritten Offering, then
the amount of Registrable Securities to be offered for the accounts of Tag-Along
Holders shall be determined based on the provisions of Section 2.02(b). Each
Piggyback Notice shall be provided to Tag-Along Holders on a Business Day
pursuant to Section 3.01 and receipt of such notice shall be confirmed and kept
confidential by the Tag-Along Holders until such proposed Underwritten Offering
is (x) publicly announced or (y) such Tag-Along Holder received notice that such
proposed Underwritten Offering has been abandoned, which such abandonment notice
shall be provided promptly by the Partnership to each Tag-Along Holder but no
later than 14 days after delivery of the Piggyback Notice to Tag-Along Holders.
Each such Tag-Along Holder will have two Business Days (or one Business Day in
connection with any overnight or bought Underwritten Offering) after such
Piggyback Notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering for Other Holders. If no
request for inclusion from a Tag-Along Holder is received within the specified
time, such Tag-Along Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering for Other Holders and prior to
the closing of such Underwritten Offering, the Partnership shall determine for
any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (1) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering for the Other Holders, and (2) in the case of a determination to delay
such Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering for Other Holders. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at least one Business Day prior to the time of
pricing of such Underwritten Offering. Any Holder may

7

--------------------------------------------------------------------------------




deliver written notice (a “Piggyback Opt-Out Notice”) to the Partnership
requesting that such Holder not receive notice from the Partnership of any
proposed Underwritten Offering for Other Holders; provided, however, that such
Holder may later revoke any such Piggyback Opt-Out Notice in writing. Following
receipt of a Piggyback Opt-Out Notice from a Holder (unless subsequently
revoked), the Partnership shall not be required to deliver any notice to such
Holder pursuant to this Section 2.02(a) and such Holder shall no longer be
entitled to participate in Underwritten Offerings for Other Holders pursuant to
this Section 2.02(a), unless such Piggyback Opt-Out Notice is revoked by such
Holder.
(b)    Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for Other Holders advise the
Partnership that the total amount of Registrable Securities that the Other
Holders and any Tag-Along Holders intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have an adverse
effect on the price, timing or distribution of the Common Units offered or the
market for the Common Units, then the Partnership shall include in such
offering, to the extent of the total number of Registrable Securities that such
Managing Underwriter or Underwriters advise the Partnership can be sold without
having such adverse effect (the “Piggyback Registration Cap”), Registrable
Securities in the following priority:
(i)    First, the Registrable Securities requested to be included by the Other
Holders in connection with such offering; and
(ii)    Second, to the extent that the number of Registrable Securities to be
included in such offering pursuant to Section 2.02(b)(i) is less than the
Piggyback Registration Cap, the Registrable Securities requested to be included
by the Tag-Along Holders exercising piggyback rights pursuant to this Section
2.02; the securities requested to be included pursuant to this Section
2.02(b)(ii) shall be allocated pro rata among the Tag-Along Holders (based, for
each such Tag-Along Holder, on the percentage derived by dividing (A) the number
of Common Units proposed to be sold by such Tag-Along Holder in such offering by
(B) the aggregate number of Common Units proposed to be sold by all Tag-Along
Holders in the Piggyback Registration).
Section 2.03    Underwritten Offering.
(a)    S-3 Registration. In the event that any of (i) Kayne Anderson Capital
Advisors, L.P. or its Affiliates or (ii) First Reserve Advisors, LLC or its
Affiliates elect to dispose of Registrable Securities under a Registration
Statement pursuant to an Underwritten Offering and reasonably expect gross
proceeds of at least $100 million from such Underwritten Offering (together with
any Registrable Securities to be disposed of by a Selling Holder who has elected
to participate in such Underwritten Offering pursuant to Section 2.02), the
Partnership shall, at the request of

8

--------------------------------------------------------------------------------




such Selling Holder(s), enter into an underwriting agreement in a form as is
customary in Underwritten Offerings of securities by the Partnership with the
Managing Underwriter or Underwriters selected by the Partnership, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter or Underwriters in order to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
that the Partnership shall have no obligation to facilitate or participate in,
including entering into any underwriting agreement, more than two (2)
Underwritten Offerings requested by each of (i) Kayne Anderson Capital Advisors,
L.P. or its Affiliates and (ii) First Reserve Advisors, LLC or its Affiliates;
provided, further, that if the Partnership, Western Gas Equity Partners, LP or
Anadarko Petroleum Corporation or any of their respective Affiliates is
conducting or actively pursuing a securities offering of the Partnership’s
Common Units with anticipated gross offering proceeds of at least $100 million
(other than in connection with any at-the-market offering or similar continuous
offering program), then the Partnership may suspend such Selling Holder’s right
to require the Partnership to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Partnership may only suspend such Selling Holder’s right to require the
Partnership to conduct an Underwritten Offering pursuant to this Section 2.03
once in any six month period. For the avoidance of doubt, the Partnership and
APC shall not have any piggyback registration rights with respect to any
Underwritten Offering for Kayne Anderson Capital Advisors, L.P., First Reserve
Advisors, LLC or their respective Affiliates.
(b)    General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an Underwritten Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.
Section 2.04    Further Obligations. In connection with its obligations under
this Article II, the Partnership will:

9

--------------------------------------------------------------------------------




(a)    promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;
(b)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;
(c)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;
(d)    if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
(e)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any

10

--------------------------------------------------------------------------------




prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to a Registration Statement
or any other registration statement or any post-effective amendment thereto,
when the same has become effective; and (ii) the receipt of any written comments
from the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to any such
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;
(f)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in a Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other action as is reasonably necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h)    in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort letter”
addressed to the underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
public accountants who have certified the Partnership’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “comfort letter” shall be in
customary form and covering substantially

11

--------------------------------------------------------------------------------




the same matters with respect to such registration statement (and the prospectus
and any prospectus supplement) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters may reasonably request;
(i)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
(j)    make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;
(k)    use its commercially reasonable efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or nationally recognized quotation system on which similar securities
issued by the Partnership are then listed;
(l)    use its commercially reasonable efforts to cause Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(m)    provide a transfer agent and registrar for all Registrable Securities
covered by any Registration Statement not later than the Effective Date of such
Registration Statement;
(n)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the General Partner available to
participate in customary marketing activities); provided, however, that the
officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;
(o)    if reasonably requested by a Selling Holder, (i) incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and (ii) make all required filings of
such prospectus supplement or post-effective

12

--------------------------------------------------------------------------------




amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;
(p)    if reasonably required by the Partnership’s transfer agent, the
Partnership shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to transfer such Registrable Securities without legend upon sale
by the Holder of such Registrable Securities under the Registration Statement;
and
(q)    if any Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then the Partnership will reasonably
cooperate with such Holder in allowing such Holder to conduct customary
“underwriter’s due diligence” with respect to the Partnership and satisfy its
obligations in respect thereof. In addition, at any Holder’s request, the
Partnership will furnish to such Holder, on the date of the effectiveness of the
Holder Underwriter Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (provided that such request
shall not be more frequently than on an annual basis unless such Holder is
offering Registrable Securities pursuant to a Holder Underwriter Registration
Statement), (i) a “comfort letter”, dated such date, from the Partnership’s
independent certified public accountants in form and substance as has been
customarily given by independent certified public accountants to underwriters in
Underwritten Offerings of securities by the Partnership, addressed to such
Holder, (ii) an opinion, dated as of such date, of counsel representing the
Partnership for purposes of the Holder Underwriter Registration Statement, in
form, scope and substance as has been customarily given in Underwritten
Offerings of securities by the Partnership, including standard “10b-5” negative
assurance for such offerings, addressed to such Holder and (iii) a standard
officer’s certificate from the chief executive officer or chief financial
officer, or other officers serving such functions, of the General Partner
addressed to the Holder, as has been customarily given by such officers in
Underwritten Offerings of securities by the Partnership. The Partnership will
also use its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.
Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary

13

--------------------------------------------------------------------------------




underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.04, shall forthwith discontinue offers and sales of the Registrable Securities
by means of a prospectus or prospectus supplement until such Selling Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (f) of this Section 2.04 or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by the Partnership, such Selling Holder
will, or will request the Managing Underwriter or Managing Underwriters, if any,
to deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
Section 2.05    Cooperation by Holders. The Partnership shall have no obligation
to include Registrable Securities of a Holder in a Registration Statement or in
an Underwritten Offering pursuant to Section 2.03(a) who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for any registration statement
or prospectus supplement, as applicable, to comply with the Securities Act.
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities (i) who is participating in an
Underwritten Offering and is included in a Registration Statement or (ii) who
has not delivered a Piggyback Opt-Out Notice and has the ability to participate
in an Underwritten Offering pursuant to Section 2.03 agrees to enter into a
customary letter agreement with underwriters providing that such Holder will not
effect any public sale or distribution of Registrable Securities during the
forty-five (45) calendar day period beginning on the date of a prospectus or
prospectus supplement filed with the Commission with respect to the pricing of
such Underwritten Offering; provided, however, that (i) the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the Partnership or the
officers, directors or any other Affiliate of the Partnership on whom a
restriction is imposed and (ii) the restrictions set forth in this Section 2.06
shall not apply to any Registrable Securities that are included in such
Underwritten Offering by such Holder.
Section 2.07    Expenses.
(a)    Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an

14

--------------------------------------------------------------------------------




Underwritten Offering pursuant to Section 2.03, and the disposition of such
Registrable Securities, including, without limitation, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
and the fees and disbursements of counsel and independent public accountants for
the Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions and
transfer taxes allocable to the sale of the Registrable Securities, plus any
costs or expenses related to any roadshows conducted in connection with the
marketing of any Underwritten Offering.
(b)    Expenses. The Partnership will pay all reasonable Registration Expenses,
as determined in good faith, in connection with a shelf Registration, a
Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.
Section 2.08    Indemnification.
(a)    By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances

15

--------------------------------------------------------------------------------




under which they were made) not misleading, and will reimburse each such Selling
Holder Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating, defending or resolving any such Loss or
actions or proceedings; provided, however, that the Partnership will not be
liable in any such case if and to the extent that any such Loss arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Selling Holder Indemnified Person in writing specifically for use in the
applicable Registration Statement or other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.
(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner and
the General Partner’s directors, officers, employees and agents and each Person,
who, directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to

16

--------------------------------------------------------------------------------




the indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party may be entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, includes a complete and unconditional release from liability of,
and does not contain any admission of wrongdoing by, the indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

17

--------------------------------------------------------------------------------




(e)    Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:
(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.
Section 2.10    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities under this Article II
may be transferred or assigned by each Holder to one or more transferees or
assignees of Registrable Securities or securities convertible into Registrable
Securities; provided, however, that (a) unless any such transferee or assignee
is an Affiliate of, and after such transfer or assignment continues to be an
Affiliate of, such Holder, the amount of Registrable Securities or securities
convertible into Registrable Securities, as applicable, transferred or assigned
to such transferee or assignee shall represent at least $25 million of
Registrable Securities on an as-converted basis (determined by multiplying the
number of Registrable Securities (on an as-converted basis) owned by the average
of the closing price on the NYSE for the Common Units for the ten (10) trading
days preceding the date of such transfer or assignment), (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or assigned
and (c) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such transferring Holder under this Agreement.

18

--------------------------------------------------------------------------------




Section 2.11    Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities or securities
convertible into Registrable Securities, as applicable, enter into any agreement
with any current or future holder of any securities of the Partnership that
would allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership for Other
Holders on a basis other than pari passu with, or expressly subordinate to, the
piggyback rights of the Holders of Registrable Securities hereunder.
ARTICLE III.
MISCELLANEOUS
Section 3.01    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
personal delivery or (in the case of any notice given by the Partnership to the
Purchasers) email to the following addresses:
(a)    If to the Purchasers, to the addresses set forth on Schedule A, with a
copy to (which shall not constitute notice):
Latham & Watkins LLP
811 Main St.
Suite 3700
Houston, Texas 77002
Attention: Sean T. Wheeler
Facsimile: (713) 546-5401
Email: sean.wheeler@lw.com
(b)    If to the Partnership:
Western Gas Partners, LP
1201 Lake Robbins Drive
The Woodlands, TX 77380
Attention: Benjamin M. Fink
Email: benjamin.fink@westerngas.com
with a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760

19

--------------------------------------------------------------------------------




Attention: David Oelman
Facsimile: (713) 615-5620
Email: doelman@velaw.com
or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.
Section 3.02    Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including subsequent Holders of Registrable Securities to the
extent permitted herein. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.
Section 3.03    Assignment of Rights. Except as provided in Section 2.10,
neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned or transferred, by operation of law or otherwise, by any party
hereto without the prior written consent of the other party.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction

20

--------------------------------------------------------------------------------




or competence of the court to grant such an injunction or other equitable
relief. The existence of this right will not preclude any such Person from
pursuing any other rights and remedies at law or in equity that such Person may
have.
Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
Section 3.08    Governing Law, Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
Section 3.09    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21

--------------------------------------------------------------------------------




Section 3.10    Entire Agreement. This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or in the Purchase Agreement with respect to the rights
granted by the Partnership or any of its Affiliates or the Purchasers or any of
their respective Affiliates set forth herein or therein. This Agreement, the
Purchase Agreement and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.11    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
outstanding Registrable Securities or securities convertible into Registrable
Securities, as applicable; provided, however, that no such amendment shall
adversely affect the rights of any Holder hereunder without the consent of such
Holder. Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by the Partnership or any Purchaser from the terms of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which such amendment, supplement, modification, waiver or
consent has been made or given.
Section 3.12    No Presumption. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 3.13    Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchasers, the Selling Holders, their respective
permitted assignees and the Partnership shall have any obligation hereunder and
that, notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any

22

--------------------------------------------------------------------------------




obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.
Section 3.14    Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Partnership has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Purchaser’s sole discretion, unless otherwise specified in this Agreement. If
any provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof’ and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
[Remainder of Page Left Intentionally Blank]



23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
WESTERN GAS PARTNERS, LP
By:
Western Gas Holdings, LLC, its
general partner

By:        
Name:    
Title:    

[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




[KAYNE ANDERSON ENTITY]
By:
[Kayne Anderson Entity], as its General Partner

By:        
Name:    
Title:    




[FIRST RESERVE ENTITY]
By:
[First Reserve Entity], as its General Partner]

By:        
Name:    
Title:    



[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




SCHEDULE A
Purchaser Name; Notice and Contact Information
Purchaser
Contact Information
KA Western Gas Holdings LLC


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Anderson Midstream Institutional Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Anderson MLP Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Massachusetts Mutual Life Insurance Company


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
KANTI (QP), L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Belfer Capital Partners LP


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Preferred Fund LLC


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com


A-1

--------------------------------------------------------------------------------




Purchaser
Contact Information
Kayne Anderson Non-Traditional Investments, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Select Midstream Recovery Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
FR XIII WES Holdings LLC


600 Travis, Suite 6000
Houston, TX 77002  
Attn: Gary D. Reaves  
Email: greaves@firstreserve.com




A-2

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BOARD OBSERVATION AGREEMENT



Exhibit D-1

--------------------------------------------------------------------------------




Exhibit D


BOARD OBSERVATION AGREEMENT


This Board Observation Agreement (this “Agreement”), dated March [ l ], 2016, is
entered into among each of the Persons set forth on Schedule A hereto (the
“Purchasers”), Western Gas Partners, LP, a Delaware limited partnership (the
“Partnership”), Western Gas Holdings, LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), and Western
Gas Equity Partners, LP, a Delaware limited partnership and the sole member of
the General Partner (“WGP”). Each of the Purchasers, the Partnership, the
General Partner and WGP are referred to in this Agreement individually as a
“Party” and collectively as the “Parties.” Capitalized terms used but not
defined in this Agreement shall have the meaning given to such terms in the
Partnership Agreement (as defined below).
WHEREAS, the Purchasers entered into that certain Series A Preferred Unit
Purchase Agreement, dated February 24, 2016, with the Partnership (the “Purchase
Agreement”), pursuant to which the Partnership agreed to issue and sell to the
Purchasers, and the Purchasers agreed to purchase from the Partnership, an
aggregate of 14,030,611 Series A Preferred Units on the terms and subject to the
conditions set forth therein;
WHEREAS, pursuant to the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated the date hereof (the “Partnership
Agreement”), the General Partner amended and restated the 2008 Agreement in
connection with the creation, authorization and issuance of the Series A
Preferred Units pursuant to the Purchase Agreement; and
WHEREAS, in connection with the issuance of the Series A Preferred Units to the
Purchasers pursuant to the Purchase Agreement, the Parties have agreed to set
forth certain rights related to the appointment of the Series A Board Observer
(as defined below) in accordance with the Partnership Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
SERIES A BOARD OBSERVER
Section 1.01    Appointment of Series A Board Observer. Upon the occurrence of a
Series A Trigger Event, the Series A Preferred Unitholders, acting as a group
and by majority vote of the Outstanding Series A Preferred Units, shall have the
right, exercisable by the delivery of written notice to the General Partner, to
appoint one of Kevin McCarthy, James C. Baker, Gary Reaves or such other person
approved by WGP, with such approval not to be unreasonably withheld, to act as
an observer (the “Series A Board Observer”) with respect to the Board of
Directors of the General Partner (the “Board”); provided, however, that the
Series A Board Observer shall satisfy any

1

--------------------------------------------------------------------------------




applicable requirements regarding meeting attendance as a board observer under
applicable law and stock exchange rules.
Section 1.02    Rights of Series A Board Observer.
(a)    The Series A Board Observer appointed pursuant to Section 1.01 shall have
the following observation rights with regard to the Board:
(1)the Series A Board Observer shall be entitled to attend (in person or
telephonically), solely in his or her capacity as an observer, all meetings
(both regular and special) of the Board and to listen to all telephonic meetings
of the Board;
(2)the Series A Board Observer shall receive written notice of all meetings
(both regular and special) of the Board at the same time and in the same manner
as such notice is given to members of the Board;
(3)the Series A Board Observer shall receive all documents, notices, minutes,
written materials and other information given to members of the Board in
connection with each Board meeting (collectively, “Materials”) at the same time
such Materials are given to members of the Board, whether or not the Series A
Board Observer is attending such meeting; and
(4)if the Board proposes to take any action by written consent in lieu of a
meeting of the Board, the General Partner shall forward the form of such written
consent to the Series A Board Observer prior to its execution.
(b)    The rights of the Series A Board Observer set forth herein shall apply
only with respect to meetings, actions and Materials of the full Board and not
any committee thereof.
(c)    The Series A Board Observer shall have no voting rights or rights to
participate in Board discussions.
(d)    The Series A Board Observer shall not receive any compensation or
reimbursement of expenses in his or her capacity as an observer.
(e)    Notwithstanding anything in this Agreement to the contrary, (i) the
General Partner shall be entitled to withhold any information and exclude the
Series A Board Observer from any meeting, or any portion thereof, (A) that is an
executive session of the Board, or (B) that is reasonably determined by the
General Partner, in consultation with its legal advisor, to be necessary to
protect an attorney-client privilege; (ii) the Series A Board Observer shall
execute a confidentiality agreement in form and substance reasonably acceptable
to the General Partner with respect to the meetings, actions and Materials,
along with any proprietary, strategic or otherwise competitively sensitive
information obtained in connection therewith, to which the Series A Board
Observer will have access; provided, however, that the terms of such
confidentiality agreement shall be no more restrictive on the Series A Board
Observer than the terms set forth in the Confidentiality Agreement (as defined
in the Purchase Agreement), except as may otherwise be required by law; and
(iii) the

2

--------------------------------------------------------------------------------




Series A Board Observer shall agree to abide by the terms of the General
Partner’s insider trading policy as if the Series A Board Observer were a member
of the Board.
Section 1.03    Cessation of Observation Rights. Upon payment by the Partnership
of all Series A Unpaid Cash Distributions, the Series A Board Observer shall
cease to have observation rights resulting from such Series A Unpaid Cash
Distributions; provided, however, that the Series A Preferred Unitholders shall
have the right to appoint the Series A Board Observer pursuant to Section 1.01
upon the occurrence of a subsequent Series A Trigger Event.
ARTICLE II
MISCELLANEOUS
Section 2.01    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
Section 2.02    Binding Effect. This Agreement shall be binding upon WGP, the
General Partner, the Partnership, each of the Purchasers and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the Parties to this Agreement and their
respective successors and permitted assigns.
Section 2.03    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
[Signature Pages Follows.]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


 
WESTERN GAS PARTNERS, LP


 
By: Western Gas Holdings, LLC, its general partner


 
By:                   
 
Name: [Benjamin M. Fink]
Title: [Senior Vice President, Chief Financial Officer 
   and Treasurer]




 
WESTERN GAS HOLDINGS, LLC
 




 
By:                   
 
Name: [Benjamin M. Fink]
Title: [Senior Vice President, Chief Financial Officer 
   and Treasurer]





 
WESTERN GAS EQUITY PARTNERS, LP


 
By: Western Gas Equity Holdings, LLC, its general partner


 
By:                   
 
Name: [Benjamin M. Fink]
Title: [Senior Vice President, Chief Financial Officer 
   and Treasurer]




 
[KAYNE ANDERSON ENTITY(IES)]


 
By: [Kayne Anderson Entity], 
   as its General Partner


 
By:                   
 
Name:
Title:






[Signature Page to Board Observation Agreement]

--------------------------------------------------------------------------------




 
[FIRST RESERVE ENTITY(IES)]


 
By: [First Reserve Entity], 
   as its General Partner


 
By:                   
 
Name:
Title:




[Signature Page to Board Observation Agreement]

--------------------------------------------------------------------------------




SCHEDULE A
Purchaser Name; Notice and Contact Information
Purchaser
Contact Information
KA Western Gas Holdings LLC


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Anderson Midstream Institutional Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Anderson MLP Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Massachusetts Mutual Life Insurance Company


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
KANTI (QP), L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Belfer Capital Partners LP


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Preferred Fund LLC


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Anderson Non-Traditional Investments, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
Kayne Select Midstream Recovery Fund, L.P.


1800 Avenue of the Stars, 3rd Floor  
Los Angeles, CA 90067  
Attn: David Shladovsky  
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com


A-1

--------------------------------------------------------------------------------




Purchaser
Contact Information
FR XIII WES Holdings LLC


600 Travis, Suite 6000
Houston, TX 77002  
Attn: Gary D. Reaves  
Email: greaves@firstreserve.com




A-2

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF JOINDER AGREEMENT
This Joinder Agreement is executed by the undersigned pursuant to the Series A
Preferred Unit Purchase Agreement, dated as of February 24, 2016 (the
“Agreement”) among Western Gas Partners, LP (the “Partnership”) and the
purchasers party thereto (the “Purchasers”), which is incorporated herein by
reference. Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Agreement. By the execution of this Joinder
Agreement, the undersigned agrees as follows:
1.    The undersigned acknowledges that the undersigned is acquiring [ l ]
Series A Preferred Units, subject to the terms and conditions of the Agreement
(including the Exhibits thereto).
2.    The undersigned hereby joins in, and agrees to be bound by and subject to,
the Agreement, with the same force and effect as if the undersigned were
originally a Purchaser party thereto.
3.    Any notice required or permitted by the Agreement shall be given to the
undersigned at the address listed below.
4.    The Partnership and the General Partner each hereby acknowledge and agree
that the undersigned shall be deemed a Purchaser under the Purchaser Agreement
with respect to the number of Series A Preferred Units set forth above and that
such Purchaser shall be entitled to all of the rights and benefits, and subject
to all of the obligations, of a Purchaser under the Agreement from and after the
Additional Closing Date as if the undersigned was a party thereto as of the
Closing Date.
EXECUTED AND DATED as of this [ l ] day of [ l ], 2016.
 
WESTERN GAS PARTNERS, LP
 
By: Western Gas Holdings, LLC, its general partner
 
By:
 
Name:
Title:




Exhibit E-1

--------------------------------------------------------------------------------




 
[JOINING PARTY]
 
By: [General Partner of Joining Party, if applicable],
as its general partner
 
By:
 
Name:
Title:
 
 
 
Notice Address:






Exhibit E-2